EXHIBIT 10.2
 
*** OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION


CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTION 240.24b-2


RIDER TO AGREEMENT OF LEASE DATED AS OF APRIL 9, 2014
BETWEEN 417 FIFTH AVE REAL ESTATE LLC, AS OWNER, AND
PREMIER EXHIBITIONS, INC., AS TENANT


THE TERMS "OWNER" AND "LANDLORD" ARE USED INTERCHANGEABLY AND OWNER SHALL MEAN
LANDLORD AND LANDLORD SHALL MEAN OWNER.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN ANY PROVISION OF THIS
RIDER AND ANY PROVISION OF THE MAIN BODY OF THIS LEASE, THE PROVISION OF THIS
RIDER SHALL GOVERN.
 
37. through 39.   Intentionally Deleted.
 
40. Basic Provisions. The definitions set forth above, herein and in this
Article 40 are an integral part of this Lease and all of the terms hereof are
incorporated into this Lease. In addition to the other terms which are elsewhere
defined in this Lease the following capitalized terms, whenever used in this
Lease, shall have the meanings set forth in this Article, and only such
meanings:
 
A. "ADA": The Americans with Disabilities Act of 1990 (42 U.S.C. § 12101 et
seq.), as amended from time to time.
 
B. "Brokers": Murray Hill Properties, LLC and CBRE, Inc.
 
C. "Business Day'':  Any day excluding Saturdays, Sundays and all days observed
as holidays by either the federal or New York State governments and/or any of
the labor unions servicing the Building, from time to time.
 
D. "Business Hours": 8:00a.m. to 6:00p.m. on Business Days, 8:00a.m. to
12:00p.m. on Saturdays.
 
E. "Commencement Date":  The date that is the later to occur of (i) the date
that this Lease is mutually executed and unconditionally delivered by Landlord
and Tenant, and (ii) the first Business Day following the date Landlord delivers
vacant, broom clean possession of the Demised Premises to Tenant as required
under this Lease, with Landlord’s Work (as hereinafter defined) Substantially
Completed (as hereinafter defined), with all Building services provided by
Landlord pursuant to Section 55 of this Lease available and delivery of a New
York City Buildings Department Form ACP-5 with respect to the Demised
Premises.  Upon request of either party, the parties shall enter into a written
agreement confirming the Commencement Date and the Expiration Date, but either
party’s failure to do so shall not delay or invalidate the occurrence of such
dates.
 
 
 

--------------------------------------------------------------------------------

 
F. “Expiration Date": The last day of the calendar month in which occurs the
tenth (10th) year and tenth (10th) month following the Commencement Date (the
"Fixed Expiration Date"), or such later date if Tenant timely exercises the
Renewal Option (as defined in Section 77 of this Lease), or such earlier date
upon which the term of this Lease shall cease and expire pursuant to the
provisions of this Lease.
 
G. "Fixed Annual Rent": As set forth in Article 52 of this Lease and on Exhibit
C attached hereto and made a part hereof.
 
H. “Lease Year”:  Means every twelve (12) consecutive month period commencing on
the Commencement Date.
 
I. Legal Requirements: Laws, statutes and ordinances (including building codes
and zoning regulations and ordinances) and the orders, rules, regulations,
directives and requirements of all Federal, state, county, city and borough
departments, bureaus, boards, agencies, offices, commissions and other
subdivisions thereof, or of any official thereof, or of any other governmental,
public or quasi-public authority, whether now or hereafter in force, which may
be applicable to the Building or the Demised Premises or any part thereof,
including without limitation those relating to the preparation and/or service of
food, employment matters, the ADA, and, if alcoholic beverages are to be stored,
sold, served or consumed at the Demised Premises, those relating to the storage,
sale, provision and consumption of alcoholic beverages, rules and regulations of
the New York Board of Fire Underwriters or any similar body which shall impose
any violation, order or duty upon Landlord or Tenant and all instruments of
record on the date of this Lease or from time to time thereafter.
 
J. "Tenant's Percentage":  12.43%, subject to reduction in accordance with the
provisions of Section 45.E of this Lease, and/or to increase in accordance with
the provisions of Section 78(b) of this Lease.
 
K. “Term”:  The Term of this Lease shall commence on the Commencement Date and
shall expire on the Expiration Date.
 
L. “Use”:  Tenant shall use the Demised Premises pursuant to Article 45 of this
Lease.
 
41. Demised Premises.
 
A. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord: (i)
the entire 2nd Floor of the Building (the “2nd Floor”), (ii) the entire Ground
Floor 5th Avenue Store (the “5th Avenue Ground Floor”), (iii) the entire Ground
Floor 38th Street Store (the “38th Street Ground Floor”), (iv) the entire Ground
Floor 37th Street Store (the “37th Street Ground Floor”), and (v) the entire
mezzanine located above the 5th Avenue Ground Floor, the 38th Street Ground
Floor and the 37th Street Ground Floor (the “Mezzanine)  (all as depicted on the
floor plans attached as Exhibit A-1 annexed hereto and forming a part hereof)
(collectively the “Demised Premises” or the “demised premises”). The (i) 2nd
Floor and the Mezzanine shall collectively be deemed the “office portion” of the
Demised Premises for purposes of this Lease (provided that the foregoing
designation shall not affect the right of Tenant to use the office portion of
the Building for non-office uses to the extent such non-office uses are
permitted under the provisions of this Lease and so long as Tenant obtains all
required governmental and/or quasi-governmental permits and approvals for any
such non-office use), and (ii) the 5th Avenue Ground Floor, the 38th Street
Ground Floor and the 37th Street Ground Floor shall collectively be deemed the
“retail portion” of the Demised Premises for purposes of this Lease (provided
that the foregoing designation shall not affect the right of Tenant to use the
retail portion of the Building for non-retail uses to the extent same are
permitted under the provisions of this Lease and so long as Tenant obtains all
required governmental and/or quasi-governmental permits and approvals for any
such non-retail use).
 
 
 

--------------------------------------------------------------------------------

 
B. At no additional cost to Tenant, Tenant shall have the right to use a portion
of the basement area located below the 37th Street Ground Floor (the “Pit
Area”), as depicted on Exhibit A annexed hereto and made a part hereof.  The
sole use and purpose of the Pit Area shall be as the elevator pit for the
elevator Tenant intends to construct within the Demised Premises.  No services
shall be provided Pit Area.  Except as set forth above, all of the terms,
provisions and covenants of this Lease shall apply to the Pit Area.
 
C. Nothing herein contained shall be construed as a letting by Landlord to
Tenant of (1) the outer faces of exterior walls or storefronts (subject to
Tenant’s right to erect and maintain signage on the exterior wall or storefront
of the demised premises as expressly permitted by the terms of this Lease), (2)
the space below the surface of the floor of the Demised Premises (other than the
underside of the floor of the 2nd Floor portion of the Demised Premises, and
subject to the right of Tenant to place pipes, conduits and other similar
installations, each in accordance with the express provisions of this Lease);
(3) the land below, or air rights above, the Demised Premises, the Building or
the Property, or (4) the roof. All space in, adjacent to or forming a part of,
the Demised Premises used for common areas, shafts, steam intake, stacks, pipes,
conduits, fan rooms, electric or other utilities or Building Equipment, sinks or
other Building facilities, and the use thereof, as well as access thereto
through the Demised Premises, for the purposes of operation, maintenance,
decoration and repair, are reserved to Landlord (subject however to the express
rights of Tenant under this Lease).
 
42. Escalation Payments.
 
A.           Real Estate Tax increase Payments.  For each Tax Year (hereinafter
defined) during the term of this Lease, Tenant shall pay, as Additional Rent
(hereinafter defined), the Tax Payment (hereinafter defined) for such Tax Year.
 
(1) Tax Definitions.
 
 
 

--------------------------------------------------------------------------------

 
(a) The term "Real Estate Taxes" shall mean (i) the sum of the real estate taxes
and assessments, Business Improvement District taxes, charges and assessments,
and special assessments imposed upon the Building and the plot of land on which
the Building stands (the "Land") and any rights or interests appurtenant thereto
payable by Landlord during any Tax Year and (ii) reasonable attorneys' fees,
court, or other administrative costs and disbursements incurred by Landlord in
connection with any reduction in Real Estate Taxes which is obtained prior to
the date such Real Estate Taxes are payable.  Notwithstanding the foregoing,
Real Estate Taxes shall not include: (y) excise, transfer, estate, inheritance,
gift, succession, gains, recording, capital stock, excess profits, occupancy or
rent, payroll or stamp taxes or franchise and gross receipts taxes of Landlord
or any federal or state net income tax imposed on Landlord's income from all
sources, unless such taxes are levied, assessed or imposed in lieu of or as a
substitute for the whole or any part of the taxes, assessments, levies or
impositions which now constitute Real Estate Taxes; or (z) interest or penalties
incurred by Landlord as a result of Landlord’s late payment of Real Estate Taxes
unless Landlord’s late payment of the same resulted from Tenant’s failure to
timely pay the Tax Payment.  If at any time during the term of this Lease the
methods of taxation prevailing at the time of the commencement thereof shall be
altered so that in lieu of or as an addition to or as a substitute for the whole
or any part of the real estate taxes, assessments, levies, impositions or
charges now levied, assessed or imposed, there shall be levied, assessed or
imposed a tax, assessment, levy, imposition or charge wholly or partially as a
capital levy or on the rents, licenses or other charges received with respect to
the Demised Premises, the Land or the Building, then all such taxes,
assessments, levies, impositions or charges payable shall be deemed to be
included within the term "Real Estate Taxes" for the purposes hereof, except
that the same shall not include any portion of such tax, assessment, levy,
imposition or charge which is attributable to rents, licenses or other charges
received by Landlord which does not relate to the Property.  A copy of the tax
bill of The City of New York or other taxing authority imposing Real Estate
Taxes on the Land or the Building shall be sufficient evidence of the amount of
Real Estate Taxes.  Notwithstanding the fact that the aforesaid Additional Rent
is measured by Real Estate Taxes, such amount is Additional Rent and shall be
paid by Tenant as provided herein regardless of the fact that Tenant may be
exempt, in whole or in part, from the payment of any Real Estate Taxes for any
reason whatsoever.  In the event any assessment is payable in installments by
Landlord, without any interest and/or penalty, Landlord agrees that only that
installment or those installments which fall within a Tax Year or partial Tax
Year, as the case may be, during the Term, will be included in the computation
of Real Estate Taxes in any such Tax Year or partial Tax Year, as the case may
be.
 
(b) The term "Base Real Estate Taxes" shall mean the Real Estate Taxes payable
for the twelve (12) month period commencing on July 1, 2014 and ending on June
30, 2015 (the "Base Tax Year").
 
(c) The term "Tax Year" shall mean each twelve (12) month fiscal period
commencing on July 1 of any calendar year and ending on June 30 of the following
calendar year, any portion of which fiscal period occurs during the term of this
Lease.
 
(d) The term "Tax Payment" shall mean Tenant's Percentage of the amount by which
the Real Estate Taxes payable for a Tax Year exceed the Base Real Estate Taxes,
whether such increase results from a higher tax rate or an increase in the
assessed valuation of the Land or the Building, or both, or from any other cause
of reason whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
(2) With respect to each Tax Year occurring in whole or in part during the term
of this Lease, Tenant shall pay to Landlord the Tax Payment, in equal monthly
installments during the calendar year in which such Tax Year commences, in the
manner hereinafter described.  At any time during the calendar year in which a
Tax Year commences, Landlord may furnish to Tenant a written estimate (a "Tax
Estimate") setting forth Landlord's estimate of the Tax Payment for such Tax
Year ("Estimated Tax Payment"). Such estimate shall be determined by Landlord by
applying to the most recently announced assessed value of the Land and Building
(whether final or otherwise) such tax rate as Landlord shall anticipate is the
tax rate to be finally determined for such Tax Year, but such estimated rate
shall in no event exceed by more than ten (10%) percent the then current tax
rate. Subject to adjustment as hereinafter provided, Tenant shall pay Landlord
on the first (1st) day of each month during each calendar year occurring in
whole or in part during the term hereof, an amount equal to one-twelfth (1/12th)
of the Estimated Tax Payment for the Tax Year commencing during such calendar
year. If Landlord furnishes a Tax Estimate at any time during the Tax Year for
the Tax Year subsequent to the commencement of the calendar year in which such
Tax Year begins, then (a) until the first day of the month following the month
in which the Tax Estimate is furnished to Tenant, Tenant shall continue to pay
to Landlord on the first day of each month an amount equal to the monthly sum
payable by Tenant to Landlord with respect to the next previous Tax Year; (b)
promptly after the Tax Estimate is furnished to Tenant, Landlord shall give
notice to Tenant stating whether the amount previously paid by Tenant to
Landlord during such calendar year was greater or less than the installments of
the Estimated Tax Payment to be paid during such calendar year in accordance
with the Tax Estimate, and (i) if there shall be a deficiency, Tenant shall pay
the amount thereof within thirty (30) days after demand therefor, or (ii) if
there shall have been an overpayment, Landlord shall credit the amount thereof
against the next monthly installments of the Fixed Annual Rent payable under
this Lease, and (c) on the first day of the month following the furnishing to
Tenant of the Tax Estimate, and monthly thereafter until the rendering to Tenant
of a Tax Statement (hereinafter defined) for such Tax Year, Tenant shall pay to
Landlord an amount equal to one-twelfth (1/12th) of the amount shown on such Tax
Estimate. At any time during or after such Tax Year, (x) Landlord shall furnish
to Tenant a written statement (a "Tax Statement") setting forth the Tax Payment
for such Tax Year, and including a copy of the tax bill the City of New York or
other taxing authority imposing Real Estate Taxes on the Building or the land
upon which it is situated for the applicable Tax Year, and stating whether the
sum of the installments previously paid by Tenant to Landlord pursuant to the
Tax Estimate or otherwise for such Tax Year was greater or less than the sum of
the installments of the Tax Payment to be paid for such Tax Year in accordance
with the Tax Statement, (y) any deficiency or overpayment shall be disposed of
in the manner of a deficiency or overpayment in Estimated Tax Payment, and (z)
on the first day of the month following the month in which the Tax Statement is
furnished to Tenant, and monthly thereafter until a new Tax Estimate or Tax
Statement is furnished to Tenant, Tenant shall pay to Landlord an amount equal
to one-twelfth (1/12th) of the Tax Payment shown on the Tax Statement.
 
(3) Only Landlord shall be entitled to institute tax reduction or other
proceedings to reduce the assessed valuation of the Land or the
Building.  Should Landlord be successful in any such reduction proceedings and
obtain a rebate for any Tax Year for which Tenant has paid the Tax Payment,
Landlord, after deducting the expenses incurred in obtaining such rebate
including, without limitation, attorneys' fees, court, or other administrative
costs and disbursements, shall credit Tenant's Percentage of such rebate against
the next monthly installments of the Fixed Annual Rent or Additional Rent
payable under this Lease or promptly refund the same to Tenant if first
determined to be due after the Expiration Date.  In the event that the assessed
valuation which had been utilized in computing the Base Real Estate Taxes is
reduced (as a result of settlement, final determination of legal proceedings or
otherwise) then (i) the Base Real Estate Taxes shall be retroactively adjusted
to reflect such reduction, (ii) all Tax Payments theretofore made by Tenant
shall be recalculated based on the reduced amount of Base Real Estate Taxes and
(iii) all amounts due from Tenant to Landlord by reason of such recalculation
shall be payable by Tenant to Landlord within thirty (30) days after the
rendition of a bill therefore, delivered to Tenant with copies of the applicable
tax bills showing the reduction in the assessed valuation. Notwithstanding the
provisions of the immediately preceding sentence, if Landlord shall at any time,
as part of a single settlement, compromise or other disposition, settle,
compromise or otherwise dispose of applications or other proceedings for the
reduction of Real Estate Taxes with respect to more than one Tax Year, which
includes the Base Tax Year, Landlord shall not agree to any settlement,
compromise or other disposition that would result in the overall reduction of
Real Estate Taxes for all such Tax Years to be inequitably allocated to the Base
Tax Year (taking into consideration all relevant factors)  so as to inequitably
reduce the Real Estate Taxes for the  Base Tax Year by more than such Real
Estate Taxes for such Base Tax Year would reasonably have been reduced if
Landlord had settled, compromised or otherwise disposed of such application or
other proceeding without regard to any compromise, settlement or other
disposition of Real Estate Taxes for any such other Tax Years (taking into
consideration all relevant factors).
 
 
 

--------------------------------------------------------------------------------

 
(4) As of the date of this Lease, Landlord represents and warrants that there is
no current exemption or abatement of Real Estate Taxes affecting the Property.
 
B.           Manner of Escalation Payments.
 
(1)           Subject to Tenant's rights as set forth herein to dispute the
correctness of any statement, bill or demand furnished by Landlord with respect
to any item of Additional Rent provided for in this Article 43, and except as
specifically provided to the contrary herein, Tenant's obligation to make any
payment provided for in this Article 43 shall be absolute and not conditioned on
the happening of any act, thing or occurrence, including without limitation the
time or timeliness at or with which such statement, bill or demand is furnished
to or made upon Tenant.  Landlord's failure during the term of this Lease to
prepare and deliver any statements or bills required to be delivered to Tenant
hereunder, or Landlord's failure to make a demand under this Article 43 or under
any other provisions of this Lease shall not in any way be deemed to be a waiver
of, or cause Landlord to forfeit or surrender its rights to collect, any
Additional Rent which may have become due pursuant to this Article 43 during the
term of this Lease, provided Landlord delivers any such bill within two (2)
years after the end of the Tax Year in question, unless such failure is
attributable to the failure of the City of New York to supply information
necessary for Landlord to prepare any bill to Tenant. Tenant's liability for the
Additional Rent due under this Article 43 shall continue unabated during the
remainder of the term of this Lease and shall survive the expiration or sooner
termination of this Lease.
 
(2)           In no event shall any adjustment of any payments payable by Tenant
in accordance with the provisions of this Article 43 result in a decrease in
Fixed Annual Rent nor shall any adjustment of any Additional Rent payable by
Tenant pursuant to any provision of this Article 43 result in a decrease in any
other Additional Rent payable by Tenant pursuant to any other provision of this
Article 43 or any other provisions of this Lease, it being agreed and understood
that the payment of Additional Rent under this Article 43 is an obligation
supplemental to Tenant's obligations to pay Fixed Annual Rent and any Additional
Rent pursuant to any other provision of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
(3)           If a Tax Year shall end after the expiration or termination of the
term of this Lease, the Additional Rent payable by Tenant in respect thereof
shall be prorated to correspond to that portion of such year occurring within
the term of this Lease.
 
(4)           (a)           Landlord's failure to render any Tax Statement with
respect to any Tax Year shall not prejudice Landlord's right to thereafter
render a Tax Statement with respect thereto or with respect to any subsequent
Tax Year, provided Landlord delivers any such Tax Statement within two (2) years
after the end of the Tax Year in question, unless such failure is attributable
to the failure of the City of New York to supply information necessary for
Landlord to prepare any Tax Statement, nor shall the rendering of a Tax
Statement prejudice Landlord's right to thereafter render a corrected Tax
Statement for that Tax Year. Nothing herein contained shall restrict Landlord
from issuing a Tax Statement at any time there is an increase in Real Estate
Taxes during any Tax Year or any time thereafter.
 
(b)           Each Tax Statement shall be conclusive and binding upon Tenant
unless, with respect to any such Tax Statement, on or before the date which is
one hundred twenty (120) days after the later of (i) the end of the applicable
fiscal or calendar year to which such Tax Statement relates or (ii) receipt of a
copy of such Tax Statement and Landlord's actual tax bill, Tenant shall notify
Landlord that it disputes the correctness thereof, specifying the particular
respects in which such statement is claimed to be incorrect.  Pending the
determination of such dispute, Tenant shall pay any disputed portion of the
relevant Tax Payment to Landlord (as and when otherwise payable to Landlord
under this Article) and Tenant shall pay any undisputed portion of the relevant
Tax Payment in accordance with the applicable Tax Statement (and Landlord shall
refund or credit any overpayment by Tenant within thirty (30) days after the
determination of such dispute).
 
(c)           If there is a dispute between Landlord and Tenant as to a Tax
Statement and Landlord and Tenant do not promptly resolve such dispute in a
mutually agreeable manner, Tenant may, at its option, as its sole and exclusive
remedy, submit such dispute to arbitration in the City of New York under the
Expedited Procedures provisions of the Arbitration Rules for the Real Estate
industry of the American Arbitration Association or any successor (the "AAA"),
currently Rules 56 through 60 (an "Expedited Arbitration Proceeding"); provided,
however, that with respect to any such arbitration, (i) the list of arbitrators
referred to in Rule 57 shall be returned within five (5) days from the date of
mailing; (ii) the parties shall notify the AAA by telephone, within four (4)
days of any objections to the arbitrator appointed and will have no right to
object if the arbitrator so appointed was on the list submitted by the AAA and
was not objected to in accordance with Rule 57; (iii) the notice of hearing
referred to in Rule 58 shall be sent not less than five (5) days in advance of
the hearing; (iv) the hearing shall be held within ten (10) days after the
appointment of the arbitrator; (v) the arbitrator shall have no right to award
damages or to modify the terms of the Lease; (vi) the decision and award of the
arbitrator shall be final and conclusive on the parties; and (vii) the
arbitrator shall not have been employed by either party (or their respective
affiliates) during the period of three (3) years prior to the date of the
Expedited Arbitration Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
(d)           The arbitrators conducting any arbitration shall be bound by the
provisions of this Lease and shall not have the power to add to, subtract from,
or otherwise modify such provisions.  Landlord and Tenant agree to sign all
documents and to do all other things necessary to submit any such matter to
arbitration and further agree to, and hereby do, waive any and all rights they
or either of them may at any time have to revoke their agreement hereunder to
submit to arbitration and to abide by the decision rendered thereunder.  Each of
the arbitrators shall have at least ten (10) years' experience in the business
of managing real estate or acting as a real estate broker with first-class
office buildings located in Manhattan.  Each party hereunder initially shall pay
its own costs, fees and expenses in connection with any arbitration or other
action or proceeding brought under this Article 43, and the expenses and fees of
the arbitrator shall initially be shared equally by Landlord and Tenant,
provided, however, that the arbitrator shall determine the extent to which each
party is successful in such Expedited Arbitration Proceeding in addition to
rendering a decision on the dispute submitted.  If the arbitrator determines
that one (1) party is entirely unsuccessful, then such party shall pay all of
the fees of such arbitrator and the reasonable expenses paid by the prevailing
party to unrelated third parties in connection with the foregoing.  If the
arbitrator determines that both parties are partially successful, then each
party shall be responsible for its own expenses and such arbitrator's fees only
to the extent such party is unsuccessful (e.g., if Landlord is eighty percent
(80%) successful and Tenant is twenty percent (20%) successful, then Landlord
shall be responsible for twenty percent (20%) of such arbitrator's fees and
Tenant shall be responsible for eighty percent (80%) of such arbitrator's
fees).  Notwithstanding any contrary provisions hereof, Landlord and Tenant
agree that (i) the arbitrator may not award or recommend any damages to be paid
by either party, and (ii) in no event shall either party be liable for, nor be
entitled to recover, any damages.
 
(5) Tenant shall pay to Landlord upon demand, as Additional Rent, any occupancy
tax or rent tax now in effect or hereafter enacted which Landlord is now or
hereafter is required to pay with respect to the Demised Premises or this Lease
during the Term of this Lease.
 
C.           For the purposes of this Article, the following definitions shall
apply:
 
(1) The term “Base Operating Cost” shall mean the amount of Operating Expenses
(as hereinafter defined) for the Base Operating Year (as hereinafter defined).
 
(2) The term “Base Operating Year” shall mean calendar year 2014.
 
(3) The term “Operating Year” shall mean each calendar year which includes any
part of the term of this Lease.
 
(4) The term “Tenant’s Operating Cost Share” shall mean 12.43%, subject to
reduction in accordance with the provisions of Section 45.E of this Lease,
and/or to increase in accordance with the provisions of Section 78(b) of this
Lease.
 
 
 

--------------------------------------------------------------------------------

 
(5) (a)   The term “Operating Expenses” shall mean the aggregate of all costs
and expenses (and taxes, if any, thereon) paid or incurred by or on behalf of
Landlord (whether directly or through independent contractors) with respect to
the operation, maintenance and management of the Property and/or Building and
the sidewalks and areas adjacent thereto (Landlord hereby agreeing that it will
so operate, maintain and manage the Property and/or Building in a first-class
manner) which, in accordance with the generally accepted accounting practices
used by Landlord (and which are in accordance with generally accepted accounting
standards respecting the operation of non-institutional first class office
buildings in Midtown Manhattan) are chargeable against income of the Property,
including, without limitation, the following costs and expenses: the cost of
steam, gas, and other fuel or utilities, water, air-conditioning for areas other
than those leased to individual tenants or other occupants of the Building;
ventilation and heating; electricity for areas other than those leased to
individual tenants or other occupants of the Building and excluding electricity
for third party illuminated signs on the Building exterior which are for the
exclusive use of an individual tenant; repair, maintenance, replacement and
operation of elevators and escalators; maintenance and cleaning of lobby, plaza,
sidewalk, curb and other public areas; interior and exterior landscaping and
decoration; painting of non-tenant areas; window cleaning; building standard
cleaning service supplied to tenants by Landlord; the purchase price or rental
cost, as applicable, of all Building and cleaning supplies, tools, materials,
machinery and equipment; fire, extended coverage, boiler and machinery,
sprinkler apparatus, public liability, property damage, loss of rental, fidelity
and plate glass insurance and any other insurance required by the holder of any
mortgage or ground lease covering the Property customarily carried or required
by lenders with respect to buildings similar to the Building (less any sums
therefor reimbursed to Landlord by Tenant or any other tenant or occupant of the
Building); wages, salaries, bonuses, disability benefits, hospitalization,
medical, surgical, union and general welfare benefits (including group life
insurance), any pension, retirement or life insurance plan and other benefit or
similar expense respecting employees of the Landlord up to and including the
building manager; uniforms and working clothes for such employees and the
cleaning and replacement thereof; expenses imposed on Landlord pursuant to law
or to any collective bargaining agreement with respect to such employees;
workmen’s compensation insurance, payroll, social security, unemployment and
other similar taxes with respect to such employees; salaries of bookkeepers and
accountants; reasonable professional and consulting fees, including reasonable
legal, accounting and engineers’ fees (other than those incurred by Landlord
specifically in connection with any individual tenant’s lease or premises);
charges for independent contractors performing work included within the
definition of Operating Expenses; association fees or dues; telephone and
stationery; guards, watchmen, and other security personnel services and/or
systems (other than those incurred specifically for any individual tenant’s
premises); directory; building telephone; repairs, replacements and improvements
which are necessary or appropriate for the continued operation of the Building
as a first-class office building, including, without limitation, those relating
to the heating, air-conditioning, mechanical and electrical systems and the
elevators (provided that such improvements shall not include improvements
expanding the size of the Building); and management fees for the management of
the Property, or if no managing agent is employed by Landlord, a sum in lieu
thereof which is not in excess of the then prevailing rates for management fees
in the Borough of Manhattan for first-class office buildings similar to the
Building (assuming the person or entity so managing such a first-class office
building is not also the leasing agent therefor).  To the extent that at any
time after the Base Operating Year, Landlord adds one or more new categories of
Operating Expenses not included in the Base Operating Cost, then, for so long as
expenses relating to such new categories are included in Operating Expenses, the
Base Operating Cost shall be increased by an amount equal to the amount included
in Operating Expenses for such new category of Operating Expenses in the first
Operating Year in which they were first introduced.
 
 
 

--------------------------------------------------------------------------------

 
(b) Operating Expenses shall exclude the following:  (a) Real Estate Taxes,
special assessments and franchise, income, transfer, gift, inheritance, estate
or net income or any other taxes imposed upon or measured by the income or
profits of Landlord; (b) except for depreciation and amortization specifically
included in Operating Expenses as provided above, the costs of all items which
should be capitalized in accordance with generally accepted accounting
practices; (c) the costs of all services furnished to any other tenant or
occupant of the Building on a “rent inclusion” basis which are not provided to
Tenant on such basis; (d) the costs of all work or services performed for any
tenant or occupant in the Building (including Tenant) at such tenant's cost and
expense; (e) mortgage amortization and interest; (f) leasing commissions,
finder’s fees and leasing related expenses including without limitation legal
fees, rent concessions, takeover expenses, moving allowances, and work credits
and any other expenses in connection with procuring tenants; (g) allowances,
concessions and other costs of tenant installations and decorations incurred in
connection with preparing space for any tenant or occupant in the Building,
including workletters and concessions; (h) fixed rent payable under superior
leases, if any; (i) wages, salaries and benefits paid to any employees of
Landlord and Landlord's agents, above the level of the immediate supervisors of
building managers, and management fees to the extent in excess of 3% of gross
rentals; (j) legal and accounting fees relating to (i) disputes with tenants,
prospective tenants or other occupants of the Building, (ii) disputes with
purchasers, prospective purchasers, mortgagees or prospective mortgagees of the
Building or any part thereof, or (iii) negotiations of leases, contracts of sale
or mortgages; (k) costs which are reimbursed by insurance, warranty or
condemnation proceeds, or which are reimbursable by Tenant or other tenants or
any other person or entity other than pursuant to an expense escalation clause;
(l) costs in the nature of penalties or fines; (m) the costs of all services,
supplies and repairs paid to any affiliate or subsidiary of Landlord or
Landlord's agents materially in excess of the costs that would be payable in an
“arm's length” or unrelated situation; (n) advertising expenses in connection
with leasing of the Building; (o) the costs of installing, operating and
maintaining a specialty improvement, such as a cafeteria, lodging or private
dining facility, or an athletic, luncheon or recreational club, unless Tenant is
permitted to make use of any such facility without additional cost or on a
subsidized basis consistent with other users; (p) the costs or expenses
(including fines, interest, penalties and legal fees) arising out of Landlord's
failure to timely pay Operating Expenses or Real Estate Taxes; (q) the costs
incurred in connection with the removal, encapsulation or other treatment of any
hazardous materials classified as such, and existing in the Demised Premises as
of the date hereof and required to be removed, encapsulated or treated under
applicable governmental requirements in effect as of the date hereof; (r) costs
incurred to comply with applicable governmental requirements in effect after the
Commencement Date; (s) costs associated with the maintenance of the entity that
constitutes Landlord, as distinguished from costs of ownership, operation,
repair and maintenance of the Building; (t) costs relating to withdrawal
liability or unfunded pension liability under the Multi-Employer Pension Act or
similar law; (u) fees, dues and other contributions paid by or on behalf of
Landlord to civic organizations and charitable and political contributions other
than a business improvement district; (v) the cost of any judgment, settlement
or arbitration award resulting from any liability of Landlord for negligence;
(w) any transfer or mortgage taxes imposed as a result of the conveyance of the
Building; and (x) costs of sculptures and art.
 
 
 

--------------------------------------------------------------------------------

 
(6) The term “Estimated Monthly Expense Payment” shall mean a sum equal to
1/12th of Tenant’s Operating Cost Share multiplied by the difference between the
Base Operating Cost and 110% of the Operating Expenses for the immediately
preceding Operating Year.
 
D.           Subject to apportionment as provided in this Article, if the
Operating Expenses for any Operating Year occurring in whole or in part during
the Term of this Lease (including, without limitation, the first year of this
Lease) shall exceed the Base Operating Cost, Tenant shall pay to Landlord as
Additional Rent for such Operating Year an amount equal to Tenant’s Operating
Cost Share of the excess of the Operating Expenses for such Operating Year over
the Base Operating Cost (hereinafter referred to as “Tenant’s Expense
Payment”).  Notwithstanding the foregoing or anything contained herein to the
contrary, if during all or part of any Operating Year, less than 100% of the
leasable space in the Building is occupied by tenants, then for purposes of
computing Tenant’s Expense payment payable hereunder, the amount of Operating
Expenses for such period shall be deemed to be increased by an amount equal to
the additional costs and expenses which would reasonably have been incurred
during such period had the leasable space in the Building been 100% occupied.
The provisions of this Section (D) with respect to adjustments of Operating
Expenses for vacancy shall apply only to Operating Expenses which are variable
and which increase in the same relationship to the increase in occupancy in the
Building, and shall not apply to any Operating Expenses which do not vary with
the level of occupancy in the Building.
 
E.           Landlord shall furnish to Tenant for each Operating Year following
the Base Operating Year an Escalation Statement (subject to revision as
hereinafter provided) setting forth the Estimated Monthly Expense Payment for
such Operating Year.  Tenant shall pay to Landlord on the first day of each
month during such Operating Year the Estimated Monthly Expense Payment for such
Operating Year.  If Landlord shall furnish such Escalation Statement for an
Operating Year after the commencement thereof, then (i) until the first day of
the month following the month in which such estimate is furnished to Tenant,
Tenant shall pay to Landlord on the first day of each month an amount equal to
the Estimated Monthly Expense Payment payable by Tenant to Landlord under this
Article for the last month of the preceding Operating Year; (ii) Landlord shall
notify Tenant in such Escalation Statement whether the installments of Tenant’s
Expense Payment previously paid for such Operating Year were more or less than
the installments which should have been paid for such Operating Year and if
there shall have been an underpayment, Tenant shall pay the amount thereof
within thirty (30) days after being furnished with such Escalation Statement or
if there shall have been an overpayment, Tenant shall, provided Tenant is not
then in default under the Lease at Tenant’s option (x) be reimbursed within
thirty (30) days after receipt of notice from Tenant of such election; or (y) be
entitled to a credit in the amount thereof against subsequent payments under
this Article; and (iii) on the first day of the month following the month in
which such Escalation Statement is furnished to Tenant and monthly thereafter
for the balance of such Operating Year, Tenant shall pay to Landlord an amount
equal to the Estimated Monthly Expense Payment as shown on such Escalation
Statement.
 
F.           After the end of each Operating Year Landlord shall submit to
Tenant an annual Escalation Statement prepared by Landlord setting forth the
actual Operating Expenses for the preceding Operating Year and the balance of
Tenant’s Expense Payment, if any, due to Landlord from Tenant for such Operating
Year.  If such annual Escalation Statement shall show that the sums paid by
Tenant exceeded Tenant’s Expense Payment for such Operating Year, Tenant shall,
provided Tenant is not then in default under the Lease following the giving of
any required notice and expiration of the applicable cure period therein, at
Tenant’s option, either (i) be entitled to a refund of such excess, in which
event Landlord will make such refund to Tenant with reasonable promptness after
Tenant's written election, or (ii) be entitled to a credit in the amount of such
excess against payments becoming due under this Article.  If such annual
Escalation Statement shall show that the sums so paid by Tenant were less than
Tenant’s Expense Payment for such Operating Year, Tenant shall pay the amount of
such deficiency to Landlord within thirty (30) days after being furnished with
such annual Escalation Statement.
 
 
 

--------------------------------------------------------------------------------

 
G.           The annual Escalation Statements with respect to Operating Expenses
to be furnished by Landlord as provided above shall be in reasonable detail and
shall include a breakdown of both the preceding year’s Operating Expenses as
well as those of the Base Operating Cost, but need not be audited or certified.
 
H.           Each Escalation Statement shall be conclusive and binding upon
Tenant unless (a) within one hundred twenty (120) days after receipt of such
Escalation Statement Tenant shall notify Landlord that it (x) disputes the
correctness of such Escalation Statement, specifying the particular respects in
which such Escalation Statement is claimed to be incorrect, and; (y) at Tenant's
option, desires to perform the audit permitted under this Article, and (b)
within ninety (90) days after Landlord’s receipt of Tenant’s notice, Tenant
completes the audit in accordance with the provisions of subparagraph I below,
and notifies Landlord that it disputes the correctness of such Escalation
Statement, specifying the particular respects in which such Escalation Statement
is claimed to be incorrect. Any dispute relating to any Escalation Statement not
resolved by agreement of Landlord and Tenant within ninety (90) days after the
giving of such notice or notices by Tenant shall be resolved by an arbitration
in accordance with the provisions hereof.  Pending the determination of such
dispute, Tenant shall pay Tenant’s Expense Payment in accordance with the
Escalation Statement that Tenant is disputing, without prejudice to Tenant’s
position.  Landlord shall refund any overpayment to Tenant within thirty (30)
days after the resolution of such dispute. The results of any Operating Expenses
audit shall be kept strictly confidential by Tenant and shall not be disclosed
to any other tenant within the Building or to any other person or entity, except
in connection with any dispute with Landlord relating thereto to the extent
necessary.
 
I.           Tenant and/or its accountants (provided such accountants are not
paid on a contingency fee basis) shall have the right, during reasonable
Business Hours and upon not less than five (5) Business Days’ prior written
notice to Landlord and for not more than thirty (30) days per twelve (12) month
period, to examine and audit the most recent Escalation Statement (it being
agreed and understood that not more than one (1) audit may be performed in any
calendar year), at Landlord’s office, at a time mutually agreeable during normal
Business Hours, such of Landlord’s books and records which are relevant to the
preparation of Escalation Statements.  Tenant may require Landlord to make
copies of records it reasonably requires provided such request is made during
the examination and Tenant pays for the reasonable fee charged by Landlord.  If
such audit or arbitration determines that an error has been made in Landlord’s
determination and calculation of Operating Expenses which results in an
adjustment to the amounts determined and calculated by Landlord in an amount of
more than five (5%), the Landlord shall pay the actual and reasonable fees and
expenses of such audit, but if such adjustment does not exceed five (5%)
percent, Tenant shall pay such fees and expenses.
 
 
 

--------------------------------------------------------------------------------

 
43. Electricity; A/C Units.
 
                        A.  Electricity.  (1)  In connection with the “retail
portion” of the Demised Premises (and the Basement Space, if so demised to
Tenant pursuant to Article 78 of this Lease), electric energy shall be supplied
by individual metering, and Landlord shall have no obligation to furnish or
supply to Tenant or the Demised Premises any electric energy of any kind or
nature whatsoever.  As of the Commencement Date, there shall be one or more
electric meters for direct service to the “retail portion” of the Demised
Premises from the public utility or other entity supplying electrical service
serving the Building (the "Utility Company"). Tenant shall, at Tenant's sole
cost and expense, as of the Commencement Date, make all arrangements for and
shall cause all such electric energy to be furnished to the “retail portion” of
the Demised Premises (and shall do so with respect to the Basement Space as of
the Basement Space Possession Date or the Basement Delivery Date, if so demised
to Tenant pursuant to Article 78 of this Lease).  Landlord shall not be liable
to Tenant in damages or otherwise for any failure of Tenant to make arrangements
for or to obtain any such electric energy. Tenant shall (x) pay directly to the
Utility Company or governmental units promptly as and when due all charges for
electric energy used or consumed in or in connection with the “retail portion”
of the Demised Premises (and the Basement Space if so demised to Tenant pursuant
to Article 78 of this Lease), and (y) at Tenant's sole cost and expense,
maintain and promptly make all repairs, structural or otherwise, ordinary and
extraordinary, to all components of the electric energy system within or
servicing only the Demised Premises (including, the Basement Space, if so
demised to Tenant pursuant to Article 78 of this Lease), including, without
limitation, all meters.
 
(2) In connection with the “office portion” of the Demised Premises, Landlord
shall provide electric energy on a submetered basis for Tenant’s use of lighting
and other electrical fixtures, appliances and equipment at a level of not less
than twelve (12) watts per rentable square foot of space in the Demised Premises
inclusive of heating, ventilation and air-conditioning. Tenant shall maintain
the submeter(s) in good working order, condition and state of repair during the
term of this Lease.  Commencing as of the Commencement Date and continuing
throughout the Term of this Lease, Tenant shall pay to Landlord, as Additional
Rent hereunder, within thirty (30) days after demand made from time to time but
no more frequently than monthly, for its use of electrical energy in the Demised
Premises as evidenced by the aforesaid submeter(s), at Landlord's average cost
per kilowatt hour for the Building then payable to the Utility Company for usage
in the Building, plus an amount equal to three (3%) percent thereof to reimburse
Landlord for its overhead, administrative and supervision in connection
therewith.  For purposes of this Article, the rate to be paid by Tenant shall
include any taxes, energy charges, demand charges, fuel adjustment charges, rate
adjustment charges, or other charges actually imposed in connection
therewith.  If any tax is imposed upon Landlord's receipts from the sale or
resale of electrical energy to Tenant by any federal, state, city or local
authority, the pro-rata share of such tax allocable to the electrical energy
service received by Landlord shall be passed onto and paid by Tenant as
Additional Rent if and to the extent permitted by Legal Requirements.
 
 
 

--------------------------------------------------------------------------------

 
(3) If either the quantity or character of electrical service is changed by the
Utility Company or is no longer available or suitable for Tenant's requirements,
no such change, unavailability or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord or Landlord's agents unless such
change, unavailability or unsuitability (i) renders the entire Demised Premises
untenantable, and (ii) is caused by Landlord’s gross negligence or willful
misconduct, and is not due to acts or omissions of Tenant or Tenant’s
contractors, licensees, invitees, agents and employees.
 
(4) Tenant covenants that at no time shall the use of electrical energy in the
Demised Premises exceed the capacity of the existing feeders or wiring
installations then serving the Demised Premises, which capacity Landlord
represents shall be adequate to provide at all times during the Term the wattage
provided for in Section 43A(2) above.  In furtherance of the foregoing and to
avert any possible adverse effect upon the Building's electrical system, Tenant
shall not, without the prior written consent of Landlord, not to be unreasonably
withheld, conditioned or delayed (i) make or perform, or permit the making or
performing of, any alteration to connections, incapacity risers, switches,
wiring installations or other electrical facilities in or serving the Demised
Premises, or (ii) install or permit to be installed, any variable frequency
drive in any portion of the Demised Premises.  If Tenant gives Landlord notice
that Tenant requires additional electrical capacity, Landlord shall, subject to
this Article 43 and in particular to Landlord's approval, not to be unreasonably
withheld, use commercially reasonable efforts to provide additional capacity at
Tenant's sole cost and expense, provided such additional capacity shall be
permitted by all Legal Requirements, shall not have an adverse effect upon the
Building's electrical system or the availability of adequate electrical capacity
for the other occupants thereof, shall not cause permanent damage or injury to
the Building or the Demised Premises or cause or create a dangerous or hazardous
condition or entail excessive or unreasonable alterations or repairs or
interfere with or disturb other tenants or occupants of the Building.  Tenant
agrees to pay all actual third-party costs and expenses incurred by Landlord in
connection with such installation within thirty (30) days after demand therefor
(including any costs incurred by Landlord in connection with the review and
approval of any plans or cooperation in connection therewith).
 
(5) Landlord may, at any time, elect to discontinue the furnishing of electrical
energy to the “office portion” of the Demised Premises provided: (a) Landlord
shall give not less than ninety (90) days advance notice of any such
discontinuance to Tenant (unless such notice is not reasonably feasible under
the circumstances, in which event Landlord will give Tenant such reasonable
advance notice as is possible), (b) Landlord agrees to permit Tenant to receive
electrical service directly from the Utility Company supplying electrical
service to the Building and to permit the existing feeders, risers, wiring and
other electrical facilities serving the Demised Premises (or the applicable
portion thereof) to be used by Tenant for such purpose to the extent they are
available, suitable and safely capable, (c) Landlord agrees, at Landlord’s sole
cost and expense, (i) to install any necessary electrical meter equipment and
(ii) to perform any necessary rewiring and (d) this Lease shall remain in full
force and effect and such discontinuance shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord.  So long as Tenant shall be
exercising good faith reasonable efforts to obtain electric service directly
from the Utility Company, Landlord shall not discontinue furnishing electricity
to the Demised Premises as contemplated by this Section 43(5) (to the extent
permitted by applicable Legal Requirements) until Tenant has succeeded in
obtaining electric service directly from the Utility Company.
 
 
 

--------------------------------------------------------------------------------

 
(6) Tenant covenants and agrees that at no time will the connected electrical
load in the Demised Premises exceed the capacity of the existing feeders to the
Building or the risers or wiring installations therein as allocable to the
Demised Premises.
 
(7) Tenant shall, at its own expense, be responsible to supply and install all
lighting tubes, lamps, bulbs, starters and ballasts (including replacements
thereof) used in the lighting fixtures in the Demised Premises.
 
(8) Landlord's failure during the Lease Term to prepare and deliver any
statements or bills under this Article 43 or Landlord's failure to make a demand
under this Article 43 or any other provisions of this Lease, shall not in any
way be deemed to be a waiver of, or cause Landlord to forfeit or surrender its
rights to collect any increase in the Fixed Annual Rent, or any amount of
Additional Rent which may have become due pursuant to this Article 43 during the
term of this Lease. Tenant's liability for any amounts due under this Article 43
shall continue unabated during the remainder of the Lease Term and shall survive
the expiration or sooner termination of this Lease.
 
                    B.     A/C Units.  Tenant shall be permitted to use the air
conditioning units currently existing within the Demised Premises (collectively,
the “A/C Units”), as more particularly described on the Existing A/C Equipment
Survey annexed hereto as Exhibit H and made a part hereof (the “Existing A/C
Equipment Survey”). As of the date hereof, one hundred eighty-three (183) tons
of cooling capacity exists in the demised premises.  The A/C Units located
within the “office portion” of the Demised Premises shall be in working order on
the Commencement Date, including, but not limited to, all necessary connections
to condenser water sources. Subject to compliance with Article 47 of this Lease
and all applicable Legal Requirements, any upgrades or changes to the A/C Units
shall be at Tenant’s sole cost and expense. Landlord shall be responsible for
the electricity costs incurred by Tenant solely with respect to the A/C Units
located within the “office portion” of the Demised Premises during the hours of
8:00A.M. through 6:00P.M. on Business Days and 9:00A.M. through 12:00P.M. on
Saturdays, and Tenant shall be responsible for the electricity costs incurred by
Tenant with respect to the A/C Units located within the “office portion” of the
Demised Premises during all other times and days based on a “time of day” or
other similar type of meter. In addition, Tenant shall be solely responsible for
all electricity costs incurred with respect to any A/C Units now or hereafter
servicing the “retail portion” of the Demised Premises. Landlord shall supply
condenser water used in connection with the existing A/C Units located within
the “office portion” of the Demised Premises at no additional cost to Tenant.
Tenant shall be responsible for maintaining and repairing the A/C Units
throughout the entire Demised Premises in good working order, condition and
repair throughout the term of this Lease. Tenant covenants and agrees to obtain
and maintain, at Tenant’s sole cost and expense, an air-conditioning maintenance
contract for the maintenance of the A/C Units with a reputable air-conditioning
contractor acceptable to Landlord, at all times during the term of this Lease.
Notwithstanding anything to the contrary contained herein, in the event a “Major
Component” (as hereinafter defined) of an A/C Unit or an entire A/C Unit located
within the “office portion” of the Demised Premises needs to be replaced during
the Term (i.e., the same cannot be repaired), and such replacement is not
covered by Tenant’s maintenance contract, then, Landlord agrees to perform such
replacement as promptly as is reasonably practicable, provided, however, if such
replacement is necessary as a result of any negligent act or willful misconduct
by Tenant or any of its agents, employees or contractors (which shall include,
without limitation, Tenant’s failure to properly maintain the A/C Units or make
necessary repairs and/or failure to maintain an air-conditioning maintenance
contract for the A/C Units), Tenant shall be responsible, at its sole cost and
expense, to replace such Major Component and/or A/C Unit.  As used herein, the
term “Major Component” shall mean the compressors or motors.  In no event shall
Tenant be entitled to install any window or wall mounted air conditioning units.
With respect to any equipment which Tenant shall be permitted to install and
operate in the Demised Premises including, without limitation, the A/C Units
and/or any Supplemental A/C Units (as hereinafter defined), Tenant shall, at
Tenant's expense, obtain and maintain all permits, licenses and other
authorizations which are required by all applicable Legal Requirements in order
to install, maintain and operate such equipment in the Demised Premises, except
that Landlord shall be responsible, at Landlord’s expense, for any permits,
licenses and other authorizations which are required by all applicable Legal
Requirements to make any replacements of the A/C Units or Major Components
thereof. No diminution or abatement of rent or additional rent or other
compensation or claim of constructive eviction shall or will be claimed by
Tenant as a result of any interruption, suspension or curtailment of the A/C
Units, nor shall this lease or any of the obligations of Tenant be affected or
reduced by reason of such interruption, suspension or curtailment.  The A/C
Units are and shall remain the property of Landlord and, at the expiration or
sooner termination of this Lease, shall be surrendered with the Demised Premises
to Landlord in good and proper working condition, reasonable wear and tear
excepted. Tenant shall not intentionally abuse the A/C Units and shall operate
the A/C Units only in accordance with the instructions that may accompany such
equipment and the design and performance specifications therefor. Tenant shall
reimburse Landlord upon demand for any damage to the A/C Unit caused by any
negligent act or willful misconduct by Tenant or any employee, agent, contractor
or invitee of Tenant and for any replacement equipment made necessary by
Tenant’s breach of the covenant contained in the preceding sentence in this
paragraph.  This obligation shall survive the expiration or earlier termination
of the term hereof.
 
 
 

--------------------------------------------------------------------------------

 
44. End of Term.  Article 22 of the Lease is hereby amended to add the
following: In the event that Tenant remains in possession of the Demised
Premises after the Expiration Date or sooner termination of the term of this
Lease, then in addition to any other rights or remedies Landlord may have
hereunder or at law, and without in any manner limiting Landlord's right to
demonstrate and collect any damages suffered by Landlord and arising from
Tenant's failure to surrender the Demised Premises as provided herein, Tenant
shall pay to Landlord as liquidated damages for each month or portion of a month
during which Tenant holds over in the Demised Premises after the Expiration Date
or sooner termination of this Lease, a sum equal to one hundred twenty-five
percent (125%) of the aggregate of that portion of the Fixed Annual Rent and
Additional Rent which was payable under this Lease during the last month of the
term hereof for the first thirty (30) days of such holdover, and, thereafter,
one hundred fifty percent (150%) of the aggregate of that portion of the Fixed
Annual Rent and Additional Rent which was payable under this Lease during the
last month of the term hereof.  Nothing herein contained shall be deemed to
permit Tenant to retain possession of the Demised Premises after the Expiration
Date or sooner termination of this Lease or to limit in any manner Landlord's
right to regain possession of the Demised Premises through summary proceedings,
or otherwise, and no acceptance by Landlord of payments from Tenant after the
Expiration Date or sooner termination of the term of this Lease shall be deemed
to be other than on account of the amount to be paid by Tenant in accordance
with the provisions of this Article.  Tenant agrees to indemnify and save
Landlord harmless from all costs, claims, losses or liability resulting from
delay by Tenant in surrendering the Demised Premises, including, without
limitation, any claims made by any succeeding tenant founded on such delay.  The
provisions of this Article 44 shall survive the Expiration Date or sooner
termination of the Lease.  The preceding shall be deemed to be an "agreement
expressly providing otherwise" within the meaning of Section 232-c of the Real
Property Law of the State of New York.
 
 
 
 

--------------------------------------------------------------------------------

 
45. Use and Occupancy.
 
                      A.           Tenant covenants and agrees that it shall use
and occupy the Demised Premises initially for the Initial Uses (as hereinafter
defined) and may thereafter change the use to a Lawful Use (as hereinafter
defined), and for no other use or purpose, provided that the following
conditions are satisfied and Tenant complies with Section 45.D of this Lease:
 
(i)           such Lawful Use shall not conflict with any then-existing
“exclusive” or restrictive covenant regarding the use of the Building. Landlord
warrants that the Initial Uses do not violate any currently existing “exclusive
use” provisions set forth in the lease of any current tenant or occupant of the
Building;
 
(ii)           Tenant shall provide Landlord with at least one hundred eighty
(180) days’ advance notice advising Landlord of Tenant’s intention to change any
of the Initial Uses to a different Lawful Use;
 
(iii)           Landlord shall not be subject to or be required to make any
changes, alterations, upgrades, additions or other improvements to the Demised
Premises or any portion of the Building in connection with Tenant’s Initial Uses
or any subsequent change of use of the Demised Premises;
 
(iv)           such Lawful Use shall not cause (or be likely to cause) a default
by Landlord under any other lease or other agreement to which it is a party,
provided, however, general office use (excluding medical offices) shall be
permitted on the 2nd Floor portion of the Demised Premises.  Landlord warrants
that the Initial Uses shall not cause a default by Landlord under any other
lease or other agreement to which it is a party as of the date of this Lease;
and
 
(v)           such Lawful Use shall not cause (or be likely to cause) the
Demised Premises or any portion of the Building to be in violation of any of the
covenants, agreements, terms, provisions and conditions of this Lease or which
is prohibited by any Legal Requirements.
 
B.           As used herein, a “Lawful Use” shall mean (i) a legal commercial
use expressly permitted by all of the then-current zoning laws applicable to the
Building and/or the Demised Premises and which is consistent with a first-class
office building with a ground floor retail component located in Midtown
Manhattan, without the issuance of any variance, special use permit or
otherwise, and (ii) a use that is not a Prohibited Use (as hereinafter defined).
 
 
 

--------------------------------------------------------------------------------

 
C.           As used herein, a “Prohibited Use” shall mean (i) the conduct of a
public auction of any kind; (ii) the issuance and sale of traveler’s checks,
foreign drafts, foreign exchange or domestic money order or the receipt of money
for transmission; (iii) an employment agency; (iv) offices or agencies of a
foreign government or political subdivisions thereof; (v) offices of any public
utility company, other than corporate, executive or legal staff offices; (vi)
data processing services rendered primarily to others than Tenant and which are
not strictly ancillary to Tenant’s business; (vii) health care professionals;
(viii) schools, college, university or other training or educational uses,
whether for profit or non-profit (other than those which are strictly ancillary
to Tenant’s business, such as training of Tenant’s personnel); (ix) clerical
support concerns rendering clerical support services primarily to others than
Tenant or performing functions other than those which are strictly ancillary to
Tenant’s business; (x) travel agency or similar operation; (xi) any
manufacturing purpose; (xii) the operation of any coin-operated vending machines
or other devices for the sale of goods, wares, merchandise, food and beverages,
including, but not limited to, amusement devices and machines, electronic games
and machines for the sale of beverages, food, candy, gum, cigarettes or other
commodities or edibles other than for use by Tenant’s employees; (xiii) any
sex-related obscene, immoral or pornographic uses; (xiv) massage parlors, adult
book stores, adult theatres, peep shows, establishments offering topless and/or
bottomless entertainment and/or sex-related activities or offices of same; (xv)
betting parlors, gambling casinos or gambling-type establishments; (xvi) penny
arcades, billiard parlors, video arcades and similar amusement-type
establishments; (xvii) cafeteria, luncheonette, coffee shop, diner, pizzeria,
delicatessen, sandwich shop, salad bar or any fast food-type or “take away”
restaurant, such as, but  not limited to, Burger King, McDonald’s Wendy’s, Taco
Bell, Popeye’s, KFC, Dunkin Donuts, Starbucks, Subway, Hale and Hearty, Dig Inn,
TCBY, Tasti D-Lite and other similar operations; (xviii)  any restaurant or
eatery that sells food for off-site consumption; (xix) a night club,
discotheque, country-western establishment or similar operation; (xx) any
charitable, religious, union or other not-for profit organization; (xxi) any
tax-exempt entity within the meaning of Section 168(u)(4)(A) of the Internal
Revenue Code of 1986, as amended, or any successor or substitute statute, or
rule or regulation applicable thereto (as same may be amended); (xxii) housing
accommodations for lodging or sleeping purposes; or (xxi) any medical (including
psychiatric) offices or a provider of medical services of any kind;  or (xxii) a
provider of stock brokerage, underwriting or banking services (except as general
and executive offices and not as a branch open to the public).
 
D.           (i)           Notwithstanding anything to the contrary contained
herein, Landlord and Tenant agree that Tenant shall initially use the Demised
Premises for (X) the specific uses described in “Use Plan A” annexed hereto as
Exhibit A-1 and made a part hereof (“Use Plan A”), as such uses are defined
under applicable zoning laws and regulations (including, subject to the
provisions hereinafter following, any Zoning Determination by the DOB), and (Y)
such specific uses shall only be operated within the specific location
delineated for such particular use on “Use Plan A”.   Notwithstanding the
foregoing, if the New York City Department of Building (the “DOB”) issues a
Zoning Determination that (a) does not permit the display of art objects, works
of art and artifacts within the entire five thousand four hundred thirty-four
(5,434) square foot area labeled “Commercial Art Gallery” on Use Plan A, or (b)
permits the display of art objects, works of art and artifacts within the entire
five thousand four hundred thirty-four (5,434) square foot area labeled
“Commercial Art Gallery” on Use Plan A, however, either: (1) requires that a
majority of this area be used for the sale of art objects or other items, or (2)
conditions its approval of such use on unduly burdensome design and/or
construction requirements that materially and adversely restrict the flow of the
space as use for the display of art objects, works of art and artifacts or which
materially increase the cost of construction (in any such instances a
“Conditional Use”), then Tenant shall have the right, as its sole and exclusive
remedy, upon notice to Landlord given within thirty (30) days after the
Conditional Use is issued by the DOB, to elect not to lease the area labeled
“Take-Back Space” on Use Plan A (the “Take-Back Space Option”), in which event,
upon Landlord’s receipt of Tenant’s notice of its exercise thereof: (A) the
Demised Premises shall be deemed to exclude the Take Back Space,  (B) the Fixed
Annual Rent shall be reduced to reflect the removal of the Take-Back from the
Demised Premises and shall be at the rental rate as set forth in Exhibit C-1
annexed hereto and made a part hereof, (C) Tenant’s Percentage and Tenant’s
Operating Cost Share shall be reduced to 11.81%, and (D) in lieu of using the
Demised Premises for the specific uses described on Use Plan A, Tenant shall
initially use the Demised Premises for (a) the specific uses described in “Use
Plan B” annexed hereto as Exhibit A-2 and made a part hereof (“Use Plan B”), as
such uses are defined under applicable zoning laws and regulations (including as
per any Zoning Determination by the DOB), and (b) such specific uses shall only
be operated within the specific location delineated for such particular use on
“Use Plan B”, provided such uses are approved as a Lawful Use.
 
 
 

--------------------------------------------------------------------------------

 
(ii)           If (A) the DOB issues a Zoning Determination that permits the
display of art objects, works of art and artifacts within the entire five
thousand four hundred thirty-four (5,434) square foot area labeled “Commercial
Art Gallery” on Use Plan A, and (B) subsequent to such determination by the DOB,
such use is legally challenged or appealed by a third-party, and (C) the Board
of Standards and Appeals (the “BSA”) issues a final administrative decision that
(1) either prohibits the entire five thousand four hundred thirty-four (5,434)
square foot area labeled “Commercial Art Gallery” from being used for the
display of art objects, works of art and artifacts or imposes Conditional Use
restrictions on such use, and (2) denies any application for permission to use
such space for the display of art objects, works of art and artifacts without
any Conditional Use restrictions, then, provided (a) that such determination is
not based on Tenants failure to comply with provisions of the Zoning
Determination initially issued by the DOB, and (b) this Lease is in full force
and effect and Tenant is not in default under the terms of this Lease beyond the
expiration of all applicable notice and cure periods, Tenant shall have the
right, as its sole and exclusive remedy, upon notice to Landlord given within
thirty (30) days after the issuance of a final administrative decision from the
BSA, to elect to “give back” to Landlord the Take-Back Space as of the Take-Back
Date (as hereinafter defined). As used herein, the “Take-Back Date” shall mean
the date upon which (I) Tenant shall have relinquished possession of the portion
of the Demised Premises labeled “Take-Back Space” in broom-clean condition and
in the condition required at the end of the term and otherwise in accordance
with the terms of this Lease (except Tenant shall have no obligation to remove
any Alterations previously made within such area), and (II) Tenant has erected a
demising wall separating the “Take-Back Space” from the remainder of the Demised
Premises in accordance with the applicable provisions of this Lease.  Landlord
shall reimburse Tenant fifty percent (50%) of the cost to erect the demising
wall separating the “Take-Back Space” from the remainder of the Demised Premises
within thirty (30) days after the Take-Back Date and receipt of an invoice
therefor from Tenant. As of the Take-Back Date, (x) the term “Demised Premises”
shall exclude the Take-Back Space, (y) the Fixed Annual Rent shall be reduced to
reflect the removal of the Take Back Space from the Demised Premises, and shall
be at the rental rate as set forth in Exhibit C-1 annexed hereto and made a part
hereof for the balance of the Term, and (z) Tenant’s Percentage and Tenant’s
Operating Cost Share shall be reduced to 11.81%.  If Tenant does not timely
elect to terminate this Lease pursuant to the foregoing provisions, then Tenant
shall immediately comply with the decision of the BSA and the Demised Premises
shall be used in compliance therewith.
 
 
 
 

--------------------------------------------------------------------------------

 
(iii)           Landlord, at its sole cost and expense, shall hire a zoning
attorney (the “Zoning Attorney”) to consult with Tenant, Tenant’s architect and
Tenant’s expediter to obtain approval of Use Plan A (and, to the extent
required, Use Plan B), and to obtain approval of Tenant’s proposed signage, to
the extent permitted under this Lease and/or approved by Landlord pursuant to
the terms of this Lease.  Tenant shall cooperate with the Zoning Attorney in all
respects, including, without limitation, attending meetings, executing
applications and other documents, and/or making modifications to Use Plan A as
may be reasonably recommended by the Zoning Attorney in order to comply with the
applicable zoning ordinances.  If, despite cooperating with the Zoning Attorney
and using its best efforts to obtain approval of Use Plan A (without the
issuance of a variance or other special permit), Tenant is unable to obtain
approval of Use Plan A, Tenant shall continue to cooperate with the Zoning
Attorney as aforesaid to obtain approval of Use Plan B.  Provided (i) this Lease
is in full force and effect, (ii) Tenant is not in default under the terms of
this Lease beyond the expiration of all applicable notice and cure periods, and
(iii) Tenant cooperated with the Zoning Attorney and used its best efforts to
obtain approval of Use Plan A but due to a Conditional Use condition, Tenant
timely exercised the Take-Back Option, Landlord agrees to reimburse Tenant for
the actual and reasonable costs charged by Tenant’s architect to amend the
architectural plans from Use Plan A to Use Plan B.
 
(iv)    The term “Initial Uses” as used herein shall mean (X) the specific uses
described on Use Plan A or Use Plan B, as such uses are defined or permitted
under applicable zoning laws and regulations (including any zoning determination
by the DOB), as applicable pursuant to the terms of this Section 45.D, and (Y)
such specific uses shall only be operated within the specific location
delineated for such particular use on Use Plan A or Use Plan B, as applicable,
pursuant to the terms of this Section 45.D.
 
               E.                      Tenant, as a special inducement to
Landlord to enter into this Lease, hereby represents, warrants and covenants
that (i) its business will be conducted in a first-class, high-quality and
upscale manner (the “Quality Standard”) that will not detract from the
character, appearance, or dignity of the Building, (ii) the service provided to
patrons of Tenant shall be consistent with the Quality Standard, and (iii) the
appearance of the Demised Premises (including without limitation all lighting,
fixtures, furnishings, displays, decorations and equipment in the Demised
Premises), and of any signs (whether interior or exterior), lettering,
announcements, advertisements, price schedules, or any other kinds or forms of
inscriptions displayed in connection with the Demised Premises will only be such
as are consistent with the Quality Standards (and with regard to any signage at
the Building located outside of the Demised Premises or any signage visible from
outside the Demised Premises, such signage shall be subject to Article 56 below)
and, if in Landlord determines, in its sole but reasonable standard, that the
Quality Standard is not being met, Landlord may require Tenant remove the cause
for such determination in such manner and within such reasonable time as may be
specified by Landlord in a written notice given by it to Tenant for such
purpose.  Tenant shall not use the Demised Premises for any purpose which would
tend to impair the appearance of or lower the first-class character of the
Building, create unreasonable or excessive floor loads, impair or interfere with
any of the Building operations or the proper and economic heating, ventilation,
air-conditioning, cleaning or other servicing of the Building, constitute a
public or private nuisance, or interfere with, annoy or disturb any other tenant
of the Building or Landlord.  The parties recognize and agree that the damage to
Landlord resulting from any breach of the covenants in this paragraph will be
substantial, and that they may be far greater than the Fixed Annual Rent and
Additional Rent payable for the balance of the term of this Lease, and will be
impossible to accurately measure.  The parties therefore agree that in the event
of a breach or threatened breach of the said covenants, in addition to all of
Landlord’s other rights and remedies, at law or in equity or otherwise, Landlord
shall have the right of injunction relief with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
F.                      In furtherance of the foregoing and not in limitation
thereof, Tenant hereby covenants and agrees to conduct its business at the
Demised Premises in such manner as not to interfere with the conduct of the
business of Landlord and/or the other tenants in the Building and shall not
allow any odors, fumes, vapors, steam, smoke, or other airborne sensory
triggers, or any water, vibrations or noises, music, or other sounds (including
without limitation any of the foregoing occasioned by the storage or disposal of
refuse) to be emitted from the Demised Premises, from any apparatus, equipment
or installation therein, or in connection with any display, function,
performance, or other event or business therein, into other portions of the
Building, or otherwise to allow, suffer or permit the Demised Premises or any
use thereof to constitute a nuisance or to interfere unreasonably with the use
and enjoyment of the Building by the other tenants and/or occupants
thereof.   Notwithstanding the foregoing, Tenant may play music in the Demised
Premises provided that neither the music nor any vibrations from the music be
heard or felt outside of the Demised Premises.
 
G.     Upon notice (which may be given telephonically or in person) by Landlord
to Tenant that smoke, odors, fumes, vapors, steam, smoke, other airborne sensory
triggers, water, vibrations, noises, music, or other sounds are being emitted
from the Demised Premises, from any apparatus, equipment or installation
therein, or in connection with any display, function, performance, or other
event or business therein, Tenant agrees to mitigate or to cease and discontinue
the same immediately and, within five (5) Business Days thereafter, make such
changes in the Demised Premises and install therein or remove therefrom such
apparatus or equipment as may be required by Landlord for the purpose of
remedying any such condition.  If Tenant fails to cause the immediately
cessation of any such smoke, odors, fumes, vapors, steam, smoke, other airborne
sensory triggers, water, vibrations, noises, music, or other sounds being
emitted from the Demised Premises from any apparatus, equipment or installation
therein, or in connection with any display, function, performance, or other
event or business therein, to be discontinued immediately, and/or, if any such
condition is not so remedied within the aforesaid five (5) Business Days, then
Landlord may, at its option, either (i) enter upon the Demised Premises and cure
such condition in any manner Landlord shall deem necessary in its sole judgment,
reasonably applied, and add the actual, out-of-pocket cost and expense incurred
by Landlord, together with all damages, including, without limitation,
reasonable attorneys’ fees and disbursements, sustained by Landlord to the next
installment of Fixed Annual Rent due and Tenant agrees to pay such amount as an
item of Additional Rent hereunder; and/or (ii) treat such failure on the part of
Tenant to remedy such condition as an immediate Default, without the requirement
of any further notice or opportunity to cure. In addition to the foregoing,
Tenant hereby further agrees to indemnify and save Landlord free and harmless of
and from all fines, claims, demands, actions, proceedings, judgments, losses,
damages (including consequential damages, such as, for example purposes only,
any rent offsets, abatements or withholdings by other tenant(s) or occupant(s)
of the Building), liabilities, obligations, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements) of
any kind or nature by anyone whomsoever, arising or growing out of any breach or
non-performance by Tenant of the covenants contained in this Section 46.H.
 
 
 

--------------------------------------------------------------------------------

 
H.     (1)                                Landlord shall initially procure the
necessary governmental license, approval or permit to allow Tenant to occupy the
Demised Premises and to operate for the Initial Uses, which Tenant acknowledges
and agrees (i) may be a temporary place of assembly permit, or a temporary
certificate of occupancy or a similar temporary license, approval or permit (the
“Temporary Occupancy Permit”), (ii) may pertain to only a portion of the Demised
Premises to the extent Tenant requests Landlord perform the Initial Work (as
hereinafter defined) in phases, and (iii) may not allow all of the uses
contemplated by the Initial Uses if Tenant requests Landlord perform the Initial
Work in phases.  Promptly after completion of the Initial Work, Landlord shall
use good faith and diligent efforts to obtain a final place of assembly permit,
or a final partial certificate of occupancy or equivalent license, approval or
permit for the use of the entire Demised Premises for the Initial Uses (the
“Final Occupancy Permit”).  Tenant shall at all times comply with the terms and
conditions of the Temporary Occupancy Permit and/or the Final Occupancy Permit.
 
(2)           The cost to obtain the Temporary Occupancy Permit and the Final
Occupancy Permit shall be at Tenant’s sole cost and expense (subject to the
provisions of Sections 46.D(5) and 46.D(6) below), and except as set forth in
Article 73 of this Lease, Landlord shall have no obligation to make any changes,
upgrades, additions or other improvements to the Demised Premises and/or the
Building in connection with the procurement of the Temporary Occupancy Permit
and/or the Final Occupancy Permit.
 
(3)           Tenant acknowledges that Landlord has made no representation as to
the propriety of any use permitted or prohibited under existing or future zoning
or other laws and/or regulations applicable to the Demised Premises or the
Building, and this Lease shall continue in full force and effect notwithstanding
Landlord’s failure or inability to obtain any required Temporary Occupancy
Permit and/or Final Occupancy Permit and/or Tenant’s failure or inability to
obtain any required Temporary Occupancy Permit and/or Final Occupancy Permit
upon any change of use of the Premises to a Lawful Use.  Notwithstanding the
foregoing, if (1) Landlord is unable to obtain a Temporary Occupancy Permit or
the Permanent Occupancy Permit by the Initial Work Completion Date (as
hereinafter defined), and (2) Tenant is unable to operate in the Demised
Premises solely as a result thereof and (3) such inability is not due to (x) any
act or omission of Tenant (or its agents, contractors or employees), or (y) any
Tenant Fire Stair Work (as hereinafter defined),  or (z) any Tenant Delay, then
the Fixed Annual Rent shall abate on a day-for-day basis from and after Initial
Work Completion Date until the date that a Temporary Occupancy Permit or the
Permanent Occupancy Permit is obtained for the Demised Premises.
 
(4)           Nothing in this Section 45.D shall be deemed to require Landlord
to obtain any liquor license or other license, permit or approval permitting
Tenant to serve and/or allow the consumption of alcoholic beverages in the
Demised Premises.
 
 
 

--------------------------------------------------------------------------------

 
I.      Without limiting any other provision of this Lease, if the business
conducted at the Demised Premises is subject to the jurisdiction of the Health
Department of the City of New York or any other federal, state or local health
or similar authority, Tenant shall at all times comply with all laws,
ordinances, orders, rules, requirements or regulations applicable thereto and
Tenant shall permit Landlord or Landlord’s representative to inspect the Demised
Premises, at Tenant’s sole cost and expense, from time to time, for the purpose
of determining whether the operation of the Demised Premises is in violation of
any laws, ordinances, orders, rules, requirements or regulations of any such
authority.  Tenant shall, at Tenant’s sole cost and expense, correct all such
violations and shall permit Landlord or Landlord’s representatives to inspect
the Demised Premises as Landlord may reasonably deem appropriate, at Tenant’s
sole cost and expense, to determine that Tenant has corrected such
violations.  Landlord agrees that in the performance of any such inspection it
will utilize commercially reasonable efforts to minimize interference with the
operation of Tenant’s business in the Demised Premises.  Landlord shall be under
no obligation to conduct any such inspections and in no event shall Landlord
incur any liability to Tenant or any other party, nor shall the obligations of
Landlord hereunder be diminished or otherwise affected, as a result of any
inspections which Landlord may conduct pursuant to the provisions of this
Section.  The agreement of Tenant to the foregoing is a material inducement to
Landlord in Landlord’s entering into this Lease.
 
J.      Throughout the term of this Lease (including, without limitation, during
the performance of any Tenant Alterations, Tenant shall not undertake or permit
any Environmental Activity (as defined below) to be undertaken in the Demised
Premises or the Building by Tenant’s employees, agents, contractors, invitees or
guests other than in compliance with all applicable Legal Requirements and in
such a manner as shall avoid any liability on the part of Landlord.  Tenant
shall keep the Demised Premises and the Building free from any lien imposed
pursuant to any legal requirement in respect of such Environmental
Activity.  Tenant shall take all necessary steps to ensure that any
Environmental Activity undertaken or permitted at the Demised Premises is
undertaken in a manner as to provide prudent safeguards against potential risks
to human health or the environment.  Tenant shall notify Landlord within twenty
four (24) hours after notice to Tenant of the release of any Hazardous Materials
(as hereinafter defined) from or at the Demised Premises which could form the
basis of any claim, demand or action by any party.  Landlord shall have the
right from time to time at reasonable times and upon reasonable notice to Tenant
to conduct an environmental audit of the Demised Premises and Tenant shall
cooperate in the conduct of such environmental audit. Landlord agrees that in
the performance of any such inspection in the Demised Premises, Landlord will
utilize commercially reasonable efforts to minimize interfere with the operation
of Tenant’s business, and Landlord will, at its sole cost and expense, repair
any damage caused by Landlord during the performance of such inspection so that
following the completion of such inspection the damaged area will be in as
nearly the same condition as it was in prior to such inspection, to the extent
practicable using readily available means and materials.  If Tenant shall breach
the covenants provided in this Section, then, in addition to any other rights
and remedies which may be available to Landlord under this Lease or otherwise at
law, Landlord may, following five (5) days written notice to Tenant (except in
the case of an emergency), require Tenant to take all actions, or to reimburse
Landlord for the actual, out-of-pocket costs of any and all actions taken by
Landlord, as are necessary or reasonably appropriate to cure such breach.  For
purposes of this Section, “Environmental Activity” means any use, storage,
installation, existence, release, threatened release, discharge, generation,
abatement, removal, disposal, handling or transportation from, under, into or on
the Demised Premises of (i) any “hazardous substance” as defined in § 101(14) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601(14), as amended; (ii) any “hazardous waste” as defined in § 27
1301(1) of the New York Environmental Conservation Law;  (iii) petroleum, crude
oil or any fraction thereof, natural gas or synthetic gas used for fuel; and
(iv) any additional substances or materials which at such time are classified or
considered to be hazardous or toxic under the laws of the State of New York or
any other Legal Requirements (the materials described in clauses (i) through
(iv) above are collectively referred to herein as “Hazardous
Materials”).  Landlord represents to Tenant, that to the best of its actual
knowledge as of the Effective Date, (i) there are no pending actions or
proceedings in which any governmental authority has alleged the violation of any
environmental laws applicable to the Demised Premises, the Building or the Land,
and (ii) Landlord has not received any written notice from any governmental
authority stating that it has been determined that a violation of an
environmental law applicable to the Demised Premises, the Building or the Land
exists which has not been remedied. The obligations of Tenant under this Section
45.H shall survive the expiration or sooner termination of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
               K.     Tenant further covenants and agrees that it will, at
Tenant’s own cost and expense, throughout the term of this Lease:
 
(i) keep all plumbing in the Demised Premises and sanitary systems and
installations exclusively serving the Demised Premises in a good state of repair
and operating condition to the points they connect with the main vertical risers
and stacks of the Building;
 
(ii) keep the fixtures, furnishings, displays, decorations and equipment in the
Demised Premises in good order and repair so as to preserve the good appearance
of the Demised Premises in keeping with the Quality Standard;
 
(iii) not use, play or operate or permit to be used, played or operated any
sound making or sound reproducing device in the Demised Premises, except in such
manner and under such conditions so that no sound shall be heard outside of the
Demised Premises and/or vibrations felt in other portions of the Building, and
Tenant covenants and agrees that Tenant, at Tenant’s expense, will observe,
comply with and adopt such means and precautions as Landlord may from time to
time reasonably request in such regard, including, without limitation,
installing soundproofing barriers, insulation, panels and/or other similar
equipment;
 
(iv) wash and keep clean the interior of the windows of the Demised Premises
fronting Fifth Avenue and shall not block or cover any portion of such windows
except as may be permitted by the relevant provisions of this Lease;
 
(v) at all time during the operation of Tenant’s business, keep the same
adequately staffed, as reasonably determined in Tenant’s business judgment;
 
 
 

--------------------------------------------------------------------------------

 
(vi) not permit Tenant’s employees or patrons, invitees or customers of Tenant
to congregate or to loiter in the Building’s lobby, or other public areas of or
adjacent to the Building;
 
(vii) not permit Tenant’s employees or patrons, invitees or customers to form a
line, congregate or loiter outside the Demised Premises, or on any sidewalks
abutting the Building, except in the manner expressly permitted by the terms of
this Lease;
 
(viii) keep the Demised Premises free from rats, mice, insects and other vermin
and will employ and keep employed, at Tenant’s sole cost and expense, a
competent rodent, insect or vermin exterminating company, as reasonably
necessary.  Tenant shall furnish a copy of said contract(s) to Landlord, from
time to time, within ten (10) days, after demand.  If Tenant shall fail to
observe and perform its obligations pursuant to this subsection and/or if
Landlord shall otherwise determine, in the exercise of its sole discretion,
exercised reasonably, that Tenant and/or its contractor is not adequately
controlling insects or vermin within the Demised Premises, Landlord may, but
shall be under no obligation to, upon five (5) business days’ written notice to
Tenant (during which time Tenant may cause its contractor to remedy an such
infestation), cause an exterminating company of its choice to perform all such
services in the Demised Premises and/or any affected areas of the Building in a
manner satisfactory to Landlord and the actual, out-of-pocket cost incurred by
Landlord therefore, shall be paid by Tenant promptly demand, as an item of
Additional Rent hereunder;
 
(ix) not use or permit the use of the Demised Premises or any portion thereof or
interest therein for any purpose that would or may cause the Demised Premises to
be subject to governmental forfeiture.  In the event of Tenant’s breach or
threatened breach of the foregoing covenant, in addition to all of the rights
and remedies provided for in this Lease, Landlord shall have the right to seek
an injunction prohibiting Tenant from such use;
 
(x) keep, in Landlord’s reasonable judgment, displays and signs, if any, well
lighted during the hours that Tenant is open for business; and at all times in a
condition consistent with the Quality Standard and any Legal Requirements;
 
(xi) keep and maintain, in Landlord’s reasonable judgment, the Demised Premises
and Tenant’s personal property and the exterior and interior portions of all
doors in a neat, clean, sanitary and safe condition;
 
(xii) store or stock in the Demised Premises only such goods, wares and
merchandise as Tenant intends to use in connection with its business operations
at the Demised Premises;
 
(xiii) pay before delinquency any and all taxes, custom and import duties,
assessments and public charges levied, assessed or imposed upon Tenant, Tenant’s
business, Tenant’s real property or upon Tenant’s personal property, wherever
located;
 
(xiv) dispose of garbage and rubbish in accordance with Section 69 below;
 
 
 

--------------------------------------------------------------------------------

 
(xv) not suffer or permit the delivery, removal or pickup of merchandise,
garbage, inventory, goods, machinery, or fixtures, through any of the Building
lobbies at any time, and cause all deliveries to be made through in the freight
lobby, which is located on the 38th street side of the Building and the freight
elevator located therein (the “Delivery Path”) at such times as Landlord shall
reasonably direct in writing and otherwise in accordance with such rules and
regulations of Landlord governing such deliveries and in such a way as not to
impede pedestrian traffic or ingress to or egress from the Demised Premises or
the Building.  Tenant shall have the right to access and use the Delivery Path
in accordance with this Section 46(K)(xv) provided that: (a) Tenant shall pay
Landlord’s standard fees for after-hours usage of the freight elevator (it being
understood and agreed that the current Building hours for the freight elevator
are set forth in the Rules and Regulations, provided that the same are subject
to change from time to time in Landlord’s sole discretion on a Building-wide
basis), and (b) Tenant acknowledges and agrees that Tenant’s use of the freight
elevator located on the 38th street side of the Building and the Delivery Path
is non-exclusive and that Landlord shall not be liable to Tenant for any delay
or interruption in Tenant’s business arising out of use of the freight elevator
and/or Delivery Path by Landlord or other tenants or occupants of the Building,
or their agents, employees, contractors, or invitees.
 
(xvi) not use or permit to be used the lobby, sidewalks or other spaces in or
adjacent to the Building for any displays, sales or similar undertaking or
storage;
 
(xvii) not distribute or permit to be distributed handbills or other advertising
materials to persons in the Building (outside of the Demised Premises); and
 
(xviii) not use, or permit the use of, the Demised Premises in a manner that
violates any exclusive use agreement between Landlord and any currently existing
tenant in the Building (which information Landlord shall provide to Tenant upon
request), provided, however, Landlord warrants that the Initial Uses do no
violate any exclusive use agreement between Landlord and any existing tenant in
the Building.
 
L.        (i)  Unless and until Tenant has procured, at its sole cost and
expense, any and all licenses, permits, and sign-offs required under this Lease
or by applicable Legal Requirements to serve and/or allow the consumption of
alcoholic beverages in the Demised Premises, and continuing for so long as
Tenant maintains the same in strict compliance thereof, Tenant may serve wine,
beer, and/or liquor in the portion of the Demised Premises labeled “Eating and
Drinking Establishment” on Use Plan A (or Use Plan B, if applicable). Tenant
shall not be permitted to serve or allow the consumption of alcoholic beverages
within the portion of the Demised Premises labeled “Eating and Drinking
Establishment” on Use Plan A (or Use Plan B, if applicable) until such time as
(a) Tenant has procured and is maintaining any and all licenses, permits, and
sign-offs in connection therewith required under this Lease or by applicable
Legal Requirements, (b) Tenant has delivered to Landlord (and shall in the
future deliver to Landlord upon Landlord’s request from time to time) evidence
of compliance with the foregoing clause (a) above, and (c) Tenant is otherwise
in compliance with this Section 45.L.  Tenant shall not do, fail to do, or
permit to be done in the Demised Premises anything as a result of which any
liquor license, permit, or sign-off may expire or be forfeited, suspended, or
imperiled during any period of time that Tenant is offering alcoholic beverages
for sale in the portion of the Demised Premises labeled “Eating and Drinking
Establishment” on Use Plan A (or Use Plan B, if applicable Demised Premises).
 
 
 

--------------------------------------------------------------------------------

 
                                (ii)  Tenant shall store, sell, serve and allow
the consumption of alcoholic beverages in strict accordance with this Section
45.L and in a lawful, proper and orderly manner.  Tenant shall hire and train
appropriate personnel to carry out the foregoing tasks, and to supervise the
consumption of alcoholic beverages in the Demised Premises, and shall hire and
train such staff as may be necessary from time to time to supervise the conduct
of all such personnel in order to establish and preserve the good character of
the Building and the Demised Premises with the licensing authorities and the
public, in accordance with this Lease and applicable Legal Requirements. Tenant
shall not, and shall cause its employees not to, serve alcoholic beverages to
anyone who is under the age required by law, and Tenant shall put in place
appropriate policies and procedures to effectuate the foregoing
requirement.  Tenant is strictly prohibited from using, and shall not use, any
portion of the Demised Premises for the sale of alcohol to the general public
for consumption outside the Demised Premises.  In the event that Tenant breaches
its obligations under the two foregoing sentences, after notice from Landlord
and a period of two (2) days from such notice to cure such breach, Landlord
shall have the right terminate Tenant’s right to serve alcoholic beverages
within the Demised Premises and/or to put in place policies and/or procedures as
may be reasonably necessary in Landlord’s sole judgment, exercised reasonably,
to prevent alcoholic beverages from being served to anyone who is under the age
required by law or from being sold for consumption outside the Demised Premises,
as applicable, and to be reimbursed by Tenant for the actual, out-of-pocket cost
thereof within thirty (30) days after written demand therefor, in addition to
all other remedies under this Lease, at law, or in equity.
 
                                            (iii)          Tenant shall obtain
and maintain at all times during the term of this Lease, liquor law liability
insurance, in an amount no less than required by law or as is customarily
carried by other operations similar to Tenant in Midtown Manhattan.
 
                                           (iv)           In performing its
obligations under this Section 45.L, Tenant shall comply with, and shall be
subject to, all applicable provisions of this Lease and applicable Legal
Requirements.
 
                                           (v)           In the event that (i)
Tenant does not procure all required licenses, permits, and/or sign-offs to
serve and/or allow the consumption of alcohol in the Demised Premises, or (ii)
any licenses, permits or sign-offs held by Tenant to serve and/or allow the
consumption of alcohol in the Demised Premises are revoked by the applicable
government authority, in either case after notice from Landlord and a period of
five (5) days from such notice for Tenant to cure the same, then Landlord shall
have the right to obtain or procure the reinstatement of any and all such
licenses, permits, and/or sign-offs and to be reimbursed by Tenant for the
actual, out-of-pocket cost thereof within thirty (30) days after written demand
therefor, or may terminate Tenant’s right to serve alcoholic beverages within
the Demised Premises, all in addition to all other remedies under this Lease, at
law, or in equity.  Tenant shall indemnify, defend, and hold harmless Landlord
and the other Landlord Indemnified Parties for any claims or damages incurred by
such parties arising from a violation of any required license, permit or
sign-off to serve and/or allow the consumption of alcohol in the Demised
Premises.
 
 
 

--------------------------------------------------------------------------------

 
                                           (vi)           Tenant represents that
as of the date hereof, (a) all of its officers, directors, members, principals,
partners and stockholders are responsible persons to receive a liquor license
and none of them have been convicted of or are under investigation for any crime
in any jurisdiction which would statutorily prohibit any of them from becoming a
responsible person to receive a liquor license; (b) none of Tenant’s officers,
directors, members, principals, partners or stockholders have ever been
convicted of a violation of the Alcoholic Beverage Control Laws of the State of
New York or any similar law of any jurisdiction; (c) no license or application
made by Tenant or any of its officers, directors, members, principals, partners
or stockholders has ever been denied, or once granted has ever been suspended,
cancelled, revoked or otherwise involuntarily terminated; and (d) Tenant knows
of no reason why any officer, director, member, principal, partner or
stockholder of Tenant would be ineligible to hold a liquor license, it being
understood that Landlord shall not be responsible for obtaining such
license.  In the event any of the foregoing representations shall become untrue
at any time during the term of this Lease, Tenant shall give prompt written
notice to Landlord.
 
           (vii)   Landlord agrees that the procurement and maintenance of all
required licenses, permits and/or sign-offs required to serve and/or allow the
consumption of alcohol within the portion of the Demised Premises labeled
“Eating and Drinking Establishment” on Use Plan A (or Use Plan B, if applicable
Demised Premises), may be satisfied by a licensee of  and/or a licensed caterer
provided that (i) such licensee or licensed caterer satisfies, and strictly
complies with, each of the provisions of this Article 45. L and proof of same is
delivered to Landlord (including, without limitation, obtaining the necessary
licenses, permits and/or sign-off and maintaining the requisite insurance
required hereunder), and (ii) Tenant shall indemnify, defend and hold Landlord
Indemnitees (as hereinafter defined) against and from any and all claims against
the Landlord Indemnitees directly or indirectly of whatever nature arising
wholly or in part from such licensee and/or licensed caterer from serving
alcohol within the Demised Premises and/or otherwise violating or non-compliance
with the provisions of this Section 45.L.  This indemnity and hold harmless
agreement shall include indemnity from and against any and all liability, fines,
suits, demands, costs, damages and expenses of any kind or nature (including
without limitation reasonable attorney's and other professional fees and
disbursements) incurred in or in connection with any such claims (including any
settlement thereof) or proceeding brought thereon, and the defense thereof.
 
M.    Immediately following Substantial Completion of the Initial Work (as
defined in Article 46 below), Tenant shall, at Tenant’s sole cost and expense,
commence and thereafter diligently pursue to completion the installation in and
equipping of the Demised Premises with personal property, trade fixtures and
exhibitions necessary or proper for the operation of the Initial Uses and
perform all other work in the Demised Premises necessary or proper to prepare
the Demised Premises for the conduct and operation of the Initial Uses (the
“Tenant Fixturing”). All Tenant Fixturing shall be performed in good and
workmanlike manner and in accordance with all Legal Requirements and in
accordance with the terms of this Lease. Tenant shall obtain all permits and
other governmental permits and approvals necessary for the Tenant Fixturing, at
its sole cost and expense (subject to Sections 46.D(5) and 46.D(6) below).
Tenant shall commence operating for the Initial Uses in all or substantially all
of the Demised Premises within one hundred eighty (180) days after Substantial
Completion of the Initial Work (the “Required Opening Date”).  If Tenant shall
fail to open for business for the Initial Uses in all or substantially all of
the Demised Premises by the Required Opening Date, Landlord shall have the
right, in addition to any other rights or remedies available to Landlord
pursuant to this Lease or at law and/or in equity, at any time thereafter but
prior to Tenant opening for business to the public for the Initial Uses in all
or substantially all of the Demised Premises, to terminate this Lease upon
notice to Landlord (the “Termination Notice”), in which event, this Lease shall
terminate on the date set forth in the Termination Notice and Tenant’s
obligations under the Lease shall thereafter cease to accrue, subject to any
provisions expressly stated to survive the expiration or earlier termination of
the Lease and subject further to Tenant paying Landlord, not later than thirty
(30) days after receipt of the Termination Notice, (i) the amount of Landlord’s
Contribution and/or Construction Allowance paid to by Landlord to Tenant (or on
behalf of Tenant in connection with the performance of the Initial Work) through
the date thereof, and (ii) any brokerage commission paid by Landlord in
connection with this Lease, which payment obligation shall survive the
termination of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
N.     If Tenant, after initially opening for business in all or substantially
all of the Demised Premises for the Initial Uses Tenant desires to cease
operating in all or substantially all of the Demised Premises for the Initial
Uses or a subsequent Lawful Use, Tenant shall: (A) notify Landlord of its intent
to cease operations in the Demised Premises at least one hundred eighty (180)
days prior to Tenant ceasing operations in all or substantially all of the
Demised Premises (which notice shall specify the date Tenant intends to cease
operating and the portion of the Demised Premises affected thereby); (B) remain
fully responsible for the performance of all of its obligations under this
Lease, including, without limitation, the payment of Fixed Rent and all
additional rent; and (C) cause the Demised Premises to have a continuous
appearance of being open and in operation including, without limitation, Tenant
maintaining the storefront and windows of the Demised Premises in a
professional, attractive, clean and well-lit manner with appropriate window
displays and/or or signage approved by Landlord, subject to the satisfaction of
Landlord in all material respects.  In addition, Tenant shall (i) regularly
inspect and maintain the Demised Premises and the improvements thereon and
appurtenances thereto in good condition and repair; and (ii) properly secure the
Demised Premises. Landlord shall have the right, at any time after Tenant ceases
operations in the all or substantially all of the Demised Premises, to terminate
the Lease upon notice to Tenant, in which event, the Lease shall terminate on
the date specified in Landlord’s termination notice, and upon such termination
date, Tenant’s obligations under the Lease shall end, subject to any provisions
expressly stated to survive the expiration or earlier termination of the Lease.
 
O.    If Tenant is open for business in all or any portion of the Demised
Premises after Business Hours, Tenant shall be obligated to pay, as additional
rent, all costs incurred by Landlord in connection with such after-hour
operations that relate to having: (a) an FSD/EAP on-site, as required by Legal
Requirements, and (b) security personnel for 38th Street lobby of the Building
(which may include union employees and may be at overtime rates), as may be
necessary for the safety of the Building and/or as may be required by Legal
Requirements. Tenant shall pay Landlord all such costs, as additional rent,
within twenty (20) days after receiving an invoice therefor.  Landlord shall
provide, and Tenant shall pay for as aforesaid, an FSD/EAP for the Building and
security personnel for the 38th Street lobby of the Building during the hours of
6:00p.m. through midnight on Business Days and during the hours of 9:00a.m.
through 9:00p.m. Saturday, Sunday and on other non-Business Days (the “Extended
Hours”) unless Tenant, on no less than forty-eight (48) hours prior notice to
Landlord, notifies Landlord that it will not be open for business in any portion
of the Demised Premises during all or a portion of the Extended Hours. If Tenant
shall be open for business in all or any portion of the Demised Premises in
excess of the Extended Hours, Tenant shall notify Landlord of such additional
hours it will be open for business in all or portion of the Demised Premises no
less than forty-eight (48) hours in advance so that Landlord can arrange for an
FSD/EAP to be on-site during such additional hours, and, to the extent Tenant
intends to use the 38th Street lobby of the Building during such additional
hours, for security personnel to be on-site for the 38th Street side of the
Building.
 
 
 

--------------------------------------------------------------------------------

 
P.     At all times that the Demised Premises is open for business, Tenant, at
its sole cost and expense, shall have personnel at the 5th Avenue entrance of
the Demised Premises which personnel shall be properly attired and responsible
for ensuring that patrons do not attempt to access areas of the Building other
than the Demised Premises.  Such personnel shall at all times reasonably
cooperate with any security procedures employed by Landlord in the Building
(including without limitation cooperation with the security guards employed in
the Building).
 
 
Q.    Tenant acknowledges that Landlord shall suffer irreparable harm by reason
of a breach of any of the provisions of this Article 46 and, accordingly,
Landlord, in addition to any other remedy that Landlord shall have under this
Lease or permitted by law, shall be entitled to enjoin the action, activity or
inaction that constitutes, or may constitute, a breach by Tenant hereunder.
 
 
               R.   Tenant acknowledges and agrees that the security of the
Building, other tenants of the Building and other premises in the Building are
of utmost importance to Landlord and that the covenant by Tenant to restrict its
employees and its patrons, invitees and customers from: (i) accessing, or
attempting to access, areas of the Building other than the Demised Premises
(except as otherwise expressly permitted by the terms of this Lease), and (ii)
loitering or congregating in the Building’s lobby or other public areas of or
adjacent to the Building, and that such covenant is a material inducement to
Landlord in Landlord’s entering into this Lease.  Notwithstanding the foregoing,
Tenant may permit patrons to queue on the sidewalk located on the 37th Street
side of the Building or the 38th Street side of the Building (but in no event on
the 5th Avenue side of the Building), provided that (i) such queue is limited to
those periods of unusually high demand for Tenant’s business (and shall not
occur on be a repeated basis); (ii) Tenant shall take all necessary measures to
maintain the queue in an orderly fashion and to keep the line moving into the
Demised Premises on an expeditious manner, (iii) Tenant causes personnel to
monitor and manage the queue to ensure that the patrons on the line do not block
access to other portions of the Building and/or to interfere with access to or
from any premises located adjacent to the Building or on 37th Street; and (iv)
the insurance policies required hereunder shall extend to Tenant’s use of the
sidewalk and its activities thereon.  If Tenant fails to immediately comply with
the provisions of this Section 45.R upon notice from Landlord (which may be
given telephonically or in person), Landlord may, at its option, either (i) cure
such condition in any manner Landlord shall deem necessary in its sole judgment,
reasonably applied, and Tenant shall pay, as Additional Rent upon demand, the
actual, out-of-pocket cost and expense incurred by Landlord as a result thereof;
and/or (ii) revoke Tenant’s right to use the sidewalk on the 37th Street side of
the Building and/or 38th Street side of the Building for the remainder of the
Term.  In addition to the foregoing, Tenant hereby further agrees to indemnify
and save Landlord free and harmless of and from all fines, claims, demands,
actions, proceedings, judgments, losses, damages (including consequential
damages, such as, for example purposes only, any rent offsets, abatements or
withholdings by other tenant(s) or occupant(s) of the Building), liabilities,
obligations, penalties, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) of any kind or nature by anyone
whomsoever, arising or growing out of any breach or non-performance by Tenant of
the covenants contained in this Section 45.R.
 
 
 

--------------------------------------------------------------------------------

 
S.   Tenant further covenants and agrees, that if any portion of the Demised
Premises is used for the preparation of food, Tenant shall, at its own sole cost
and expense, to install, and to keep and maintain in good order, condition and
repair, all ventilating equipment and flues within the Demised Premises or
utilized exclusively by Tenant (including without limitation kitchen exhaust
hoods and exhaust fans for the kitchen and restrooms), and all fire safety
equipment required by Legal Requirements (including without limitation an Ansul
Fire Prevention System (“Ansul System”) and appropriate grease traps in its
sewer and waste lines), all in accordance with Legal Requirements and rules and
regulations prescribed by Landlord.  In addition, Tenant shall comply with all
restaurant/cooking requirements of the New York Fire Rating Organization and
written requirements of insurance carriers providing insurance to the Demised
Premises and/or the Building, and/or any other governmental authority having
jurisdiction.  All such ventilating equipment and flues shall at all times be of
adequate size and power to eliminate and remove all smoke, odors and fumes from
the Demised Premises, and such Ansul System shall be sufficient to satisfy all
applicable Legal Requirements.
 
T.     Notwithstanding any provision to the contrary contained herein, if any
portion of the Demised Premises is used for the preparation of food, in order to
eliminate problems relating to sewer back-ups and health hazards, Tenant shall
install grease traps in the Premises. Tenant shall not permit fats, oils, grease
or other greasy substances to be discharged into the waste lines of the building
in which the Premises is located and shall take all steps necessary to prevent
such discharges from occurring. The type and manner of installation of all such
grease traps shall be subject to Landlord's prior written approval.  Tenant
shall establish a bi-monthly cleaning program in regard to the grease traps, and
Tenant shall use "Cloroben PT" or a similar type of chemical in all drain lines
from the Premises, in accordance with the manufacturer's recommendations to help
to dissolve any grease build-up.  Tenant shall institute a regular, periodic
extermination program for the Premises.  Prior to opening for business in the
Premises, Tenant shall provide to Landlord copies of its cleaning service
contract for the grease traps and its extermination service contract for the
Premises in accordance with this Subsection.  Tenant shall keep a log of all
cleaning and service of the grease traps and of all disposal and/or pumping by
its authorized cleaning service contractor.
 
46. Condition of Premises; Landlord’s Work; Façade Work; Initial Work; Landlord
Contribution; Construction Allowance .
 
A.           As-Is Condition.  Tenant acknowledges and represents to Landlord
that it has thoroughly inspected the Demised Premises and that it is thoroughly
acquainted with its condition and state of repair thereof, and Tenant agrees to
accept the Demised Premises in its "as is" condition on the Commencement Date of
this Lease, subject to Substantial Completion (as hereinafter defined) of (1)
Landlord’s Work (as hereinafter defined) as of the Commencement Date, (2) the
Façade Work (as hereinafter defined) no later than the Façade Work Outside Date
(as hereinafter defined), and (3) the Initial Work (as hereinafter defined) by
the Initial Work Outside Date (as hereinafter defined); it being expressly
understood and agreed that except for the Landlord’s Work, the Façade Work and
the Initial Work, Landlord shall not be required to perform any demolition,
construction, improvement, alteration or work at the Demised Premises to prepare
the same for Tenant’s occupancy thereof.
 
 
 

--------------------------------------------------------------------------------

 
B.           Landlord’s Work.  Landlord, at Landlord’s expense, shall perform
the work described on Exhibit B-1 annexed hereto and made a part hereof (the
“Landlord’s Work”) using materials of a design, manufacture, quantity and
quality adopted by Landlord as standard for the Building and shall Substantially
Complete such work on or before the Commencement Date.  Landlord shall commence
the performance of Landlord’s Work promptly following the mutual execution and
delivery of this Lease by Landlord and Tenant and shall use commercially
reasonable efforts to complete Landlord’s Work within sixteen (16) calendar
weeks thereafter, subject to delays beyond Landlord’s reasonable control and/or
Tenant Delays (the “Anticipated Commencement Date”). Notwithstanding the
Anticipated Commencement Date, but subject to Paragraph 24 of the preprinted
portion of this Lease, if for any reason whatsoever, Landlord shall be unable to
deliver possession of the Demised Premises to Tenant on said date in the manner
required hereunder, then notwithstanding anything to the contrary herein
contained, Landlord shall not be subject to any liability therefor, nor shall
such failure affect the validity of this Lease or the obligations of Tenant
hereunder or extend the Term hereof; provided, however, in such a case, Tenant
shall not be obligated to pay Fixed Rent or Additional Rent under this Lease
until possession of the Premises is tendered to Tenant in the manner required
under the terms of this Lease, and Tenant shall not have any claim against
Landlord, and Landlord shall have no liability to Tenant, by reason of any such
postponement. The provisions of this paragraph constitute “an express agreement
to the contrary” within the meaning of Section 223-a of the Real Property Law,
and Tenant hereby waives any rights to rescind this Lease which Tenant otherwise
might have pursuant to any law now or hereafter in force due to the failure or
delay of Landlord to deliver possession of the Demised Premises to Tenant.
 
C.           Façade Work.  Landlord, at Landlord’s expense, shall perform the
work to façade of the Building located on the 37th Street and 38th Street side
of the Building, as more particularly described on Exhibit B-2 (the “Façade
Work”) annexed hereto and made a part hereof.  In no event shall the Façade Work
include any work to the 5th Avenue side of the Building. Landlord shall commence
the performance of the Façade Work promptly following the mutual execution and
delivery of this Lease by Landlord and Tenant, and shall use commercially
reasonable efforts to complete Façade Work within twenty-six (26) weeks
thereafter, subject to delays beyond Landlord’s reasonable control and/or Tenant
Delays (the “Anticipated Façade Work Completion Date”).  If the Façade Work is
not Substantially Completed by the Anticipated Façade Work Completion Date, and
such failure to Substantially Complete the Façade Work is not attributable to
any cause(s) beyond Landlord’s reasonable control and/or due to any Tenant
Delay, Landlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease or the obligations of Tenant hereunder
or extend the Term hereof; provided, however, in such a case, Tenant shall be
entitled to a per diem rent credit of the Fixed Annual Rent first due under this
Lease commencing on the first (1st) day following the Anticipated Façade Work
Completion Date and continuing until the date that the Façade Work is
Substantially Completed in accordance with the terms of this Lease, which credit
shall be in addition to the rent abatement provided to Tenant pursuant to
Section 52.D of this Lease.  Notwithstanding anything to the contrary contained
in this Lease, in no event shall the commencement or completion of the Façade
Work be a condition precedent to the occurrence of the Commencement Date nor
shall the performance of the Façade Work after the Commencement Date occurs
constitute an eviction of Tenant in whole or in part, constructive or actual.
 
 
 

--------------------------------------------------------------------------------

 
D.           Initial Work.  Landlord, at Tenant’s sole cost and expense, except
as hereinafter set forth, shall perform the work necessary to prepare the
Demised Premises for Tenant’s initial occupancy, which work shall be as
described in the Final Plans (as hereinafter defined) and constructed in
accordance with the Construction Plans (as hereinafter set forth) (the “Initial
Work”). Unless specifically stated in the Final Plans and Construction Plans,
Landlord shall use building standard materials in the performance of the Initial
Work.
 
(1)           Proposed Plans.  Within sixty (60) calendar days after mutual
execution and delivery of this Lease by Landlord and Tenant, Tenant shall cause
a New York licensed architect, engineer and/or other design professional
(collectively, “Tenant’s Architect”) to prepare and deliver to Landlord for
review and approval fully complete, signed and sealed design plans for the
Initial Work, which shall include drawings and other plans, specifications and
documents to fix and describe the size, character and conditions of the Initial
Work (and each aspect and component thereof) as to architectural, structural,
mechanical, electrical, plumbing systems, means of ingress/egress, fire alarm
systems, materials and such other elements as may be appropriate and sufficient
for purposes of soliciting bids from general contractors (and competitive bids
from subcontractors thereunder) (the “Proposed Plans”). The Proposed Plans may
be submitted in phase or stages and if Tenant desires the Initial Work to be
performed in phases or stages, then the Proposed Plans submitted to Landlord
shall be specific as to such phases or stages and otherwise be in accordance
with the requirements set forth herein.  The Proposed Plans shall be submitted
and approved by Landlord as hereinafter set forth.  The Landlord-approved
Proposed Plans shall be deemed the “Final Plans”. After approval (or deemed
approval) of the Final Plans by Landlord, no further changes to the Final Plans
shall be made without the prior written approval of Landlord (which approval
shall not be unreasonably withheld, delayed or conditioned).  The time period to
review and approve or deny any changes to the Final Plans after Landlord’s
initial approval thereof, the time to revise the Final Plans and/or any actual
delay in completing the Initial Work due to such change, shall be deemed a
Tenant Delay.
 
(2)           Construction Plans.  Within thirty (30) calendar days after
Landlord’s approval of the Final Plans, Tenant shall cause Tenant’s Architect to
prepare final construction documents for the Initial Work, which shall be
self-certified for filing by Tenant’s Architect and engineer, which shall be
consistent with the Final Plans, which construction documents shall consist of
drawings, plans and specifications setting forth in detail the requirements for
the construction of the Initial Work and which shall be sufficient for purposes
of soliciting bids from general contractors (and competitive bids from
subcontractors thereunder) (collectively, the “Construction Plans”). The
Construction Plans shall be used by Landlord to solicit the Bids (as hereinafter
set forth). After receipt of the Construction Plans by Landlord, no changes to
the Construction Plans shall be made without the prior written approval of
Landlord, which approval shall not be unreasonably withheld, delayed or
conditioned. The time period to review and approve or deny any changes to the
Construction Plans after Landlord’s initial approval thereof, the time to revise
the Construction Plans and/or any actual delay in completing the Initial Work
due to such change, shall be deemed a Tenant Delay.
 
 
 

--------------------------------------------------------------------------------

 
(3)           Bid Process.  Within thirty-five (35) calendar days after
Landlord’s receipt of the Construction Plans, Landlord shall submit the
Construction Plans to at least two (2) reputable general contractors of
Landlord’s choosing and one (1) reputable general contractor of Tenant’s
choosing (provided Tenant provides Landlord with the name of a reputable general
contractor prior to Landlord receiving the Construction Plans) and shall obtain
binding bids (the “Bids”) for the Initial Work.  Each of the Bids shall contain:
(1) the cost to complete the Initial Work in accordance with the Construction
Plans, (2) the period of time to complete the Initial Work in accordance with
the Construction Plans and applicable Legal Requirements, and (3) items of the
Initial Work which will exceed sixteen (16) weeks to complete.  If one or more
Bids does not exceed the Maximum Amount (as hereinafter defined) and does not
exceed the Maximum Time (as hereinafter defined), then Landlord shall
immediately select the lowest responsible and responsive bidder.  If all of the
Bids state that (A) the cost to complete the Initial Work would exceed [* * *],
or such lesser amount if any portion of the Construction Allowance has been used
or is earmarked to be used for Soft Costs (as hereinafter defined) (the “Maximum
Amount”), or (B) the time to complete the Initial Work would exceed sixteen (16)
weeks (the “Maximum Time”), then Landlord shall so notify Tenant that the Bids
either exceed the Maximum Amount and/or exceed the Maximum Time (the “Bid
Notification”).  Within five (5) calendar days after Tenant’s receipt of the Bid
Notification, Tenant shall notify Landlord that it (a) approves the costs of the
Initial Work that exceeds the Maximum Amount (the “Excess Costs”), in which
event Tenant shall be responsible to pay the Excess Costs, to be paid as
hereinafter provided, and/or (b) approves the time to perform the Initial Work
beyond the Maximum Time (the “Excess Time”), in which event the Excess Time
shall be added onto the Initial Work Completion Date, and/or (c) disapproves the
Bids and elects to modify the scope of work and/or materials to be used in order
to reduce the cost of the Initial Work and/or to reduce the time to complete the
Initial Work, in which event, Tenant shall, together with such notice, submit
its requests for changes to the Final Plans for Landlords review and approval
(which approval shall not be unreasonably withheld, delayed or conditioned) and,
upon Landlord’s approval (or deemed approval) thereof, Landlord shall seek new
bids for the revised Initial Work, and the provisions of this subsection D(3)
above shall again be applicable. If Tenant fails to advise Landlord of its
approval or disapproval of Bids, or of its desire to make modifications to the
Final Plans and Construction Plans, within said five (5) day period, Tenant
shall be deemed to have approved the lowest responsible Bid for the Initial
Work, in which event (i) Landlord shall immediately select the lowest
responsible bidder, (ii) Tenant shall be obligated to pay Landlord the Excess
Costs in connection therewith, and (iii) the period of time to complete the
Initial Work which is in excess of the Maximum Time shall be added onto the
Initial Work Completion Date.  Tenant shall pay to Landlord, within thirty (30)
calendar days after Tenant’s approval (or deemed approval) of the lowest
responsible bid, the Excess Costs, as additional rent.  Failure of Tenant to pay
Landlord the Excess Costs within such thirty (30) calendar day period shall be
deemed a material default hereunder entitling Landlord, in addition to any other
rights or remedies available to Landlord pursuant to this Lease or at law and/or
in equity, to reduce the Landlord Contribution and/or Construction Allowance (as
such terms are defined below) by such amount. The Bid approved pursuant to the
provisions of this subsection D.(3) shall be the “Approved Bid”.  The Approved
Bid shall not include more than seven percent (7%) for general conditions and
overhead costs, three percent (3%) profit or one and one-half percent (1.5%) for
insurance (the “GC Fees”).
 
 
 

--------------------------------------------------------------------------------

 
(4)           Building Permits.  Landlord, at Tenant’s sole cost and expense
(subject to the provisions of subsections D(5) and D(6) below), shall obtain any
and all building permits required for Landlord to perform the Initial Work,
including without limitation, any determinations necessary to obtain same
(collectively, the “Building Permits”).  Within five (5) days after receiving
the Construction Plans from Tenant, Landlord shall submit the necessary
paperwork required to obtain the Building Permits and shall use diligent efforts
to obtain same.  Tenant shall, and shall cause its Architect to, cooperate with
Landlord and its expediter and other construction professionals as necessary
and/or requested, in connection with Landlord’s application for the Building
Permits, including, without limitation, revising the Final Plans and/or
Construction Plans within five (5) days after notice thereof.
 
(5)           Landlord Contribution.
 
(a)           Landlord agrees to contribute an amount equal to [* * *] (the
“Landlord Contribution”), to be applied towards the cost of the Initial Work, of
which amount up to [* * *] (the “Soft Cost Cap”) may be used for costs incurred
to prepare and/or revise the Proposed Plans, the Final Plans, the Construction
Plan and to obtain the Building Permits, the Temporary Occupancy Permits and/or
the Final Occupancy Permits, but specifically excluding any legal fees and
expense related thereto (collectively, the “Soft Costs”). The balance of the
Landlord Contribution shall be used towards so-called “hard costs” to construct
the Initial Work, including the GC Fees and the CM Fees (as hereinafter
defined).
 
(b)           In addition to the Landlord Contribution, Landlord agrees to
contribute an additional [* * *] to be paid for the costs to install a revolving
door at the 5th Avenue entrance of the Demised Premises (the “Revolving Door
Contribution”).  The Revolving Door Contribution shall be used solely for the
purpose of installing a revolving door at the 5th Avenue entrance of the Demised
Premises as part of the Initial Work.  If a revolving door at the 5th Avenue
entrance of the Demised Premises is either denied by the DOB or if Tenant elects
not to proceed with a revolving door at the 5th Avenue entrance of the Demised
Premises, the Revolving Door Contribution shall be deemed automatically and
forever forfeited.
 
(c)           Provided (i) this Lease is in full force and effect, and (ii) no
default under this Lease then exists beyond the expiration of any applicable
notice and cure periods, Landlord shall pay to Tenant (or to Tenant’s architect,
engineer, expediter or other construction professional) up to an amount not to
exceed the Soft Costs, for the actual “soft costs” incurred by Tenant to prepare
the Proposed Plans, the Final Plans and/or the Construction Plans. Landlord
shall make progress payments of the Soft Costs within thirty (30) days after
receipt of a requisition therefor (each, a “Requisition”), but not more
frequently than one time per month.  Each Requisition shall be signed by Tenant
and the Tenant’s Architect to whom payment is due and the amount due and shall
include (i) written certification from Tenant’s construction professional (e.g.,
architect, engineer, expediter, etc.) detailing the work performed and which is
the subject of the Requisition; (ii) copies of any invoices evidencing the work
performed which are the subject of such Requisition, (iii) conditional lien
waivers from all Tenant’s construction professionals covering all work which are
the subject of the Requisition, and (iv) with the exception of the first
Requisition, copies of paid invoices covering all work which were the subject of
all previous Requisitions.  The amount to be paid by Landlord on account of each
Requisition shall be reduced by ten (10%) (the “Retainage”). Landlord shall
disburse the Retainage upon submission of a final Requisition by Tenant for the
Soft Costs, with accompanying documentation, including (I) evidence of payment
in full for all soft costs associated with the Initial Work, (II) all final lien
waivers from all architects, engineers, expediters, and other construction
professionals hired by Tenant in connection with the Initial Work, and (III)
such other information as Landlord may reasonably require.  Notwithstanding the
foregoing, and in addition to any other rights or remedies of Landlord, if any
mechanics lien exists as of the date on which Tenant requests a disbursement of
Landlord’s Contribution, Landlord shall not be required to make any disbursement
thereof until such lien has been removed by bond or otherwise; provided,
however, that Landlord shall promptly disburse the amount withheld upon the
bonding or other removal of such lien.
 
 
 

--------------------------------------------------------------------------------

 
(6)           Construction Allowance.
 
(a)           In addition to the Landlord Contribution and the Revolving Door
Contribution, Landlord agrees to pay an amount up to [* * *] (the “Construction
Allowance”) to be applied toward so-called “hard costs” to perform the Initial
Work (including the GC Fees and the CM Fees), provided, however, if (A) the
lowest responsible bid for the Initial Work does not exceed the Maximum Amount,
and (B) the aggregate amount of Soft Costs incurred in connection with the
Initial Work exceeds the Soft Cost Cap, then a portion of the Construction
Allowance, in an amount not to exceed [* * *], may be used towards Soft Costs
(the “Excess Soft Costs Cap”), in which event, (i) Tenant shall be reimbursed
for such Soft Costs in accordance with the provisions of Section 46.D(5) above,
in an amount not to exceed the Excess Soft Costs Cap, and (ii) the Maximum
Amount shall be reduced by the amount of Soft Costs paid from the Construction
Allowance.
 
(b)           If, upon completion of the Initial Work, there remains any unused
portion of the Construction Allowance, Tenant shall have the right to utilize
such remaining amount towards the so-called “hard costs” to perform the Tenant
Fixturing as it relates to fixtures and/or exhibitions only, and specifically
excluding costs for other personal property of Tenant and/or “soft costs” such
as, but not limited to, travel expenses, accommodations cost and/or legal fees
and expenses. Tenant shall be reimbursed for such Tenant Fixturing costs in
accordance with the provisions of Section 46.D(5) above.
 
(c)           The entire Construction Allowance utilized for costs related to
the preparation and/or revision of the Proposed Plans, the Final Plans, the
Construction Plan, and/or to obtain the Building Permits, the Temporary
Occupancy Permits and/or the Final Occupancy Permits, and/or to perform the
Initial Work shall be reimbursed to Landlord by Tenant by increasing the Fixed
Annual Rent reserved and covenanted to be paid by Tenant to Landlord under this
Lease, by the annual amount required to fully amortize the Construction
Allowance over the initial term of the Lease, plus interest thereon at the rate
of twelve percent (12%) per annum (bust subject to an accelerated schedule if
this Lease is terminated prior to the Expiration Date) (the “Additional
Amortized Rent”).  The Fixed Annual Rent, which includes Additional Amortized
Rent, is set forth on Exhibit C and Exhibit C-1 annexed hereto and made a part
hereof.  If the entire Construction Allowance is not utilized, then the
Additional Amortized Rent shall be recalculated to account for the actual amount
of the Construction Allowance utilized in connection with the preparation and/or
revision of the Proposed Plans, the Final Plans, the Construction Plan, and/or
to obtain the Building Permits, the Temporary Occupancy Permits and/or the Final
Occupancy Permits, and/or to perform the Initial Work and/or as otherwise
utilized in accordance with the terms of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Landlord shall be entitled to make draws from the Landlord
Contribution, the Revolving Door Contribution (if applicable) and/or the
Construction Allowance as costs are incurred for Soft Costs and/or hard costs
relating to the Proposed Plans, the Final Plans, the Construction Plans,
obtaining the Building Permits, the Temporary Occupancy Permits and/or the Final
Occupancy Permits, and/or to performing the Initial Work.  Landlord shall
provide Tenant with a reasonably detailed accounting of all amounts drawn from
the Landlord Contribution and/or the Construction Allowance not less than every
thirty (30) days.
 
(e)           Tenant acknowledges and agrees that all hard costs to perform the
Initial Work shall be subject to a two and one-half percent (2.5%) construction
management fee (the “CM Fee”), payable by Tenant as additional rent, provided,
however, such amount may be paid from Landlord Contribution and/or Construction
Allowance.
 
(7)           Performance of Initial Work. Landlord shall commence the
performance of the Initial Work (or portion thereof if the Initial Work is to be
performed in phases) promptly following the later of: (i) acceptance of the
Approved Bid, and (ii) receipt of the Building Permits, and shall use diligent
efforts to complete the Initial Work within sixteen (16) weeks thereafter (as
same may be extended pursuant to Section 46.D(3) above), subject to delays
beyond Landlord’s reasonable control and/or Tenant Delays (the “Initial Work
Completion Date”).  If the Initial Work is not Substantially Completed by the
Initial Work Completion Date (as same may be extended pursuant to Section
46.D(3) above), and such failure to Substantially Complete the Initial Work is
not attributable to any cause(s) beyond Landlord’s reasonable control and/or due
to any Tenant Delay, Landlord shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease or the obligations of
Tenant hereunder or extend the Term hereof; provided, however, in such a case,
to the extent Tenant is unable to operate in the Demised Premises as a result
thereof, Tenant shall be entitled to a per diem rent credit of the Fixed Annual
Rent thereafter accruing until the date that the Initial Work is Substantially
Completed in accordance with the terms of this Lease, which credit shall be in
addition to the rent abatement provided to Tenant pursuant to Section 52.D of
this Lease. Landlord shall perform the Initial Work (as set forth in the Final
Plans and Construction Plans in accordance with the provisions of this Section
46) in reasonably commercial, good and workmanlike manner.  Any delay in
completing the Initial Work which results from a violation against the Demised
Premises and/or the Building existing as of the date of this Lease shall not be
deemed to be a delay “attributable to any cause(s) beyond Landlord’s reasonable
control”.
 
(E)           Approval Process. Landlord shall respond to any written request
for approval of any plans or specifications pursuant to this Article 46 within
ten (10) Business Days after Landlord’s receipt of fully complete, signed and
sealed plans and specifications, provided Tenant's submission complies in all
material respects with the requirements of this Lease.  If Landlord does not
respond to Tenant’s request for approval within the aforesaid ten (10) Business
Day period, then Tenant may provide Landlord with an additional notice stating
at the top in capitalized, bold, 14 point font, "FAILURE TO RESPOND TO THIS
NOTICE WITHIN FIVE (5) BUSINESS DAYS SHALL CONSTITUTE DEEMED APPROVAL OF THE
ITEMS SET FORTH HEREIN", and if Landlord does not approve or disapprove such
plans and specifications within five (5) Business Days of Landlord’s receipt of
such additional notice, such plans and specifications shall be deemed to be
approved. If Landlord timely disapproves of all or any portion of the plans and
specifications and/or requires additional information, Landlord shall specify
the reasons for such rejection and/or the additional information requested, as
applicable, and Tenant shall resubmit revised plans and specifications and/or
provide the requested information within three (3) Business Days thereafter
whereupon Landlord shall respond within three (3) Business Days following
Tenant’s resubmission of such additional information and/or revised plans, as
applicable.  If Landlord does not respond to any such resubmitted plans and/or
additional information within said three (3) Business Day period, then Tenant
may provide Landlord with an additional notice stating at the top in
capitalized, bold, 14 point font, "FAILURE TO RESPOND TO THIS NOTICE WITHIN
THREE (3) BUSINESS DAYS SHALL CONSTITUTE DEEMED APPROVAL OF THE ITEMS SET FORTH
HEREIN", and if Landlord does not respond to such plans and specifications
within three (3) Business Days of Landlord’s receipt of such additional notice,
such revised plans shall be deemed to be approved.  The failure of Tenant to
provide Landlord with revised plans and specifications and/or any additional
information within the time periods set forth above shall constitute a Tenant
Delay for each day thereafter until the applicable plans and specifications
and/or additional information are delivered to Landlord by Tenant in accordance
with the terms of this Lease.  Such process shall be repeated until the
applicable plans and specifications have been approved (or deemed approved) by
Landlord.
 
 
 

--------------------------------------------------------------------------------

 
F.           Change Orders; Upgraded Materials.  No changes (i) to the Landlord
Work (including, without limitation, to any demolition plans) or to the Façade
Work shall be made without Landlord’s prior consent and approval, and/or (ii) to
the Initial Work after Landlord’s approval of the Final Plans (regardless if
such changes are requested by Tenant or required by any governmental agency)
shall be made without Landlord prior consent and approval, which approval shall
not be unreasonably withheld or delayed (each, a “Change Order”).  Every Change
Order shall be made in writing, shall be generally consistent with the nature
and scope of the work and shall comply with all Legal Requirements.  Landlord
shall approve or deny a Change Order in accordance with the provisions of
subsection 46(E) above.  In addition, Tenant may designate materials, finishes
or installations other than Landlord’s standard-Building materials, finishes and
installations in place of or in lieu of building standard materials (the
“Upgraded Materials”). Any and all costs incurred by Landlord for the
preparation, filing or approval of plans and specifications relating to a Change
Order (without regard to whether or not Landlord agrees to do the Change Order),
and/or any and all cost to review, approve and/or install the Upgraded Materials
which exceeds the cost of the building standards materials otherwise to be
provided by Landlord, may be paid from the Construction Allowance, provided,
however, if the Construction Allowance has been fully expended (or the lowest
responsible bid for the Initial Work is equal to or more than the Maximum
Amount), then Tenant shall pay Landlord, as additional rent, the cost of same
within thirty (30) days after demand.  If Tenant fails to pay Landlord within
such thirty (30) day period, then (i) for each day that such payment is not made
after said 30-day period shall constitute a “Tenant Delay” and (ii) Landlord
shall have the same remedies for such non-payment as it has for non-payment of
rent in addition to whatever other remedies are available to
Landlord.  Notwithstanding the foregoing, Landlord shall have the right, from
time to time upon notice to Tenant, to make reasonable and nonmaterial
changes/field adjustments in and to the final Construction Plans to the extent
that the same shall be necessary or desirable in order to adjust to actual field
conditions or to cause the Initial Work to comply with any applicable laws.
 
 
 
 

--------------------------------------------------------------------------------

 
G.           Tenant Delays.
 
(1)           Anything contained herein or elsewhere in this Lease to the
contrary notwithstanding, any of the following shall constitute a “Tenant
Delay”:  (i) the time period to review and approve or deny any Change Order;
(ii) the time period to review and approve or deny any Upgraded Materials; (iii)
any actual delay in Substantial Completion of the Landlord’s Work, the Façade
Work and/or the Initial Work due to any Change Order or Upgraded Materials; (iv)
Tenant’s failure or delay in making its selection from Landlord’s
standard-Building materials, finishes and installations within the time periods
specified in this Lease; (v) Tenant’s failure or delay in delivering any plans,
drawings, specifications and/or resubmissions required or desired pursuant to
the terms of this Lease for Landlord’s Work, the Façade Work, and/or the Initial
Work within the time periods specified in this Lease, or if no time frame is
provided, within a reasonable period after request; (vi) Tenant’s failure or
delay in issuing any approval of plans, drawings or specifications for
Landlord’s Work, Façade Work, and/or the Initial Work if and as needed from
Tenant on a timely basis or within the time periods specified in this Lease, or
if no time frame is provided, within a reasonable period after request;  (vii)
any default on the part of Tenant pursuant to this Lease; and/or (viii) any
other act or omission described in this Lease as a “Tenant Delay”.
 
(2)           In the event of any Tenant Delay:  (a) Tenant shall be responsible
for the incremental increase in Landlord’s cost to perform the Landlord’s Work,
the Façade Work and/or the Initial Work, and any damages caused by such Tenant
Delay, if any; (b) the Anticipated Commencement Date  shall be extended on a per
diem basis for each day Landlord’s Work is delayed due to a Tenant Delay; (c)
the Outside Date (as defined in the Article 24 of the preprinted form of Lease)
shall be extended on a per diem basis for each day Landlord’s Work is delayed
due to a Tenant Delay; (d) the Façade Work Completion Date shall be extended on
a per diem basis for each day Landlord’s Work is delayed due to a Tenant Delay;
(e) the Initial Work Completion Date shall be extended on a per diem basis for
each day the Initial Work is delayed due to a Tenant Delay; and (f) the
Commencement Date shall be advanced by the number of days of such delays caused
by each Tenant Delay, provided, however, in order for the Commencement Date to
be advanced due to a Tenant Delay, Landlord shall give Tenant written notice of
any Tenant Delay and Tenant shall have three (3) Business Days thereafter to
cure same before the Commencement Date shall be advanced.  Within thirty (30)
days after the Commencement Date occurs, Landlord shall notify Tenant of
Landlord's reasonable estimate of the date Landlord could have delivered
possession of the Demised Premises to Tenant but for the Tenant Delays.  After
delivery of said notice, Tenant shall immediately pay to Landlord, as Additional
Rent, the amount described above for the period of all Tenant Delays.
 
H.           Substantial Completion.
 
(1)           For purposes of this Lease, the terms “Substantial Completion” or
“Substantially Completed” shall mean that the Landlord’s Work, the Façade Work
and/or the Initial Work has been completed, as reasonably determined by
Landlord’s architect or construction supervisor, in accordance with the
provisions of this Lease and all applicable Legal Requirements, except for the
Punchlist Items (as hereinafter defined) or minor details of construction,
decoration and mechanical adjustment, if any, the non-completion of which does
not materially interfere with Tenant’s use of the Demised Premises or which in
accordance with good construction practice should be completed after the
completion of other work in the Demised Premises or the Building (the “Punchlist
Items”).
 
 
 

--------------------------------------------------------------------------------

 
(2)           Landlord shall give Tenant ten (10) Business Days’ prior notice of
the estimated date on which Landlord’s Work, the Façade Work and the Initial
Work, as applicable, shall be Substantially Completed; provided, however, that
Tenant shall have no claim against Landlord if on the estimated date all of the
Landlord’s Work, the Façade Work or the Initial Work is in fact not
substantially complete. Within such 10-Business Day period, Landlord’s
construction representative and Tenant’s construction representative shall meet
at the demised premises and do a complete walk through inspection (“Walk Through
Inspection”) of the demised premises to (a) identify any uncompleted Landlord’s
Work, Façade Work or Initial Work, as required herein, and (b) identify any
incomplete or non-complying items of Landlord’s Work, Façade Work or the Initial
Work (in either instance, the “Incomplete Work”).  If no Incomplete Work is
identified (excluding any Punchlist Items), Landlord’s Work, the Façade Work
and/or the Initial Work, as applicable, shall be deemed Substantially Completed
on the date of the Walk Through Inspection.  If Incomplete Work is identified
during the Walk Through Inspection, Landlord shall promptly thereafter complete
the Incomplete Work and shall notify Tenant of the date on which the Incomplete
Work is Substantially Completed, which date shall be deemed the date Landlord’s
Work, the Façade Work and/or the Initial Work, as applicable, is Substantially
Complete (subject to any Punchlist Items).
 
(3)           Upon request by Landlord after the Landlord’s Work, the Façade
Work and/or the Initial Work is Substantially Completed, Tenant shall execute a
written agreement confirming Substantial Completion of the Landlord’s Work, the
Façade Work and/or the Initial Work, but the failure of Tenant to do so shall
not delay or invalidate the occurrence of same.
 
I.           Early Entry.  Landlord shall permit Tenant and its agents or
representatives (which may include Tenant’s architect, project manager and/or
contractor) to enter upon the Demised Premises prior to the Commencement Date
and during the performance of Landlord’s Work so that Tenant or its agents or
representatives may (i) take measurements, (ii) prepare a general lay-out of the
Proposed Plans, (iii) install Tenant’s data, telephone, telecommunications and
computer wiring and/or cabling which, in accordance with sound construction
practices, should be completed prior to the completion of a corresponding
element of Landlord’s Work, and/or (iv) perform Tenant’s Fixturing, subject in
all cases to, and in accordance with, all of the covenants, agreements, terms,
provisions and conditions of this Lease (except with respect to the payment of
Rent), and provided that Tenant and/or its agents and representatives shall not
interfere with the performance of Landlord’s Work, the Façade Work and/or the
Initial Work and shall cooperate with Landlord’s contractor while performing any
of the foregoing work within the Demised Premises and/or the Building.  Landlord
may, at any time, deny access to the Demised Premises to Tenant and/or its
agents or representatives during the performance of Landlord’s Work, the Façade
Work and/or the Initial Work in the event that Landlord shall, in its reasonable
discretion, determine that such entry to the Demised Premises by Tenant and/or
its agents or representatives interferes with, delays, hampers, or prevents
Landlord from proceeding with the completion of Landlord’s Work at the earliest
possible time.  In connection with the foregoing, within twenty-four (24) hours
after Landlord’s direction (which need not be given in writing and may be given
by Landlord or its agents or contractors to Tenant or its agents or
representatives), Tenant shall, and cause its agents and representatives to,
withdraw from the Building and the Demised Premises.
 
 
 

--------------------------------------------------------------------------------

 
J.           No Warranty or Representation.
 
(1)           Tenant expressly acknowledges that neither Landlord (whether
acting as Landlord hereunder or in any other capacity), nor Landlord’s agent,
except as otherwise expressly provided in this Lease, has made any warranty or
representation, express or implied, with respect to the Demised Premises,
including any warranty or representation as to (i) its fitness, design or
condition for any particular use or purpose, (ii) Tenant’s ability to occupy the
Demised Premises for the use specified in Article 46 of this Lease, (iii) the
quality or material or workmanship therein, (iv) the existence of any defect,
latent or patent, (v) the existence or absence of any environmental condition or
of any hazardous substances, (vi) compliance with specifications, (vii) use,
(viii) condition, (ix) merchantability, (x) quality, (xi) description, (xii)
durability, (xiii) operation, (xiv) the certificate of occupancy, (xv) existing
systems and utilities servicing the Demised Premises, including but not limited
to sewer, electricity, boiler and hot water heater; and (xvii) applicable zoning
laws; and all risks incident thereto are to be borne by Tenant.  In the event of
any defect or deficiency in the Demised Premises of any nature, now or hereafter
arising, whether latent or patent, foreseen or unforeseen, Landlord shall not
have any responsibility or liability with respect thereto or for any incidental
or consequential damages (including strict liability in tort).  The provisions
of this Paragraph 46 have been negotiated, and are intended to be a complete
exclusion and negation of any warranties by Landlord, express or implied, with
respect to the Demised Premises, arising pursuant to the Uniform Commercial Code
or any other law now or hereafter in effect or arising otherwise.
 
(2)           Landlord and Tenant hereby acknowledge and agree that neither
Landlord’s entering into the construction contract with a general contractor for
the construction of the Initial Work, nor the monitoring or supervision of such
general contractor or the administering of such contract or making of payments
to such general contractor pursuant to such contract or any other aspect of any
such contract by Landlord, Landlord’s architect or other party, shall constitute
an assumption of responsibility or liability for any aspect of the adequacy,
appropriateness, suitability or sufficiency of the Final Plans and/or the
Construction Plans, or a representation, warranty, certification, acknowledgment
or agreement by Landlord or Landlord’s architect or any other party that the
Demised Premises, upon completion of the Initial Work, will be adequate,
appropriate, suitable or sufficient to fully meet the needs and requirements of
Tenant’s purposes or the intended uses of the Demised Premises, nor shall
Landlord be responsible for compliance of the improvements with applicable
health licensure laws except to implement that which is shown on the design, it
being understood and agreed that Landlord’s sole responsibility and oblation
with respect thereto shall be to ensure that the Initial Work is constructed and
completed in accordance with the Final Plans and final Construction Plans, that
the techniques, means and methods of construction employed to construct the
Initial Work are implemented in compliance with all applicable laws. Tenant
acknowledges that Landlord’s review and approval of Tenant’s Proposed Plans and
the Construction Plans is not conducted for the purpose of determining the
accuracy and completeness of the such plans and specifications, their compliance
with applicable Legal Requirements (including, without limitation, the ADA), or
their sufficiency for purposes of obtaining a building permit, all of which
shall remain the responsibility of Tenant.  Accordingly, Landlord shall not be
responsible for any delays in obtaining the building permit due to the
insufficiency of the plans and specifications or any delays due to changes in
the plans and specifications required by the applicable governmental regulatory
agencies reviewing such plans and specifications. The provisions of this
subsection J shall survive the expiration or earlier termination of the Lease.
 
 
 

--------------------------------------------------------------------------------

 
47. Tenant Alterations.
 
A.           Tenant, at its sole cost and expense, shall cause any permitted
alterations, decorations, installations, additions or improvements in or about
the Demised Premises (collectively, "Tenant Alterations"), to be performed in a
first-class manner, in compliance with all Legal Requirements and all
requirements of insurance bodies having jurisdiction over the Building, the
applicable provisions of Article 3, this Article 47, Article 50 of this Lease,
and in such manner as not to materially or adversely interfere with, delay, or
impose any additional expense upon Landlord in the maintenance or operation of
the Building.  In addition, Tenant Alterations shall be performed in compliance
with Landlord’s standard Rules and Regulations with respect to Tenant
Alterations (which Rules and Regulations may be modified by Landlord from time
to time upon no less than ten (10) days’ notice to Tenant), the current version
of which is attached hereto as Exhibit E and made a part hereof (the “Rules and
Regulations”), provided, however, to the extent there is a conflict between the
Rules and Regulations and this Lease, this Lease shall control.  Tenant, at its
sole cost and expense, and with diligence and dispatch, but in any event within
thirty (30) days after the receipt of notice thereof, pay all fines and
penalties related thereto and shall procure the cancellation or discharge of all
notices of violation arising from or otherwise connected with Tenant Alterations
which shall be issued by the Department of Buildings or any other public
authority having or asserting jurisdiction over the Building, provided however,
if Tenant commenced to cause such violation to be cancelled or discharged within
the aforesaid 30-day period but such violation cannot be cancelled or discharged
with reasonable diligence within such 30-day period, then Tenant shall not be in
default under this Lease so long as Tenant continues to prosecute the
cancellation or discharge of such violation with reasonable commercial diligence
until completed.
 
B.           Except as otherwise expressly provided in this Lease, Tenant shall
not perform or make any Tenant Alterations without Landlord’s prior written
consent in each instance.  Notwithstanding the foregoing, Landlord's consent
shall not be required in connection with any: (i) cosmetic alterations to the
Demised Premises (e.g., painting, carpeting, floor coverings, wall and ceiling
coverings, window shades, curtains, blinds and trims and other similar
installations), and/or (ii) alterations to the Demised Premises, provided that
such no such alterations in any instance: (a) involve or affect any structural
elements of the Demised Premises or the Building, or (b) involve or affect any
premises other than the Demised Premises, or (c) require the issuance of a
building permit or any other governmental authorization, or (d) involve or
affect any public portion of the Building, or the exterior of the Building, or
(e) involve or affect the plumbing, sanitary, sprinkler, life safety,
electrical, heating and/or ventilating and/or other mechanical or other service
systems of the Building, or (f) puncture the walls, ceilings or floor, or (g)
require the expenditure of more than $250,000 in aggregate for each such
complete alteration project in a six (6) month period for such alteration
projects (the "No Consent Alterations").  Tenant shall give Landlord at least
thirty (30) days’ prior notice of any No Consent Alterations in or to the
Demised Premises, other than cosmetic alterations to the Demised Premises.
 
 
 

--------------------------------------------------------------------------------

 
C.           Prior to making any proposed Tenant Alterations requiring
Landlord’s consent, Tenant, at Tenant's expense, shall (i) submit to Landlord
and shall obtain Landlord's approval of detailed plans and specifications
(including scaled layout, architectural, mechanical, electrical, plumbing and
structural drawings in three (3) hard copies and diskette form), (ii) furnish to
Landlord a construction budget setting forth the estimated cost to perform and
complete Tenant Alterations, (iii) obtain all permits, approvals and
certifications required by any governmental authorities having jurisdiction
which are necessary for the commencement of Tenant Alterations (and, to the
extent reasonably requested, and provided Landlord has approved such Tenant
Alterations, Landlord agrees to execute such documents, plans and applications
as may be reasonably required to facilitate the issuance of such permits,
approvals or certifications, at no cost or expense to Landlord), and (iv)
furnish to Landlord duplicate original policies or binders thereof of worker's
compensation insurance (covering all persons to be employed by Tenant, and
Tenant's contractors and subcontractors, in connection with such Tenant
Alterations) and commercial general liability insurance (including premises
operation, bodily injury, personal injury, death, independent contractors,
products and completed operations, broad form contractual liability and broad
form property damage coverages) in such form, with companies having such
ratings, for such periods and in such amounts, as Landlord may reasonably
require and which are generally required by other landlords of similar
first-class office and retail buildings in Midtown Manhattan, naming Landlord
and its agents, the lessor under any Superior Lease and the holder of any
Superior Mortgage (provided Tenant has received written notice of all such
additional parties) as additional insureds.
 
D.           To the extent Landlord’s consent is required for any of Tenant
Alterations, Landlord shall have the right to withhold its consent, in its sole
and absolute discretion, to the extent that any portion of Tenant Alterations
would: (1) affect any structural elements of the Demised Premises or the
Building, or (2) puncture any floors, walls or ceilings within the Demised
Premises, or (3) in Landlord's commercially reasonable judgment adversely affect
(except to a de minimis extent) any of the plumbing, sanitary, sprinkler, life
safety, electrical, heating and/or ventilating, plumbing and/or other mechanical
or other service systems of the Building, or (4) affect the exterior of the
Building.  Except as set forth in the preceding sentence, Landlord’s consent to
any Tenant Alterations requiring Landlord’s consent, shall not be unreasonably
withheld or delayed.  Upon the request of Tenant and at Tenant’s expense,
Landlord shall join in any applications for any permits, approvals or
certificates required to be obtained by Tenant in connection with any Tenant
Alterations (provided that the applicable Legal Requirements require Landlord to
join in such application) and shall otherwise reasonably cooperate with Tenant
in connection therewith.  Tenant shall reimburse Landlord for any reasonable
out-of-pocket costs that Landlord incurs in so joining in such applications and
cooperating with Tenant (including, without limitation, any third party review
costs associated therewith) within thirty (30) days after the date that Landlord
gives to Tenant an invoice therefore.  Supplementing the foregoing, Tenant shall
reimburse Landlord, as Additional Rent, for any reasonable out-of­ pocket costs
and expenses incurred by Landlord to outside vendors and/or consultants, and/or
independent engineers and/or architects and/or other professionals employed by
Landlord for the purpose of reviewing, commenting and/or approving any of Tenant
Alterations, which shall be paid by Tenant within thirty (30) days after the
date that Landlord gives to Tenant an invoice therefor.
 
 
 

--------------------------------------------------------------------------------

 
E.           After Landlord’s approval of any of Tenant Alterations, no changes
in (other than to a de minimis extent), additions to or deviations from any of
the approved plans and specifications with respect to such work shall be made
without Landlord’s further written approval,  the grant of which consent shall
be subject to the same standards as applied under this Lease to Landlord’s
consent to the initial plans and specifications, provided, however, any changes,
additions or deviations which would be deemed to be a No Consent Alteration
shall not require Landlord’s further written approval.
 
F.           In the event Tenant shall employ any contractor to do any work in
the Demised Premises permitted by this Lease, such contractor and any
subcontractor shall agree to employ only union labor and such labor as will not
result in jurisdictional disputes or strikes or result in causing disharmony
with other workers employed at the Building.  Tenant shall inform Landlord in
writing of the names of any contractor or subcontractor(s) Tenant proposes to
use in the Demised Premises at least twenty (20) days prior to the beginning of
work by such contractor or subcontractor and Landlord shall have the right to
approve any such contractor or subcontractor(s); provided, however, that
Landlord agrees not to unreasonably withhold its approval of any licensed
contractor or subcontractor which is a member in good standing of a New York
City building trade union. The contractors and sub-contractors listed on Exhibit
D attached hereto are hereby approved by Landlord.  Tenant may propose additions
to such list subject to Landlord’s approval. If Tenant engages any contractor
set forth on Exhibit D, Tenant shall not be required to obtain Landlord’s
consent for such contractor unless, (i) prior to entering into a contract with
such contractor, Landlord shall notify Tenant that such contractor has been
removed from the approved list, or (ii) such contractor hereafter becomes
unlicensed or is not a member in good standing of a New York City building trade
union.
 
G.           Landlord shall respond to any written request for approval of plans
and specifications for Tenant Alterations within ten (10) Business Days after
receipt of Tenant’s request, provided Tenant's submissions comply in all
material respects with the requirements of this Lease.  If Landlord does not
respond to Tenant’s request for approval of such plans and specifications within
the aforesaid ten (10) Business Day period, then Tenant may provide Landlord
with an additional notice stating at the top in capitalized, bold, 14 point
font, "FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS SHALL
CONSTITUTE DEEMED APPROVAL OF THE ITEMS SET FORTH HEREIN", and if Landlord does
not approve or disapprove such plans and specifications within five (5) Business
Days of Landlord’s receipt of such additional notice, such plans and
specifications shall be deemed to be approved. If Landlord timely disapproves of
the plans and specifications, or requires additional information, Landlord shall
specify the reasons for such rejection and/or the additional information
requested, as applicable, and Tenant shall resubmit revised plans and
specifications and/or provide the requested information within five (5) Business
Days thereafter.  If Landlord requests changes be made to the plans and
specifications and/or requests additional information or changes in the plans
and specifications, Landlord shall respond within five (5) Business Days
following Tenant’s resubmission of such additional information or revised
plans.  If Landlord does not respond to any such resubmitted plans and/or
additional information within said five (5) Business Day period, then Tenant may
provide Landlord with an additional notice stating at the top in capitalized,
bold, 14 point font, "FAILURE TO RESPOND TO THIS NOTICE WITHIN THREE (3)
BUSINESS DAYS SHALL CONSTITUTE DEEMED APPROVAL OF THE ITEMS SET FORTH HEREIN",
and if Landlord does not respond to such plans and specifications within three
(3) Business Days of Landlord’s receipt of such additional notice, such plans
and specifications shall be deemed to be approved.
 
 
 

--------------------------------------------------------------------------------

 
H.           Except in connection with any No Consent Alterations, Landlord,
prior to the granting of its consent to any Tenant Alterations, the cost of
which exceeds $300,000.00, may impose such reasonable conditions (in addition to
those expressly provided in this Lease) as to guaranty of completion and payment
and of restoration or otherwise as Landlord may consider desirable (including
without limitation a cash deposit, letter of credit, and/or performance bond in
the amount of the full cost to perform such Tenant Alterations, and/or a labor
and materials payment bond, as determined by Landlord in its sole discretion).
 
I.           Tenant shall not commence any Tenant Alterations until: (a)
Landlord has approved the plans and specifications therefore if required as
provided above; and (b) Tenant has obtained all permits and approvals that are
necessary to perform Tenant Alterations.  Tenant shall perform the Tenant
Alterations with all reasonable dispatch and in accordance with the terms,
conditions and provisions of the Lease (including, without limitation, Article 3
and this Article 47).
 
J.           Tenant acknowledges that Landlord’s review and approval of Tenant’s
plans and specifications is not conducted for the purpose of determining the
accuracy and completeness of the such plans and specifications, their compliance
with applicable Legal Requirements (including, without limitation, the ADA), or
their sufficiency for purposes of obtaining a building permit, all of which
shall remain the responsibility of Tenant and Tenant’s architect.  Accordingly,
Landlord shall not be responsible for any delays in obtaining the building
permit due to the insufficiency of the plans and specifications or any delays
due to changes in the plans and specifications required by the applicable
governmental regulatory agencies reviewing such plans and specifications.
 
K.           Tenant shall maintain the Demised Premises in a clean and orderly
condition during the performance of Tenant Alterations. Tenant shall contain all
construction materials, equipment, fixtures, merchandise, shipping containers
and debris within the Demised Premises.  Tenant shall cause the contractor to
prosecute the Tenant Alterations in a diligent manner once same is
commenced.  It shall be the sole responsibility of Tenant to file all drawings
and specifications, pay all fees and obtain all permits and applications from
any governmental authorities having jurisdiction, and to obtain any certificates
or approvals, including a certificate of occupancy, required to enable Tenant to
occupy the Demised Premises.  Landlord shall not be liable for any loss or
damages as a result of delays in construction of the Demised Premises and/or the
issuance of a certificate of occupancy to enable Tenant to occupy the Demised
Premises for the uses permitted hereunder.
 
L.           At any time during the performance of the Tenant Alterations,
during Business Hours and upon reasonable prior notice to Tenant, Landlord, its
managing agent, architect, contractor or other designee, may enter upon the
Demised Premises and inspect the work being performed by Tenant and require that
Tenant take such steps as Landlord may deem reasonably necessary for the
protection of the Building. Tenant Alterations shall not create a public
nuisance, unreasonably interfere with the operation or the use or enjoyment by
any other tenant, their employees or invitees, interfere with ingress or egress
to the common areas or other parts of the Building and Tenant, its contractor
and each subcontractor shall comply with all procedures and regulations
reasonably prescribed by Landlord, including, without limitation, the Rules and
Regulations.
 
 
 

--------------------------------------------------------------------------------

 
M.           Neither Tenant nor its contractor or subcontractors may use any
space within the Building (except the Demised Premises) for storage, handling
and moving of materials and equipment in connection with the performance of the
Tenant Alterations without the prior consent of Landlord.  If Tenant, the
contractor and/or any subcontractors shall use any space in the Building (except
the Demised Premises) for any of the aforesaid purposes without obtaining
Landlord’s prior consent thereto, Landlord, after notice to Tenant, shall have
the right to terminate such use or remove all of Tenants, the contractors’
and/or subcontractors’, material, equipment and other property from such space
without Landlord being liable to Tenant, the contractor or any subcontractors,
and Landlord’s actual out-of-pocket costs of such termination and/or removal
shall be paid by Tenant to Landlord within thirty (30) days after receipt of
demand therefor.  Landlord shall not be liable for loss by theft or otherwise of
any material, tools or supplies belonging to Tenant, its contractors or
subcontractors stored in the Demised Premises or elsewhere within the Building.
 
N.           Upon completion of any of Tenant Alterations, Tenant, at Tenant's
expense, shall obtain certificates of final approval of such Tenant Alterations
required by any governmental authority and shall furnish Landlord with copies
thereof, together with, in the case of Tenant's Initial Work, the "as-built"
plans and specifications for same, which "as-built" plans shall be in hard copy
and diskette form and, in all other events, a hard copy of the shop drawings for
such Tenant Alterations, evidencing the "as built" condition thereof.  All
Tenant Alterations shall be made and performed substantially in accordance with
the plans and specifications therefor as approved by Landlord, all Legal
Requirements and the Rules and Regulations, except as expressly provided
otherwise herein. All materials and equipment to be incorporated in the Demised
Premises as a result of any Tenant Alterations shall be first quality and no
such materials or equipment shall be subject to any lien, encumbrance, chattel
mortgage, title retention or security agreement.
 
O.           In Landlord’s sole discretion, Tenant shall be required to use
Landlord’s structural engineer, at Tenant’s sole cost and expense, to design
any/all structural components that affect the structural integrity of the
Building, provided that such structural engineer provides services to Tenant
upon commercially reasonable terms and conditions that shall not be materially
less competitive or advantageous than comparable services provided by comparable
structural engineers in other comparable first-class office buildings located in
Midtown Manhattan.
 
P.           Tenant agrees to indemnify and save harmless Landlord, its
mortgagee (provided Tenant has received written notice of all such mortgagee),
architect, engineers and their employees and all other tenants of the Building
(except to the extent of the negligence or willful misconduct of such parties)
from and against all losses and expense, including legal fees, which they may
suffer or pay as the result of claims or lawsuits due to, because of or arising
out of any and all such injuries, death or damage, whether real or alleged, and
Tenant, its contractor and subcontractors shall assume and defend at their own
expense all such claims or lawsuits. Tenant agrees to insure this assumed
liability in its commercial general liability policy and the original or copy of
the policy delivered to Landlord shall indicate this contractual coverage.
 
 
 

--------------------------------------------------------------------------------

 
Q.           As to any alteration, addition or improvement allowed to be made by
Tenant pursuant to this Lease, Tenant shall not be required to remove such
alterations at or prior to the expiration of the term of this Lease unless at
the time of making any alteration for which Landlord's consent is required
hereunder, Landlord conditions its consent on the removal of the same; provided,
however, that Tenant shall have no obligation whatsoever to remove any
alterations that are not Specialty Alterations (as hereinafter defined). As used
herein, "Specialty Alterations" shall mean alterations made by or on behalf of
Tenant which are not standard office or retail installations, such as kitchens,
private bathrooms, raised computer floors, internal staircases and/or elevators.
 
R.           Subject to the provisions of this Article, any and all movable
machinery, equipment and fixtures installed in the Demised Premises by or on
behalf of Tenant, (collectively, "Tenant's Property") shall remain Tenant’s
personal property notwithstanding the fact that it may be affixed or attached to
the realty (provided that it can be removed from the Demised Premises without
material damage thereto), and shall, during the term of this Lease or any
extension or renewal thereof, belong to and be removable by Tenant, provided the
(a) Tenant shall remove said installations prior to the expiration of such term
or the sooner termination thereof; and (b) Tenant shall repair any damage caused
by any such installation and/or removal.  Prior to the expiration of the term or
sooner termination thereof, Tenant shall, at its own cost and expense, remove
from the Demised Premises all of Tenant's Property, except such items thereof as
Landlord and Tenant shall have expressly agreed in writing are to remain and to
become the property of Landlord (if any).
 
S.           Notwithstanding anything to the contrary contained herein, if, in
connection with Tenant's initial move into the Demised Premises and/or to
facilitate modifications to Demised Premises Tenant's goods and materials are
unable to fit into the existing freight elevators located within the Building,
Tenant, at its sole cost and expense, shall have the right, subject to the terms
and conditions hereinafter set forth, to deliver such goods and materials by
hoist or crane into the Demised Premises and/or to temporarily remove one or
more windows or a window pier in the Demised Premises (the “Crane and Window
Removal Right”).  Tenant may exercise the Crane and Window Removal Right only
upon satisfaction of each of the following: (i) Tenant shall provide Landlord at
least thirty (30) days’ prior notice of its intention to exercise the Crane and
Window Removal Right, which notice shall specify the items to be moved into the
Demised Premises by a crane or hoist and/or through a window, and explaining why
there is no alternative means to move such goods and materials into the Demised
Premises other than by a crane or hoist and/or through a window; (ii) Tenant
shall obtain all required licenses, permits and/or approvals to do such acts
and/or perform such work, and deliver copies of same to Landlord prior to doing
any such acts or performing any such work; (iii) Tenant shall obtain any
additional insurance coverages required by Landlord, and deliver to Landlord
evidence of same; (iv) all work relating to the Crane and Window Removal Right
shall be commenced and completed during non-Business Hours on non-Business Days;
(v) Tenant shall immediately reinstall the windows and window pier; (vi) Tenant
shall repair any damage caused to the Demised Premises, the Building and/or any
portion thereof, and shall restore the exterior and interior of the Demised
Premises and repair  any damage to the Building as a result of such work as soon
as practicable, but no later than within five (5) Business Days after the
occurrence of any damage; (vii) Tenant shall use Landlord's designated
contractor in connection with any work involving removal or replacement of the
windows or the exterior of the Building; (viii) Tenant shall comply with all
applicable Legal Requirements and insurance requirements in connection with the
use of a hoist or crane, the removal of any window or window pier or any other
work related thereto, (ix) Tenant shall not exercise the Crane and Window
Removal Right more than four (4) times per calendar year, and (x) Tenant shall
pay Landlord, as Additional Rent within thirty (30) days after incurred, for all
costs and expenses incurred in connection with the exercise by Tenant of the
Crane and Window Removal Right, including, without limitation, any (i) all costs
relating to having an FSD/EAP on-site, as required by Legal Requirements, (ii)
all costs relating to porters (which is a union employee and may be at overtime
rates), and (iii) all costs relating to Building personnel (which may be union
employees and may be at overtime rates) as may be necessary for the safety of
the Building and/or as may be required by Legal Requirements.  Tenant shall
indemnify, defend and save Landlord harmless from and against save Landlord free
and harmless of and from all fines, claims, demands, actions, proceedings,
judgments, losses, damages (including consequential damages, such as, for
example purposes only, any rent offsets, abatements or withholdings by other
tenant(s) or occupant(s) of the Building), liabilities, obligations, penalties,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) of any kind or nature by anyone whomsoever, arising out of or
related to Tenant’s Crane and Window Removal Right.  At no cost or expense to
Landlord, Landlord shall reasonably cooperate with Tenant to facilitate Tenant's
delivery of goods and materials to the Demised Premises pursuant to Tenant’s
Crane and Window Removal Right.
 
 
 

--------------------------------------------------------------------------------

 
48. Plate Glass.                      Tenant shall replace at its own cost and
expense any and all plate and other glass damaged or broken from any cause
whatsoever in and about the Demised Premises with glass of the same kind and
quality and, to the extent necessary or desirable in connection with such
replacement or repair, shall install frames and supports therefor on the inside
and outside of the Demised Premises. Tenant shall insure and keep insured at
Tenant's expense all plate and other glass in the Demised Premises. If Tenant
shall fail to make any such repair or replacement within five (5) days after
Landlord makes written demand upon Tenant to do so, then Landlord may at any
time thereafter replace the glass and, if necessary, repair or replace such
frames and supports on Tenant's behalf and Tenant shall promptly pay to Landlord
as Additional Rent hereunder, the costs incurred by Landlord in so doing.
 
49. Subordination and Attornment.
 
A.           This Lease, and all rights of Tenant hereunder, are and shall be
subject and subordinate to all ground and underlying leases now or hereafter
existing (hereinafter collectively referred to as "Superior Leases"), and to all
mortgages and building loan agreements including, without limitation, leasehold
mortgages and building loan agreements, which may now or hereafter affect the
Land or the Building or a Superior Lease (hereinafter collectively referred to
as "Superior Mortgages"), to each and every advance made or hereafter to be made
under Superior Mortgages and to all renewals, modifications, replacements and
extensions of Superior Leases and Superior Mortgages.  This Article shall be
self-operative and no further instrument of subordination shall be required in
confirmation of such subordination.  Tenant shall promptly execute and deliver
in recordable form any instrument that Landlord, the lessor of any Superior
Lease or the holder of any Superior Mortgage may request to evidence such
subordination (subject to Tenant’s reasonable changes thereto).  Tenant
covenants and agrees that if by reason of a default under any Superior Mortgage
or Superior Lease, such Superior Mortgage is foreclosed or such Superior Lease
and the leasehold estate of the Landlord in the Demised Premises is terminated,
Tenant will attorn to the purchaser at the foreclosure sale or the then holder
of the reversionary interest in the Demised Premises and will recognize such
purchaser or holder as the Tenant's landlord under this Lease, unless the holder
of such Superior Mortgage or the lessor under such Superior Lease shall, in any
proceeding to foreclose such Superior Mortgage or to terminate such Superior
Lease, elect to terminate this Lease and the rights of the Tenant hereunder.
Tenant agrees to execute and deliver, at any time and from time to time, upon
the request of Landlord, the holder of any Superior Mortgage or the lessor under
any such Superior Lease, any reasonable instrument which may be necessary or
appropriate to evidence such attornment. Landlord represents to Tenant that, as
of the date of this Lease, there is no Superior Lease or Superior
Mortgage.  Landlord shall use best efforts to obtain a subordination,
non-disturbance and attornment agreement in form reasonably acceptable to Tenant
(an “SNDA”) with respect to this Lease from the holder of any future Superior
Mortgage or any future Superior Lease.  Provided Landlord has exercised best
effort, Landlord’s failure or inability to obtain or deliver to Tenant an SNDA
(despite using such best efforts) shall not be a default by Landlord hereunder
and shall not entitle Tenant to exercise any rights or remedies
whatsoever.  Tenant further waives the provisions of any statute or rule of law
now or hereafter in effect which may give or purport to give Tenant any right of
election to terminate this Lease or to surrender possession  of the Demised
Premises in the event any proceeding is brought by the holder of any Superior
Mortgage to foreclose such Mortgage or the lessor under any Superior Lease to
terminate the same, and agrees that unless and until any such holder or lessor,
in connection  with any such proceeding, shall elect to terminate this Lease and
the rights of Tenant hereunder, this Lease shall not be affected in any way
whatsoever by any such proceeding
 
 
 

--------------------------------------------------------------------------------

 
B.           If, in connection  with the procurement, continuation or renewal of
any financing for which the Land or the Building  or the interest of the lessee
under a Superior  Lease represents collateral in whole or in part, any
institutional lender shall request reasonable  modifications of this Lease as a
condition  of such financing, Tenant will not withhold  or delay its consent
thereto and shall execute and deliver without charge such conforming documents
therefor as such institutional  lender may reasonably require, provided  that
such modifications do not increase the monetary obligations of Tenant, or
materially increase any other obligations of Tenant, under this Lease, or
adversely  affect any rights of Tenant under this Lease.
 
50. Insurance.
 
A.           Tenant agrees to obtain and maintain in full force and effect from
the date upon which Tenant first enters the Demised Premises or any portion
thereof for any reason, throughout the Lease and thereafter for so long as
Tenant is in occupancy of any part of the Demised Premises, (i) a policy of
commercial general liability insurance, including coverage from premises,
products, completed operations, property damage, contractual and personal injury
liability, and liquor law legal liability coverage (if applicable) covering the
services and products to be provided, and the acts, omissions and obligations
undertaken by Tenant under or pursuant to this Lease, (ii) an “all-risk”
property insurance policy, covering the permanent fixtures alterations,
improvements and betterments installed by Tenant or on behalf of Tenant and/or
paid for or purchased by Tenant (including, without limitation, the Initial
Work), in an amount equivalent to the insurable value of said property defined
as the “cost to replace or reconstruct new without deduction for physical
depreciations”; (iii) “all risk” business income (interruption) insurance in
such amounts as Landlord shall reasonably require (not to exceed twelve (12)
months of Fixed Annual Rent and Additional Rent),  (iv) workers’ compensation
insurance and disability insurance, as required by law, (v) all insurance
coverage required by federal, state or local law and statute, (vi) employer’s
liability insurance, with New York State statutory coverage, (vii) employment
practices liability insurance, including third party coverage, in reasonably
prudent amount, and (viii) such other insurance, in such amounts, as Landlord
may require from time to time which is consistent with insurance then presently
in effect for similarly operating tenants in first-class office buildings in
Midtown Manhattan.
 
 
 

--------------------------------------------------------------------------------

 
B.           As of the Commencement Date, said commercial general liability
insurance shall provide coverage on an occurrence basis with a minimum limit of
liability of (x) $10,000,000.00 per occurrence for bodily injury (including
death), whether involving one or more persons and (y) $15,000,000.00 per
occurrence in respect of property damage, is to be written without a policy
annual aggregate limit of liability, and without the inclusion of any defense
costs within the limit of liability.
 
C.           During the course of any construction by Tenant in the Demised
Premises and until completion thereof, Tenant agrees to obtain and maintain in
full force and effect commercial property or builder’s risk insurance on an
"all-risk" basis (including collapse) on a completed value non-reporting form
with wording at least equivalent to the standard Insurance Services Offices
"Special" perils form for full replacement value covering the interest of
Landlord and Tenant (and their respective contractors and subcontractors) in all
work incorporated in the Building. In addition, Tenant shall take out on or
prior to the commencement of operations in the Demised Premises, upon completion
of work insured in a builder’s risk policy, and keep in force during the Lease
Term, (i) commercial property insurance, providing coverage at least as broad as
in the Insurance Services Office "Special" perils form (or its equivalent), in
an amount sufficient to cover 100% of the replacement cost of all betterments
and improvements to the Demised Premises (including the Initial Work), and all
trade fixtures, furniture, furnishings, equipment and-other Tenant’s Property,
which insurance shall reflect that Tenant has an insurable interest in all such
betterments and improvements, with such commercially reasonable deductible(s),
not to exceed $10,000.00, as maybe determined by Tenant in its reasonable
discretion, and (ii) business interruption/extra expense insurance in an amount
equal to twelve (12) months of net profit plus necessary continuing expenses,
including without limitation Fixed Annual Rent and Additional Rent, covered for
the same perils as are required for Tenant’s property hereunder, provided that
any such insurance with respect to expenses payable to Landlord under this Lease
shall be payable to Landlord as loss payee in the event of a covered loss. Such
policies shall comply with all applicable terms of this Article 50 and shall be
payable to Landlord as loss payee in the event of a covered loss with respect to
betterments and improvements in the Demised Premises.
 
 
 

--------------------------------------------------------------------------------

 
D.           All insurance required herein other than worker’s compensation,
disability, and employer’s liability, shall state that Tenant is the named
insured and shall be endorsed to state that Landlord, Landlord’s managing agent,
and all Superior Lessors and Superior Mortgagees of whom Tenant has been
notified (and such other reasonable persons as Landlord may request by notice to
Tenant from time to time) are named as additional insureds, in the broadest form
of such coverage from time to time generally available in New York City. Each
such policy (i) shall be written on a primary and non-contributory basis and
without regard to any other insurance available to any additional insureds and
(ii) shall pay the costs of the defense of any additional insureds. In addition,
each such policy shall be issued by one or more insurers in a financial size
category of not less than “Class IX” and with general policy holders ratings of
not less than “A”, as rated by A.M. Best or the then equivalent thereof, and
licensed to do business and issue such policies in the State of New
York.  Tenant shall pay all premiums and charges therefor and upon failure to do
so, Landlord may, but shall not be obligated to, make such payments, in which
event Tenant agrees to pay the amount thereof to Landlord on demand, as
Additional Rent.  A duplicate original insurance policy or appropriate insurance
binder evidencing the aforesaid insurance coverage shall be delivered to
Landlord together with any endorsements thereto, on the Commencement Date and
thereafter renewals or replacements thereof shall be delivered to Landlord at
least fifteen (15) days prior to the expiration of any expiring policy.  Such
insurance policy or certificate shall contain a provision that no act or
omission of Tenant will affect or limit the obligation of the insurance company
to pay the amount of any loss sustained and that the insurance afforded
thereunder shall not be canceled, nonrenewed, or coverage thereunder reduced
except upon thirty (30) days' prior written notice to Landlord.  Such insurance
policy shall also specifically provide coverage for Tenant's indemnification and
hold harmless obligations set forth hereof which coverage shall include, in
substance, the entire text of the indemnity clause contained hereof.  Any
insurance binder delivered to Landlord shall also specifically reflect coverage
of Tenant’s aforementioned indemnification obligation.  Tenant shall cooperate
with Landlord in connection with the collection of any insurance monies that may
be due in the event of loss and Tenant shall promptly execute and deliver to
Landlord such proofs of loss and other instruments which may be required to
recover any such insurance monies.  In the event Tenant shall fail to obtain
such insurance, Landlord may, but shall not be obligated to, obtain the same, in
which event the amount of the premium paid shall be paid by Tenant to Landlord
upon demand as Additional Rent.  Landlord shall also have the right, at any time
and from time to time during the term of this Lease on not less than thirty (30)
days' notice to Tenant, to require that Tenant increase the amounts and/or kinds
of coverage required to be maintained under this Article 50 to the amounts
and/or kinds of coverages then required by Landlord of tenants entering into new
leases in the Building.
 
E.           Each party agrees to use its best efforts to include in each of its
policies insuring against loss, damage or destruction by fire, a waiver of the
insurer's right of subrogation against the other party in connection with any
loss or damage covered by any such policy or permission to release third parties
from liability resulting from such casualties.  If such waiver or permission
shall not be, or shall cease to be, obtainable without additional charge or at
all, the insured party shall promptly so notify the other party.  In any case in
which such waiver or permission shall cease to be obtainable without additional
charge, if the other party shall so elect and shall pay the insurer's additional
charge therefor, such waiver or permission shall be included in the policy.
 
 
 

--------------------------------------------------------------------------------

 
F.           Landlord and Tenant hereby mutually release each other from, waive,
and shall cause their respective insurance companies to release and waive, any
and all rights of recovery, claims (including a claim for negligence), actions
or causes of action against the other claim which it might otherwise have
against the other party, its partners, agents or employees for loss, damage or
destruction with respect to its property (including rental value or business
interruption) occurring during the term of this Lease but only if and to the
extent to which (assuming no deductibles) such party is covered under a policy
of collectible insurance containing a waiver of subrogation provision or
permission as provided in Article 9 hereof or this Article 50.  If
notwithstanding the recovery of insurance proceeds by either party for loss,
damage or destruction of its property (or rental value or business interruption)
the other party is liable to the first party with respect thereto or is
obligated under this Lease to make replacement, repair or restoration, then
provided the first party's right of full recovery under its insurance policies
is not thereby prejudiced or otherwise adversely affected, the amount of the net
proceeds of the first party's insurance against such loss, damage or destruction
shall be offset against the second party's liability to the first party
therefor, or shall be made available to the second party to pay for replacement,
repair or restoration, as the case may be.
 
G.           The waiver of subrogation or permission referred to in Sections B
and C of this Article 50 shall extend to the partners, agents and employees of
each party and, in the case of Tenant, shall also extend to all other permitted
occupants of the Demised Premises, but only if and to the extent that such
waiver or permission can be obtained without additional charge (unless such
party shall pay such charge).  Nothing contained in this Article 50 shall be
deemed to relieve either party from any duty imposed elsewhere in this Lease to
repair, restore or rebuild or to nullify any abatement of Fixed Annual Rent
provided for elsewhere in this Lease.
 
H.           Any employee of the Building to whom property shall be entrusted by
or on behalf of Tenant shall be deemed to be acting as Tenant's agent with
respect to such property and neither Landlord nor its agents shall be liable for
any damage to such property nor for the loss of or damage to any property of
Tenant by theft or otherwise.
 
I.           Anything in Sections 9(b) and (c) of this Lease to the contrary
notwithstanding, Landlord's obligation to repair and restore the Demised
Premises shall be limited to the mechanical and structural elements of the
Building, Building systems  up to the point of connection to the Demised
Premises, the core and shell of the Building, the outer walls, ceilings and
floors of the Demised Premises, and the public portions of the Building, all in
accordance with standards applicable to comparable first-class office buildings
in Midtown Manhattan. Tenant alone shall be required to repair and restore all
betterments and improvements (including Tenant Alterations and the Initial Work)
and all personal property of Tenant in the Demised Premises, with reasonable
dispatch after any casualty.  Any abatement of Fixed Annual Rent and Additional
Rent provided in this Lease following a casualty affecting the Demised Premises
shall continue only until such time as Landlord shall have repaired and restored
the foregoing elements of the Demised Premises for which Landlord is responsible
to the limited extent hereinabove set forth.
 
J.           Landlord shall obtain and keep in full force and effect during the
term of this Lease (x) insurance against damage by fire and other casualty to
the Building, and (y) commercial general liability insurance, including public
liability and property damage, as required under any Superior Lease and Superior
Mortgage (if applicable) and, in any event, with respect to insurance under
clauses (x) and (y) hereof, consistent with policies maintained by landlords of
comparable first-class office buildings in midtown Manhattan.
 
 
 

--------------------------------------------------------------------------------

 
51. Indemnification.
 
A.           To the fullest extent permitted by law, and subject to the waiver
of subrogation provisions set forth above, Tenant shall indemnify and save
harmless Landlord and Landlord's contractors, licensees, partners, members,
officers, agents, employees and invitees (collectively, the “Landlord
Indemnitees”) and, at Landlord's option, defend Landlord Indemnitees against and
from (i) any and all claims against the Landlord Indemnitees directly or
indirectly of whatever nature arising wholly or in part from any act, omission
or negligence of Tenant or Tenant’s contractors, licensees, agents, officers,
partners, members, employees, and invitees;  (ii) except to the extent such
losses arise out of the negligence or willful misconduct of the Landlord
Indemnitees, any and all claims against any or all of the Landlord Indemnitees
arising directly or indirectly from any accident, injury or damage whatsoever
caused to any person or to the property of any person and occurring during the
term of this Lease in or about the Demised Premises, (iii) any and all claims
against any or all of the Landlord Indemnitees occurring outside of the Demised
Premises but anywhere within or about the Land or the Building, where such
accident, injury or damage results or is claimed to have resulted wholly or in
part from any negligence or wrongful act or omission of any Tenant Indemnitees;
(iv) any breach, violation or non-performance of any covenant, condition or
agreement in this Lease set forth and contained on the part of Tenant to be
fulfilled, kept, observed and performed; and (v) any cost, liability or.
responsibility for the payment of any sales tax with respect to any
installations, furniture, furnishings, fixtures or other improvements located,
installed or constructed in the Demised Premises, or the filing of any tax
return in connection therewith (although Landlord agrees to execute any such
return if required by law) regardless of whether such tax is imposed upon
Landlord or Tenant.  This indemnity and hold harmless agreement shall include
indemnity from and against any and all liability, fines, suits, demands, costs,
damages and expenses of any kind or nature (including without limitation
reasonable attorney's and other professional fees and disbursements) incurred in
or in connection with any such claims (including any settlement thereof) or
proceeding brought thereon, and the defense thereof but specifically excludes
any claims attributable wholly or in part from the negligence or willful
misconduct of the Landlord Indemnitees.
 
B.           To the fullest extent permitted by law, and subject to the waiver
of subrogation provisions set forth above, Landlord shall indemnify and hold the
Tenant and Tenant’s contractors, licensees, partners, members, officers, agents,
employees (collectively, the “Tenant  Indemnitees”) and, at Tenant’s option,
defend the Tenant Indemnitees against and from (i) any and all claims against
the Tenant Indemnitees arising from the negligence or willful misconduct of the
Landlord Indemnitees; and (ii) except to the extent such losses arise out of the
negligence or willful misconduct of Tenant or Tenant’s contractors, licensees,
agents, officers, partners, members, employees, and invitees, all claims against
the Tenant Indemnitees arising from any accident, injury or damage whatsoever
caused to any person or to the property of any person and occurring during the
term of this Lease in the Building to the extent such accident, injury or damage
results from the negligence or willful misconduct of the Landlord
Indemnitees.  This indemnity and hold harmless agreement shall include indemnity
from and against any and all liability, fines, fees, suits, demands, costs,
damages and expenses of any kind or nature (including, without limitation,
reasonable attorneys' and other professional fees and disbursements) incurred in
or in connection with any such claims (including any settlement thereof) or
proceeding brought thereon and the defense thereof but specifically excludes any
claims attributable from the negligence or willful misconduct of the Tenant
Indemnitees.
 
 
 

--------------------------------------------------------------------------------

 
C.           The provisions of this Article 51 shall survive the expiration or
termination of this Lease.
 
52. Rent; Rent Abatement; Additional Rent; Interest.
 
A.           Subject to the provisions of Section 52.D below, commencing on the
Commencement Date, Tenant shall pay the Fixed Annual Rent set forth on Exhibit C
(or Exhibit C-1 if applicable pursuant to Article 45 of this Lease) annexed
hereto to Landlord without notice or demand, and without any offsets, or
deductions whatsoever, except as expressly provided herein. Fixed Annual Rent
shall be payable in equal monthly installments. Each monthly installment shall
be due in advance, on the first (1st) day of each and every calendar month
throughout the Lease Term, subject to the provisions of subsection 52.D below
and provided, however, that the first (1st) monthly installment of Fixed Annual
Rent shall be due on the date of this Lease.
 
B.           In the event that this Lease shall commence (or terminate) on a day
other than the first (or last) day of a calendar month or if Tenant’s
obligations for payment of Fixed Annual Rent or Additional Rent commence (or
terminate) on a day other than the first (or last) day of a calendar month,
Tenant shall pay Landlord with respect to such partial month an amount equal to
one monthly installment of Fixed Annual Rent multiplied by a fraction, having as
its numerator the number of days remaining in said month (or remaining during
this Lease term) (including the day of termination) and as its denominator the
total number of days in said month.
 
C.           If Landlord receives from Tenant any payment less than the sum of
the Fixed Annual Rent, Additional Rent and other charges then due and owing
pursuant to the terms of this Lease (“Partial Payment”), Landlord, in its sole
discretion, may allocate such Partial Payment in whole or in part to any Fixed
Annual Rent obligations of Tenant, any Additional Rent and/or any other charges
or to any combination thereof  or for any period(s) that Landlord chooses,
notwithstanding any designation or request by Tenant as to the items or
period(s) against which any such payments shall be credited.
 
D.           Provided (i) this Lease is in full force and effect, and (ii)
Tenant is not in default of any of the terms and conditions of this Lease beyond
the applicable notice and cure periods, then Tenant shall be entitled to an
abatement of Fixed Annual Rent on the first (1st) day of the first (1st), second
(2nd), third (3rd), fourth (4th), fifth (5th) and sixth (6th) months of the
Term.  In addition, provided (i) this Lease is in full force and effect, (ii)
Tenant is not in default of any of the terms and conditions of this Lease beyond
the applicable notice and cure periods, and (iii) Tenant is open and operating
in all or substantially all of the Premises for a Lawful Use, then Tenant shall
be entitled to an abatement of Fixed Annual Rent on the first (1st) day of the
twenty-first (21st), twenty-second (22nd), twenty-third (23rd) and twenty-fourth
(24th) months of the Term.  Subject to the immediately succeeding sentence, upon
the occurrence and during the continuance of an Event of Default, any abatement
of Fixed Annual Rent provided for in this Paragraph 52.D not previously issued
by Landlord shall be tolled and the Fixed Annual Rent at the rates set forth in
Exhibit C to this Lease shall be payable during the period in which Tenant would
otherwise be entitled to an abatement of Fixed Annual Rent as set forth above
until the date such Event of Default has been cured, at which point the tolled
portion of such abatement of Fixed Annual Rent shall be
reinstated.  Notwithstanding anything to the contrary contained herein, if this
Lease is terminated due to a default of Tenant, Tenant shall pay Landlord as
additional rent without further notice the amount of all Fixed Annual Rent
abatements issued under this Lease and any abatement not previously issued by
Landlord shall be deemed waived by Tenant.
 
 
 

--------------------------------------------------------------------------------

 
E.           As used in this Lease, "Additional Rent" (whether capitalized or
not) shall be and consist of all sums of money, costs, expenses, or charges of
any kind or amount whatsoever (other than Fixed Annual Rent) which become due
and payable by Tenant to Landlord pursuant to this Lease. Unless the time of
payment is otherwise expressly set forth in this Lease, Additional Rent shall be
due and payable within ten (10) after demand.  If Tenant fails to pay any
Additional Rent, Landlord shall have the same rights and remedies under this
Lease as in the case of non-payment of Fixed Annual Rent.
 
F.           In every case in which Tenant is required by the terms of this
Lease to pay to Landlord a sum of money and payment is not made within five (5)
days after the same becomes due, Tenant shall pay to Landlord interest on the
amount outstanding from the date it initially becomes due until it is paid at an
annual rate (hereinafter, the "default rate") which shall be three (3)
percentage points in excess of the prime or base rate set by the New York City
office of Citibank, N.A. or any successor thereof, but in no event more than the
highest rate of interest which at such time shall be permitted under the laws of
the State of New York.  Notwithstanding the foregoing, Landlord agrees that
Tenant shall not be liable for the payment of interest at the Default Rate as
hereinbefore provided with respect to the first (1st) late payment in any
calendar year, provided that Tenant shall have made any such late payment to
Landlord within five (5) Business Days after such payment is due.  The foregoing
provision for such payments shall not be construed to extend the date for
payment of any sums required to be paid by Tenant hereunder or to relieve Tenant
of its obligations to pay all such sums at the time or times herein stipulated
and, accordingly, notwithstanding the imposition of such payments, Tenant shall
be in default under this Lease if any or all payments required to be made by
Tenant are not made at the time herein stipulated, and neither the demand for,
nor collection by Landlord of, such payments shall be construed as a curing of
such default on the part of Tenant.
 
53. Fire Safety System.  Any modifications, changes or alterations to the Class
E fire safety system within the Demised Premises (the "Fire Safety System"),
including without limitation speakers, strobes and pull stations, that are
required by applicable law and/or required due to any act or omission of Tenant,
Tenant’s particular use or occupancy of the Demised Premises, the Initial Work
and/or any proposed Tenant Alterations, shall be performed at the sole cost and
expense of Tenant, except to the extent such modifications, changes or
alterations are required Building-wide and are not due to any act or omission of
Tenant, Tenant’s particular use or occupancy of the Demised Premises, the
Initial Work and/or any proposed Tenant Alterations. All modifications, changes
and/or alterations to the Fire Safety System by Tenant shall be made in
accordance with the provisions of this Lease (including, without limitation,
Article 47) and in accordance with all applicable laws. Tenant may use only the
contractor or contractors designated by Landlord with respect to any
modifications, changes or alterations to the Fire Safety System. Subsequent to
any modifications, changes or alterations to the Fire Safety System by Tenant,
same shall be repaired and maintained only by the contractors designated by
Landlord from time to time, at Tenant's cost.
 
 
 

--------------------------------------------------------------------------------

 
54. Assignment, Mortgaging, Subletting, Etc.
 
A. Except as otherwise expressly provided herein to the contrary, Tenant
covenants and agrees for Tenant and its successors, assigns and legal
representatives, that neither this Lease nor the term and estate hereby granted,
nor any part hereof or thereof, will be assigned, mortgaged, pledged, encumbered
or otherwise transferred (whether voluntarily, involuntarily, by operation of
law, or otherwise), and that neither the Demised Premises, nor any part thereof,
will be encumbered in any manner by reason of any act or omission on the part of
Tenant or will be used or occupied, or permitted to be used or occupied, or
utilized for desk space or for mailing privileges or as a concession, by anyone
other than Tenant, or for any purpose other than as hereinbefore set forth, or
will be sublet, without the prior written consent of Landlord in every case. A
transfer, either directly or indirectly, of a fifty (50%) percent or greater
interest (whether stock, partnership interest or otherwise) of Tenant shall be
deemed to be an assignment of this Lease, whether such transfer occurs in one
transaction or in any series of transactions.  Notwithstanding anything to the
contrary herein, the offering, sale or transfer of stock or other beneficial
interest that is accomplished through a public “over the counter” securities
market or through a recognized stock exchange shall not be deemed to constitute
an assignment of this Lease and shall be permitted without Landlord’s consent,
provided Tenant gives Landlord prior notice thereof.
 
B. If at any time during the term of this Lease, Tenant determines to seek to
assign this Lease or to sublet all or any portion of the Demised Premises,
Tenant shall notify Landlord in writing of such proposal and shall submit to
Landlord an executed counterpart of the proposed term sheet or letter of intent
which shall contain all material terms and conditions of the proposed assignment
or sublease, including, without limitation, the name of the proposed assignee or
subtenant, the proposed effective date (the “Start Date") of such assignment
and/or the commencement date of any sublease, as applicable (which date shall be
no less than forty-five (45) days and no more than one hundred twenty (120) days
after the date of Tenant's notice to Landlord), the proposed use of the Demised
Premises, the proposed term and space (in the case of a sublease), and the
proposed rental (collectively, the "Sublease or Assignment Statement").  If the
Sublease or Assignment Statement proposes to (i) assign the Lease, (ii) sublease
any portion of the “retail portion” of the Demised Premises, or (iii) sublease
fifty percent (50%) or more of the “office portion” of the Demised Premises,
Landlord shall have the right, exercisable within twenty (20) days after
Landlord's receipt of the Sublease or Assignment Statement, to elect to
terminate this Lease as of the Start Date as to all (in the case of an
assignment) or such portion (in the case of a subletting) of the Demised
Premises, or may elect to or sublet (in its own name or that of its designee)
such portion of the Demised Premises being proposed to be sublet or assigned
(such terminated or recaptured space being referred to herein as the "Recapture
Space"), on the terms and conditions set forth in the Sublease or Assignment
Statement, subject to the further provisions of Section 54.C set forth below. If
Landlord fails to notify Tenant of its election to terminate this Lease or to
sublease such portion of the Demised Premises being proposed to be sublet within
such twenty (20) day period, Tenant shall have the right to send a notice to
Landlord stating at the top in capitalized, bold, 14 point font “FAILURE TO
ELECT TO TERMINATE THE LEASE OR SUBLEASE THE PORTION OF THE DEMISED PREMISES
BEING PROPOSED TO BE SUBLET WITHIN FIVE (5) BUSINESS DAYS AFTER THE RECEIPT OF
THIS NOTICE BY LANDLORD SHALL RESULT IN LANDLORD BEING DEEMED TO HAVE ELECTED
NOT TO RECAPTURE THE DEMISED PREMISES OR SUBLEASE THE PORTION OF THE DEMISED
PREMISES BEING PROPOSED TO BE SUBLET”, and if Landlord shall not give notice to
Tenant of Landlord's election to terminate the Lease or sublet the portion of
the Demised Premises being proposed to be sublet, within such five (5) Business
Day period, Landlord shall be deemed to have elected not to terminate the Lease
or to sublease the portion of the Demised Premises being proposed to be sublet.
Such notice may be given to Landlord on or after the date that is thirty (30)
days after the date Tenant has duly submitted the Sublease or Assignment
Statement. Notwithstanding the foregoing, the provisions of this Section 54B
shall not apply to an assignment of the Lease or subletting of the Premises in
connection with a Permitted Transfer (as hereinafter defined).
 
 
 

--------------------------------------------------------------------------------

 
C. (i)   If Landlord shall exercise its option to sublet the Recapture Space,
then, notwithstanding the terms contained in the Sublease or Assignment
Statement, such sublease (a "Recapture Sublease") to Landlord or its designee as
subtenant (the "Recapture Subtenant") or assignee shall:
 
1. be at a rate, at all times throughout the term of the Recapture Sublease,
equal to the lesser of (x) the rate set forth in the Sublease or Assignment
Statement or (y) the rental rate per square foot then being paid by Tenant to
Landlord hereunder, multiplied by the square footage proposed to be sublet;
 
2. otherwise be upon the same terms and conditions as those contained in the
Sublease or Assignment Statement (other than, in the case of an assignment,
payment of consideration therefor to Tenant) and (except as modified by the
Sublease or Assignment Statement) the terms and conditions contained in this
Lease, except such as are irrelevant or inapplicable and except as otherwise
expressly set forth to the contrary in this paragraph;
 
3. give the Recapture Subtenant the unqualified and unrestricted right, without
Tenant's permission, to assign such sublease and to further sublet the Recapture
Space or any part thereof and to make any and all changes, alterations, and
improvements in and to the Recapture Space;
 
4. provide in substance that any such changes, alterations, and improvements
made in the Recapture Space may be removed, in whole or in part, prior to or
upon the expiration or other termination of the Recapture Sublease provided that
any material damage and injury caused thereby shall be repaired;
 
 
 

--------------------------------------------------------------------------------

 
5. provide that (x) the parties to such Recapture Sublease expressly negate any
intention that any estate created under the Recapture Sublease be merged with
any estate held by either of said parties, (y) prior to the commencement of the
term of the Recapture Sublease if so provided in the Sublease or Assignment
Statement, Tenant, at its expense, shall make such alterations as may be
required or reasonably deemed necessary by the Recapture Subtenant to physically
separate the Recapture Space from the balance of the Demised Premises and to
provide appropriate means of access thereto and to the public portions of the
balance of the floor such as toilets, janitor's closets, telephone and
electrical closets, fire stairs, elevator lobbies, etc., and (z) at the
expiration of the term of such Recapture Sublease, Tenant will accept the
Recapture Space in its then existing condition, broom clean; and
 
6. provide that the Recapture Subtenant or occupant shall use and occupy the
Recapture Space for any purpose approved by Landlord (without regard to any
limitation set forth in the Sublease or Assignment Statement).
 
(ii) If Recapture Subtenant is unable to give Tenant possession of the Recapture
Space at the expiration of the term of the Recapture Sublease by reason of the
holding over or retention of possession of any tenant or other occupant, then
(w) until the date upon which Recapture Subtenant gives Tenant possession of
such Recapture Space free of occupancies, Recapture Subtenant shall continue to
pay all charges previously payable (increased, as appropriate, to reflect any
higher holdover rental received by Recapture Subtenant from any such occupant),
and comply with all other obligations under the Recapture Sublease and the
provisions of subsection 54.C.(ii) shall continue to apply, (x) neither the
Expiration Date nor the validity of this Lease shall be affected, (y) Tenant
waives any rights under Section 223-a of the Real Property Law of New York, or
any successor statute of similar import, to rescind this Lease and further
waives the right to recover any damages from Landlord or Recapture Subtenant
that may result from the failure of Landlord to deliver possession of the
Recapture Space at the end of the term of the Recapture Sublease, and (z)
Recapture Subtenant, at Recapture Subtenant's expense, shall use its reasonable
efforts to deliver possession of such Recapture Space to Tenant and in
connection therewith, if necessary, shall institute and diligently and in good
faith prosecute holdover and any other appropriate proceeding against the
occupant of such Recapture Space.
 
(iii) The failure by Landlord to exercise its option to terminate the Lease or
recapture the Recapture Space under Section 54.B with respect to any subletting
or assignment shall not be deemed a waiver of such option with respect to any
extension of such subletting or assignment or any subsequent subletting or
assignment, and Landlord shall have the right to do so in connection with any
proposed further assignment or subletting, subject to the terms of this Article
54.
 
(iv) If Landlord exercises its option to terminate the Lease or recapture the
Recapture Space under Section 54.C, Landlord shall be free to, and shall have no
liability to Tenant if Landlord shall lease the Demised Premises (or portion
thereof, if applicable) to Tenant's proposed assignee or subtenant, as the case
may be.
 
D. Notwithstanding anything to the contrary contained herein, if Landlord shall
not exercise its rights pursuant to Section 54.B above within the time period
set forth above (or shall be deemed to have elected not to exercised its rights
pursuant to Section 54.B above), Landlord shall not unreasonably withhold or
delay its consent to any proposed assignment or subletting provided, which
approval or disapproval shall be given within twenty (20) days after Landlord’s
receipt of the Final Agreement (as hereinafter defined) and such other
documentation and information regarding the proposed assignee or subtenant as
Landlord shall reasonably request:
 
(i) the proposed assignee or subtenant is a reputable party of a financial
standing which, in Landlord's reasonable judgment, will allow such proposed
assignee or subtenant to meet its obligations under this Lease, or under such
sublease, as the case may be, as they become due;
 
(ii) the nature and character of the proposed subtenant or assignee, its
business activities shall be consistent and the then standards of the Building
and the intended use or the Demised Premises shall be a Lawful Use, and the
proposed assignee or subtenant has at least five (5) years’ experience operating
for the proposed Lawful Use;
 
(iii) the proposed assignment or subletting does not violate any negative
covenants as to use contained in any other lease made with any other tenant(s)
of the Building;
 
(iv) neither the proposed assignee, or subtenant, nor any corporation or other
entity which controls or is controlled by such assignee or subtenant or is under
common control with such assignee or subtenant, is then a tenant or occupant of
any part of the Building or a person or entity then negotiating with Landlord to
lease space in any portion of the Building, if Landlord then has comparable
space available for a comparable term (collectively "Building Tenant");
 
 
 

--------------------------------------------------------------------------------

 
(v) there shall be no default by Tenant under any of the terms, covenants and
conditions of this Lease beyond the expiration of any applicable notice and cure
periods at the time that Landlord's consent to any such assignment or subletting
is requested and on the Start Date of the assignment or the proposed sublease
which has continued beyond the applicable grace period thereof;
 
(vi) Tenant shall reimburse Landlord for any actual out-of-pocket expenses that
may be incurred by Landlord in connection with the proposed assignment or
subletting, including without limitation the reasonable costs of making
investigations as to the acceptability of a proposed assignee or subtenant and
reasonable legal expenses incurred in connection with the granting of any
requested consent to the assignment or subletting, not to exceed $5,000.00 with
respect to each such assignment or sublease (Landlord agreeing to provide
back-up with respect to such expenses);
 
(vii) the Demised Premises shall not, without Landlord's prior consent, have
been publicly listed or publicly advertised (except that listings with brokers
shall be permitted) for subletting at a rental rate less than the prevailing
rental rate set by Landlord for comparable retail or office space in the
Building;
 
 
 

--------------------------------------------------------------------------------

 
(viii) such proposed subletting shall not result in there being more than two
(2) occupants in the Demised Premises (including Tenant) at any one time, and
Tenant shall be responsible for making any alterations to the Demised Premises
to comply with applicable Legal Requirements, including any further amendments
to the certificate of occupancy or public assembly permits, the American with
Disabilities Act and the Quality Standards, as a result of such subletting or
assignment;
 
(ix) Tenant and the proposed assignee or subtenant shall have executed an
assignment and assumption agreement or sublease agreement, as applicable, in
form and substance reasonably acceptable to Landlord, and provide Landlord with
a fully-executed copy of the same (the “Final Agreement”);
 
(x) the Guaranty shall be in full force and effect and shall remain in full
force and effect, and the Guarantor shall reaffirm in writing to Landlord that
the Guaranty remains in full force and effect notwithstanding any such
assignment or sublease, subject to Guarantor’s right to be released upon
delivery of a Substitute Guaranty (as defined in the Guaranty), from the
Substitute Guarantor (as defined in the Guaranty) and compliance with the
conditions thereto set forth the Guaranty; and
 
(xi) the event that the proposed assignee or subtenant is not incorporated,
formed, or organized in the State of New York, such assignee or subtenant shall,
prior to the effective date of such assignment or the commencement date of such
sublease, as the case may be, appoint an agent registered in the State of New
York as such assignee’s or subtenant’s attorney-in-fact and agent in such
assignee’s or subtenant’s name, place and stead to accept service of process in
any action, suit or proceeding, and such assignee or subtenant shall promptly
give Landlord notice of the identity or address of such registered agent and
shall consent in writing to service of process by certified or registered mail
to such registered agent or in any other manner.
 
E.           If Landlord fails to so grant or deny its consent to the proposed
assignment or sublease within the aforesaid twenty (20) day period, Tenant shall
have the right to send a notice to Landlord stating at the top in capitalized,
bold, 14 point font “FAILURE TO ELECT TO GRANT OR DENY CONSENT TO TENANT’S
PROPOSED ASSIGNMENT OR SUBLETTING WITHIN FIVE (5) BUSINESS DAYS AFTER THE
RECEIPT OF THIS NOTICE BY LANDLORD SHALL RESULT IN LANDLORD BEING DEEMED TO HAVE
CONSENTED TO SUCH PROPOSED ASSIGNMENT OR SUBLETTING”, and if Landlord shall not
give notice to Tenant of Landlord's election to grant or deny Tenant’s proposed
assignment or subletting within such five (5) Business Day period, Landlord
shall be deemed to have consented to such assignment or subletting, as the case
may be.
 
F.           Notwithstanding anything to the contrary contained herein, the
provisions of Section 54.B, Section 54.C, Section 54.D and Section 54.E shall
not be applicable with respect to an assignment of the Lease or subletting of
the Demised Premises in connection with a Permitted Transfer (as hereinafter
defined).
 
 
 

--------------------------------------------------------------------------------

 
G.           Each assignment or subletting pursuant to this Article 54 shall be
subject to all of the covenants, agreements, terms, provisions and conditions
contained in this Lease. Tenant covenants and agrees that, notwithstanding such
assignment or any such subletting to any subtenant and/or acceptance of rent or
additional rent by Landlord from any assignee or any subtenant, Tenant shall and
will remain fully liable for the payment of the Fixed Annual Rent and Additional
Rent due and to become due hereunder and for the performance of all the
covenants, agreements, terms, provisions and conditions contained in this Lease
on the part of Tenant to be performed. Tenant further covenants and agrees that
notwithstanding any such assignment or subletting, no other and further
assignment, underletting or subletting of the Demised Premises or any part
thereof shall or will be made except upon compliance with and subject to the
provisions of this Article 54.
 
H.           If this Lease be assigned, or if the Demised Premises be sublet or
occupied by anybody other than Tenant, Landlord may, after default by Tenant
beyond the giving of any required notice and expiration of the applicable cure
period therein, collect rent from the assignee, subtenant or occupant, and apply
the net amount collected to the rent herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver by Landlord of any
of Tenant's covenants contained in this Article 54 or the acceptance of the
assignee, subtenant or occupant as Tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant contained in
this Lease.
 
I.           As a condition to Landlord’s consent to any proposed assignment or
subletting, Landlord may require Tenant to deposit additional security in an
amount up to fifty percent (50%) of the security then on deposit with Landlord
hereunder in order to secure performance of the obligations of Tenant accruing
from and after the commencement date of any proposed sublease or the effective
date of any proposed assignment.
 
J.           Landlord shall be entitled to receive from Tenant (as and when
received by Tenant) as an item of Additional Rent fifty percent (50%) of all
amounts received by Tenant from any assignee or subtenant in excess of the
amounts payable by Tenant to Landlord hereunder (the “Transfer Premium”).  The
Transfer Premium shall be reduced by the reasonable brokerage commissions,
marketing costs and legal fees, market tenant improvement costs and market
rental concessions actually paid by Tenant in order to assign the Lease or to
sublet a portion of the Demised Premises, provided that Tenant provides Landlord
with a breakdown of all transaction costs associated with such assignment or
sublet at the time Tenant obtains Landlord’s consent. “Transfer Premium” shall
mean all Annual Fixed Rent, Additional Rent and/or other consideration of any
type whatsoever payable by the assignee or subtenant to Tenant in excess of the
Annual Fixed Rent and Additional Rent payable by Tenant under this Lease.  If
less than all of the Demised Premises is transferred, the Annual Fixed Rent and
the additional rent shall be determined on a per rentable square foot basis. The
Transfer Premium also shall include, but not be limited to, key money and/or
bonus money paid by the assignee or subtenant to Tenant in connection with such
assignment or sublease, and any payment in excess of fair market value for
services rendered by Tenant to the assignee or subtenant or for assets,
fixtures, inventory, equipment, furniture, Tenant Alterations or other personal
property transferred by Tenant to the assignee or subtenant in connection with
such transfer.  For purposes of calculating the Transfer Premium, expenses will
be amortized over the life of the sublease or the remaining Term of this Lease
in the case of an assignment.  Notwithstanding the foregoing, the provisions of
this Section 54.J shall not apply to an assignment of the Lease or subletting of
the Premises in connection with a Permitted Transfer.
 
 
 

--------------------------------------------------------------------------------

 
K.           Tenant shall indemnify and hold Landlord harmless of and from any
and all loss, costs, damage or expense (including, without limitation reasonable
attorneys' fees and disbursements) incurred by Landlord by reason of any claim
of or liability to any real estate broker or other finder for a brokerage
commission which may be due or payable on account of any proposed assignment or
subletting.
 
L.           Any assignee of Tenant, upon an assignment contemplated by this
Article, shall agree in writing for the express benefit of Landlord to be bound
by all of the terms, conditions and covenants to be performed or observed by
Tenant hereunder.
 
M.           Regardless of Landlord’s consent to an assignment or sublease, no
assignment or sublease shall release Tenant or alter the primary liability of
Tenant to pay the Annual Fixed Rent and/or Additional Rent due Landlord
hereunder and to perform all other obligations to be performed by Tenant
hereunder or release any guarantor from its obligations under its guaranty.
 
N.           The consent by Landlord to any assignment or sublease shall not
constitute a consent to any subsequent assignment or sublease by Tenant or to
any subsequent or successive transfer by an assignee or subtenant.
 
O.           On the occurrence of an event of default under this Lease, Landlord
may proceed directly against Tenant, any guarantors or anyone else responsible
for the payment and/or performance of this Lease, including any subtenant or
assignee, without first exhausting Landlord’s remedies against any other person
or entity responsible therefor to Landlord, or any security held by Landlord.
 
 
 

--------------------------------------------------------------------------------

 
P.           Notwithstanding any provision of this Lease to the contrary, Tenant
shall have the right, without Landlord’s prior written consent, but upon at
least twenty (20) days prior written notice to Landlord (which notice must be
accompanied by the accountant’s certification, if required pursuant to the
following provisions of this Section 54.P) to (each a “Permitted Transfer”): (x)
assign this Lease or sublet the Demised Premises to, or to permit occupancy of
any portion of the Demised Premises by, any party that is an Affiliate (as
hereinafter defined) but only for long as such party remains an Affiliate, and
(y) to assign this Lease to (a) any entity that acquires all or substantially
all of the assets or stock of Tenant, (b) any entity into which Tenant is
merged, and (c) any entity resulting from a consolidation of Tenant with another
entity, provided that, in the case of an assignment pursuant to (a), (b) or (c)
above, such acquisition, merger or consolidation or other transaction, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the leasehold estate created by this Lease, provided that in
each instance:  (i) Tenant shall remain fully liable during the unexpired Term;
(ii) any such assignment or sublease or occupancy shall be subject to all of the
terms, covenants, conditions, provisions and agreements of this lease, and (I)
such assignee shall execute, acknowledge and deliver to Landlord, prior to the
proposed effective date of such assignment, an agreement in form and substance
reasonably satisfactory to Landlord or Landlord’s counsel, whereby such assignee
shall agree to be bound by and upon and shall expressly assume all of the terms,
covenants, conditions, provisions and agreements set forth in this lease on the
part of Tenant to be performed, or (II) such subtenant or occupant shall
execute, acknowledge and deliver to Landlord, prior to the proposed effective
date of such sublease or occupancy, an agreement in form and substance
reasonably satisfactory to Landlord or Landlord’s counsel, whereby such
subtenant or occupant shall be bound by all of the obligations of this lease;
(iii) a complete and accurate copy of all instruments in connection therewith
shall be delivered to Landlord before the proposed effective date thereof,
together with appropriate documentation which corroborates that such assignee or
is an Affiliate of Tenant; (iv) the assignee or subtenant or occupant will use
the Demised Premises solely for a Lawful Use, and for no other purposes; (v)
Tenant is not then in default of any of the terms, covenants, conditions,
provisions and agreements of this Lease, beyond the expiration of any applicable
notice and cure period, at the time of any notice to Landlord, or on the
effective date of such assignment or sublease; and (vi) immediately after giving
effect to any such acquisition, merger, consolidation or other transaction, as
the case may be, the successor entity which is or becomes the owner of the
leasehold estate under this Lease, shall have a net worth, exclusive of good
will, as determined in accordance with generally accepted accounting principles
(“GAAP”) and represented to Landlord by an independent certified public
accountant (and certified to Landlord by an officer of Tenant, by certification
in form and substance reasonably satisfactory to Landlord), at least equal to
the lesser of (x) tangible net worth, similarly determined, of Tenant as of the
date of this Lease, or (y) a tangible of net worth equal to twenty times (20X)
the annual fixed rent under this Lease (and, if such tangible net worth cannot
be achieved, Tenant may provide additional security to Landlord).  For the
purposes of this paragraph P, an “Affiliate of Tenant” shall be deemed to be a
corporation or other entity, which directly or indirectly “controls” (as
hereinafter defined), is controlled by, or is under common control with, Tenant,
Tenant’s parent organization, or a Subsidiary of Tenant.  As used herein,
“control” shall mean the power to direct the operation and management of a
corporation, partnership, limited liability company or other entity, whether
pursuant to the ownership of stock, partnership interest, membership interest or
other beneficial interest, respectively, as the case may be, or pursuant to
contract. Upon making a sublease or assignment to any Affiliate, Tenant shall
notify Landlord and certify to Landlord the manner in which such Affiliate is
related to Tenant.  If, after any interest has been transferred to an Affiliate,
such entity no longer qualifies as an Affiliate as defined in this paragraph P,
such assignment or sublease shall be deemed a new assignment or subletting to
which the provisions of this Article  shall apply.  The provisions of Section
54.B, Section 54.C, Section 54.D, Section 54.E and Section 54.J shall not be
applicable with respect to an assignment of the Lease or subletting of the
Demised Premises in connection with a Permitted Transfer.
 
Q.           Notwithstanding anything to the contrary contained herein, Tenant
shall have the right without the consent of Landlord, but upon at least twenty
(20) days prior written notice to Landlord, to do any of the following: (x)
issue additional shares of stock or other financial instruments, or other
beneficial interests in connection with a financing, spin-off, “going private”
transaction, mezzanine financing; and (y) reorganize, consolidate, or
restructure the corporate organization of the Tenant and its Affiliate in one or
more transactions for a good business purpose and not principally for the
purpose of transferring the leasehold estate created by this Lease.  The
provisions of Section 54.B, Section 54.C, Section 54.D, Section 54.E and Section
54.J shall not be applicable with respect to an assignment of the Lease or
subletting of the Demised Premises in connection with any transaction covered by
this Section 54.Q.
 
 
 

--------------------------------------------------------------------------------

 
55. Services Provided by Landlord.
 
A.           Access; Passenger Elevator.  Tenant its agents, servants,
employees, contractors, licensees and invitees shall, at all times, have direct
access to the Demised Premises through any of the entry doors leading directly
into the Demised Premises seven (7) days a week, twenty-four (24) hours a day,
three hundred sixty-five (365) days per year.  Neither Tenant nor its agents,
servants, employees, contractors, licensees and invitees shall have the right to
use any of the lobby entrances into the Building, except that the lobby entrance
on the 38th Street side of the Building may be used on a non-exclusive basis for
the sole purpose of utilizing one (1) passenger elevator located therein for
access to the Mezzanine area of the Demised Premises with respect to (i) Tenant
and its employees, and (ii) Tenant’s invitees, solely to the extent necessary
and required by applicable law (e.g., The Americans with Disabilities Act, as
amended, and Local Law 58/1987 of the City of New York, as amended), subject in
all cases, to Landlord’s rules and regulations regarding identification for
access. Notwithstanding the foregoing, if during the term of this Lease, Tenant
either assigns this Lease or sublets all or a portion of the “office portion” of
the Demised Premises for use as a general and administrative office use (as
opposed to such “office portion” being used for general or administrative office
use which is ancillary to the primary use of the Demised Premises), the
occupants of the “office portion” of the Demised Premises shall have the
non-exclusive right of access to, from and over the passenger elevators located
in the 5th Avenue lobby entrance to the Building for access to and from the
office portion of the Demised Premises, subject to Landlord’s rules and
regulations regarding identification for access. In addition, Tenant shall have
the non-exclusive right of access to, from and over the common, public and
service areas of the Building as expressly set forth in this Lease.
 
B.           Freight Elevator.  The Fixed Annual Rent does not reflect or
include any charge to Tenant for the furnishing of any necessary freight
elevator facilities on Business Days from 8:00 a.m. to 5:00 p.m. (exclusive of a
one-hour mid-day break for the operator, to be determined from time to time per
union agreement or otherwise), during which period non-exclusive use of the
freight elevator shall be available at no cost to Tenant. If Landlord furnishes
any freight elevator services at the request of Tenant during other times,
Tenant shall pay Landlord, on demand, as Additional Rent for such service, at
Landlord's then-established rates for such service provided after Business
Hours; provided, however, that at no cost to Tenant, Landlord shall provide up
to an aggregate of seventy-five (75) hours of non-exclusive overtime freight
elevator service in connection with the Initial Work, Tenant’s Fixturing and/or
move-in to the Demised Premises.  Landlord shall notify Tenant on weekly basis
of the amount of overtime freight elevator service is utilized in connection
with the Initial Work.  As of the date hereof, Landlord's established charge for
the provision of overtime freight elevator facilities is (a) $150/hour prior to
Tenant opening the Demised Premises for business to the public, and (b)
$100/hour from and after Tenant opening the Demised Premises for business to the
public, in all such instances, with a one (1) hour minimum on Business Days
(provided, however, any such overtime service shall commence immediately after
Business Hours end on the date such service is requested), and a four (4) hour
minimum at all other times. The foregoing charges shall be subject to increase,
from time to time, to reflect any increases in the then-established rates
charged by Landlord to other tenants of the Building.   Landlord shall not be
required to furnish any overtime freight elevator service unless Tenant shall
notify Landlord in writing of its requirement for such services prior to 2:00
p.m. on the day upon which such services are requested or by 2:00 p.m. of the
last preceding Business Day if such overtime service is to occur on a day other
than a Business Day.  All freight elevator service, whether or not on an
overtime basis, shall be shared with other tenants and occupants of the Building
on a "first-come, first-served" basis.  Tenant shall have access to the loading
dock of the Building on a “first-come, first-served” basis (without affording
any other tenant more favorable availability than that which is afforded to
Tenant) during Business Hours on Business Days and on a reservation,
“first-come, first-served” basis (without affording any other tenant more
favorable availability than that which is afforded to Tenant) during
non-Business Hours and non-Business Days, subject to the reasonable requirements
of Landlord.
 
 
 

--------------------------------------------------------------------------------

 
C.           Heat.  Landlord, at Landlord’s cost and expense, shall provide heat
to the Demised Premises when and as required by law. Landlord shall not be
required to furnish any heating service to the Demised Premises other than on
Business Days during Business Hours (any such other periods being hereinafter
referred to as “Overtime Periods”) unless Tenant shall notify Landlord in
writing of its requirements for such services prior to 2:00p.m. of the day upon
which such service is requested or by 2:00p.m. of the last preceding Business
Day if such Overtime Periods are to occur on a day other than a Business
Day.  If Tenant fails to give Landlord such advance notice, then the failure by
Landlord to furnish or distribute any such heating services during such Overtime
Periods shall not constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of rental, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord or its agents by reason of inconvenience or annoyance to Tenant,
or injury to or interruption of Tenant’s business or otherwise.  As of the date
hereof, Landlord’s established charge for the provision of overtime heat is One
Hundred Seventy-Five ($175.00) Dollars/hour, with a one (1) hour minimum on
Business Days (provided, however, any such overtime service shall commence
immediately after Business Hours end on the date such service is requested), and
a four (4) hour minimum at all other times; such charge shall be subject to
increase, from time to time, to reflect any increases in the ten-established
rates charged by Landlord to other tenants of the Building.
 
D.           Water.  Landlord, at its sole cost and expense, shall provide cold
water to the Demised Premises (other than the Basement) for ordinary drinking,
cleaning, pantry, and lavatory purposes.  If Tenant uses or consumes water for
any purpose other than for ordinary drinking, cleaning, pantry, and lavatory
purposes, as determined in Landlord’s sole but reasonable discretion, Landlord
may install a water meter, at Tenant’s sole cost and expense, to measure
Tenant’s consumption of water within the Demised Premises, or any portion
thereof.  The cost of the water meter and the installation thereof shall be
payable by Tenant to Landlord within thirty (30) days after demand as Additional
Rent.  Tenant shall pay the cost of all water consumed within the Demised
Premises as measured by the water meter within thirty (30) days after bills are
rendered therefor.  Tenant shall be responsible for the maintenance, repair and
replacement of the water meter and any related equipment and shall maintain same
in good working order throughout the Term.
 
E.           Supplemental A/C Units.  Tenant has advised Landlord that Tenant
may want to install one or more supplemental air conditioning system (the
“Supplemental A/C Unit”) within the Demises Premises (excluding the
Basement).  Each Supplemental A/C Unit shall be subject to Landlord’s approval
of the same as Tenant Alterations, as provided in this Lease.  In connection
with any such Supplemental A/C Unit, all necessary equipment, piping, lines and
feeder pumps shall be supplied and installed by Tenant, at Tenant’s sole cost
and expense, and Tenant may tap into the condenser water supply of the Building
by connecting each such Supplemental A/C Unit to a single valved outlet and
payment therefore to Landlord of the amounts set forth in Section 55.F
below.  Within forty-five (45) days prior written notice from Tenant, Landlord
shall perform any draindowns and refills required for Tenants connection to the
Buildings condenser water system.  Tenant shall install, operate, maintain,
repair and replace each Supplemental A/C Unit in compliance with all applicable
laws and all of the terms and conditions of this Lease, including without
limitation, Section 47.  Tenant shall obtain all necessary approvals, permits
and licenses from all applicable governmental authorities having jurisdiction
relating to each Supplemental A/C Unit.  Landlord reserves the right to require
Tenant to remove the Supplemental A/C Unit at the expiration of the Term or
earlier termination of the Lease and to restore and repair any damage caused by
such installation, use or removal.  Tenant shall pay Landlord for such usage
pursuant to the provisions of Section 43 and Section 55.F hereof.
 
 
 

--------------------------------------------------------------------------------

 
F.           Condenser Water.  Tenant shall have the right to tap a point of
connection to the existing condenser water pipes of the Building to obtain up to
fifty (50) tons of condenser water for any water cooled Supplemental A/C Units
which may be installed by Tenant as part of Tenant Alterations, including, but
not limited to, the Initial Work and, subject to compliance with the provisions
of this Lease and at Tenant's sole cost and expense, the right to connect all
necessary piping and valves from the Demised Premises to that point of
connection, so that Tenant may obtain condenser water 24 hours a day, seven (7)
days a week, three hundred sixty-five (365) days per year, and Landlord shall
provide same in accordance with this Lease.  Notwithstanding the foregoing,
Landlord reserves the right without any liability to Tenant whatsoever, to stop
providing condenser water to Tenant when necessary by reason of accident or
emergency or for repairs, alterations, replacements or improvements in or to the
Building, and any failure by Landlord to furnish or distribute any such
condenser water shall not constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of any Fixed
Annual Rent or Additional Rent hereunder, relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Landlord or its
agents by reason of inconvenience or annoyance, injury to or interruption of
Tenant's business or otherwise, however, Landlord shall use commercially
reasonable efforts to complete such repairs and resume provision of condenser
water with due diligence.  As a condition precedent to any such installation by
Tenant of a Supplemental A/C Unit, Tenant shall pay to Landlord, as Additional
Rent, a one time "tap-in" fee per Supplemental A/C Unit of Two Thousand Five
Hundred Dollars ($2,500.00) within thirty (30) days of rendition of a bill
therefore, provided, however, Landlord agrees to waive the “tap-in” fee with
respect to each Supplemental A/C Unit Tenant installs in connection with the
Initial Work.  Tenant shall also pay Landlord for the supply of condenser water,
as Additional Rent, within thirty (30) days after rendition of a bill therefore,
an annual charge of Two Hundred Fifty Dollars ($250.00) per ton of cooling
capacity of the system so connected by Tenant. Such annual charge shall be
increased on each anniversary of the Commencement Date so that it equals (i) Two
Hundred Fifty Dollars ($250.00) plus (ii) Two Hundred Fifty Dollars ($250.00)
multiplied by the percentage increase, if any, in the Consumer Price Index in
effect on the first day of January during such anniversary year, over that in
effect on July 1, 2014. As used herein, the term "Consumer Price Index" shall
mean the Consumer Price Index for All Urban Consumers published by the Bureau of
Labor Statistics of the United States Department of Labor, New York, New York -
Northeastern New Jersey Area, All Items (1982-84=100), or any successor index
thereto, appropriately adjusted. In the event that the Consumer Price Index is
converted to a different standard reference base or otherwise revised, the
determination of adjustments provided for herein shall be made with the use of
such conversion factor, formula or table for converting the Consumer Price Index
as may be published by the Bureau of Labor Statistics or, if said Bureau shall
not publish the same, then with the use of such conversion factor, formula or
table as may be published by Prentice-Hall, Inc., or any other nationally
recognized publisher of similar statistical information. If the Consumer Price
Index ceases to be published, and there is no successor thereto, such other
index as Landlord and Tenant shall agree upon in writing shall be substituted
for the Consumer Price Index. If Landlord and Tenant are unable to agree as to
such substituted index, such matter shall be submitted to the American
Arbitration Association or any successor organization for determination in
accordance with the regulations and procedures thereof then obtaining for
commercial arbitration.  Notwithstanding anything to the contrary contained in
this Lease, Landlord shall not be responsible to provide Tenant with hot water
for the Demised Premises.
 
 
 

--------------------------------------------------------------------------------

 
G.           Steam.  Tenant shall have the right to request a point of
connection to the existing “on demand” steam main located in the sub-basement of
the Building, provided that Tenant shall, at its sole cost and expense, install
a steam submeter to measure the steam consumed within the Demised Premises.  In
the event Landlord furnishes steam to Tenant, Tenant shall pay Landlord; (i) a
onetime “tap in” fee to be determined upon the final review of Tenant’s required
hourly load (mlbs); (ii) monthly charge for the use of such steam at the rate of
5% above Landlord’s Con Edison (or other utility provider) charges for steam,
and DEP charges for waste water condensate removal.
 
H.           Intentionally Deleted.
 
I.           Cable TV Service; Internet Connectivity.  Landlord represents that
cable TV service and internet connectivity is available in the Building, and
Tenant, at its sole cost and expense, may bring such services from the cable
provider servicing the Building to the Demised Premises.  Tenant shall pay the
company providing cable TV service and any internet service provider directly
when due prior to the imposition of any late fees or penalties.
 
J.           Risers.  Landlord shall make available to Tenant adequate riser
space, up to but not exceeding Tenant's Percentage of the riser space in the
Building, for low-wattage telecommunications, data and security wiring for the
2nd Floor portion of the Demised Premises.  Except as provided for herein,
including as part of Landlord’s Contribution to Tenant’s Initial Work, Tenant,
at Tenant's sole cost and expense, shall be responsible for the installation of
such wiring, and such installation shall be performed only by contractors and
subcontractors reasonably approved by Landlord and using means, methods and
specifications reasonably approved by Landlord.  The costs of such
telecommunication and security services shall be paid by Tenant directly to the
applicable service provider(s).
 
K.           Intentionally Deleted.
 
L.           Sprinklers.  Tenant shall have access to, and the right to use, any
existing drains, vents, water and sewer and waste lines and facilities and
existing ducts, chimneys, stacks, flues, signs and sign structures,
air-conditioning and exhaust facilities and the like which may, in whole or in
part, serve the Demised Premises, provided that such access is legal, is in
compliance with all Legal Requirements, and does not interfere with or diminish
services available to other tenants or occupants in the Building. Tenant shall
maintain the existing sprinklers, if any, located in the Demised Premises in
good order and repair. Landlord shall not be responsible for installing or
upgrading the any sprinklers or related equipment within the Demised Premises.
 
 
 

--------------------------------------------------------------------------------

 
56. Signs.  A.   Except as otherwise expressly permitted hereunder, Tenant shall
not install any sign on or about the Building or the Demised Premises, which
sign can be seen from the exterior of the Demised Premises, or any sign on any
exterior windows of the Demised Premises of any kind or nature whatsoever,
without Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed provided same is in compliance
with all Legal Requirements (including without limitation any zoning
restrictions and/or requirements). All signage copy, engraving, illumination
etc. for any sign shall be provided by Tenant at its sole cost and expense and
shall be subject to the prior written consent of Landlord (which consent shall
not be unreasonably withheld, conditioned or delayed), and shall be in
compliance with all Legal Requirements (including without limitation any zoning
restrictions and/or requirements), from time to time. Tenant acknowledges that
Landlord’s review and approval of any proposed signage is not conducted for the
purpose of determining their compliance with applicable codes and governmental
regulations, which shall remain the responsibility of Tenant.  Tenant shall not
place or install or maintain on the exterior of the Demised Premises any awning,
canopy, banner, flag, pennant, aerial, antenna or the like, nor shall Tenant
place or maintain on the glass of any window or door of the Demised Premises any
sign, decoration, lettering, advertising matter, shade or blind or other thing
of any kind, without Landlord's prior written consent, which consent shall not
be unreasonably withheld, conditioned or delaying, provided that same is in
compliance with all Legal Requirements (including without limitation any zoning
restrictions and/or requirements).  Landlord shall have the right, with or
without notice to Tenant, to remove any signs, awnings, canopies, etc. installed
by Tenant in violation of this Article 56, from time to time, and to charge
Tenant for the cost of such removal and any repairs necessitated thereby,
without liability to Tenant for such removal. Tenant shall repair and maintain
(in a manner that is to Landlord’s reasonable satisfaction) and, at the end of
the Lease Term, remove any sign installed by or on behalf of Tenant hereunder,
and Tenant shall restore any damage to the Demised Premises and/or the Building
caused by such sign, its maintenance, installation or removal, at Tenant’s sole
cost and expense. No signage may be electrified and all signage must comply with
all Legal Requirements (including without limitation zoning restrictions and/or
requirements), and provided further that any changes to the quality, size,
and/or location of any approved signage and any material changes in the design
of any approved signage shall be subject to Landlord’s prior written consent in
accordance with this Article 56.  Notwithstanding the foregoing, Landlord’s
consent shall not be required for interior-facing signs within the Demised
Premises that cannot be seen from outside of the Demised Premises, provided that
such signs are professionally prepared, non-electrified, dignified signs
consistent with the Quality Standard and appropriate for an office building in
Midtown Manhattan and are in compliance with (and installed and maintained in
compliance with) all Legal Requirements (including without limitation any zoning
restrictions and/or requirements). Landlord reserves the right to require Tenant
to remove any such signs during the performance of any renovations, restoration,
or cleaning, provided that such removal shall be at Landlord’s sole cost and
expense and Landlord will use commercially reasonable efforts to provide a
location for Tenant to install temporary signage during such work.
 
 
 

--------------------------------------------------------------------------------

 
B.           Any sign permitted by the terms of this Lease (collectively, the
“Sign(s)”), shall be installed and maintained subject to the following terms and
conditions;
 
(i)           Tenant, at Tenant’s sole cost and expense, prior to installing or
displaying any Sign shall first apply for, obtain and thereafter maintain and
pay for throughout the Term all such sign permits as shall be required all Legal
Requirements for the installation, display and maintenance of any such Sign;
 
(ii)           Tenant shall pay for all costs of designing, installing,
maintaining, repairing and removing such Sign;
 
(iii)           The Signs shall at all times during the Term be kept in good
order, condition and repair by Tenant, at Tenant’s sole cost and expense;
 
(iv)           The Signs shall at all times be of high quality as to design,
arrangement, materials and workmanship, and shall not be of a temporary or
makeshift character and shall be maintained by Tenant in accordance with
applicable law, in a good and safe manner and subject to such reasonable
restrictions as Owner may impose;
 
(v)           Tenant shall indemnify and hold Landlord harmless from any damage,
cost, claim, liability or expense, (including, but not limited to, reasonable
attorneys’ fees) arising out of or in connection with Tenant’s failure to comply
with the provisions of this Article;
 
(vi)           The size of any Sign shall not exceed any size limitations
imposed by Owner in its commercially reasonable discretion, notwithstanding any
size limitations contained in applicable laws.  In no event shall Tenant display
any illuminated, neon or flashing Signs in the window or in any area of the
Demised Premises visible to public view from the street or exterior of the
Demised Premises;
 
(vii)           Upon the expiration or sooner termination of this Lease, Tenant,
at its own expense, shall remove all signage and restore the exterior of the
Demised Premises to its original condition, reasonable wear and tear excepted.
The obligations of Tenant under this Section 56 shall survive the expiration or
sooner termination of this Lease.
 
C.           Notwithstanding anything to the contrary contained herein, Landlord
and Tenant agree as follows with respect to Tenant signage:
 
(1) Provided that Tenant complies with all Legal Requirements (including all
zoning restrictions and/or requirements), Tenant may erect and maintain a sign
bearing Tenant’s name on the facade of the Building above the 5th Avenue Ground
Floor portion of the Demised Premises, at Tenant’s sole cost and expense, which
shall be subject to Landlord’s prior approval as to size, dimensions, location,
design, content, material and mode of attachment (the “5th Avenue Façade
Sign”).  The 5th Avenue Façade Sign shall be consistent with comparable
first-class retail operations located in Midtown Manhattan with entrances on
Fifth Avenue. The preliminary rendering for the 5th Avenue Façade Sign attached
as Exhibit I hereto is hereby approved by Landlord (subject to compliance with
all Legal Requirements).  If Landlord shall deem it necessary to remove the 5th
Avenue Façade Sign in order to paint or make any repairs, alterations or
improvements in or upon the Building or any part thereof, it shall have the
right to do so, provided that Landlord causes the such sign to be removed and
replaced at Landlord’s expense and further provided that Landlord uses
commercially reasonable efforts to minimize the period of time that the 5th
Avenue Façade Sign is removed, and further provided that Landlord uses
commercially reasonable efforts to provide a location for Tenant to install
temporary signage during such work;
 
 
 

--------------------------------------------------------------------------------

 
(2) Provided that Tenant complies with all Legal Requirements (including all
zoning restrictions and/or requirements), Tenant may install lettering, decals
and signage  in the interior windows of the 5th Avenue Ground Floor, the 38th
Street Ground Floor, and the 37th Street Ground Floor (the “Window Signage”), at
Tenant’s sole cost and expense, all of which shall be consistent with the style
and type of signage and lettering on other spaces leased and operated by Tenant
or Tenant’s Affiliates and shall be consistent with other comparable first class
retail locations located in Midtown Manhattan with entrances on Fifth Avenue and
adjacent side streets.  All such Window Signage shall be subject to Landlord’s
prior approval as to size, dimensions, location, design, content, material and
mode of attachment, which approval shall not be unreasonably withheld or
delayed. The preliminary rendering for the Window Signage attached as Exhibit I
hereto is hereby approved by Landlord (subject to compliance with all Legal
Requirements); and
 
(3) Provided that Tenant complies with all Legal Requirements (including all
zoning restrictions and/or requirements), Tenant may install illuminated sign
displays in the exterior windows of the 2nd Floor “office portions” of the
Demised Premises fronting on 37thStreet and 38th Street ("Illuminated
Displays"), at Tenant’s sole cost and expense.  All Illuminated Displays shall
be set back at least eighteen (18) inches from the interior glass surface of the
windows. The Illuminated Displays shall be substantially similar to the design
and specifications set forth in Exhibit I annexed hereto, and shall be
consistent with the style and type of Illuminated Displays in other spaces
leased and operated by Tenant or Tenant's Affiliates and shall be consistent
with other comparable first class retail locates location in Midtown Manhattan.
All such Illuminated Displays shall be subject to Landlord’s prior approval as
to size, dimensions, location, design, content, material and mode of attachment,
which approval shall not be unreasonably withheld or delayed. Electricity for
the Illuminated Displays shall be measured by submeters installed by Tenant at
its sole cost and expense and in compliance with the terms of this Lease, and
all electricity costs related thereto shall be paid by Tenant in accordance with
Article 43 of this Lease.
 
57. Compliance with Laws.  Supplementing the provisions of Article 6 hereof,
Tenant shall give prompt notice to Landlord of any notice it receives of the
violation of any Legal Requirement with respect to the Demised Premises or the
use or occupation thereof.  Tenant shall promptly comply with all present and
future Legal Requirements with respect to the Demised Premises or any portion
thereof, including any objection under the ADA (in which event Tenant shall
effect such compliance at its sole cost and expense) or the Building (in which
event, notwithstanding anything herein to the contrary, Landlord shall effect
such compliance at its sole cost and expense unless arising out of Tenant's
particular use or manner of use of the Demised Premises or the Building, and not
general office use, in which latter event, Landlord shall effect such compliance
at the sole cost and expense of Tenant).
 
 
 

--------------------------------------------------------------------------------

 
58. Brokerage.  Each of Landlord and Tenant represents and warrants to the other
that the sole brokers with whom it has dealt in connection with this Lease were
the Brokers (as defined in Article 40.B hereof), and Landlord agrees to pay the
commissions due Brokers, pursuant to separate written agreement(s).  Tenant does
hereby agree to indemnify and hold Landlord harmless of and from any and all
loss, costs, damage or expense (including, without limitation, reasonable
attorneys' fees and disbursements) incurred by Landlord by reason of any claim
of or liability to any broker other than the Brokers who shall claim to have
dealt with Tenant in connection with the negotiation or consummation of this
Lease. Landlord does hereby agree to indemnify and hold Tenant harmless of and
from any and all loss, costs, damage or expense (including, without limitation,
attorneys' fees and disbursements) incurred by Tenant by reason of any claim of
or liability to any broker who shall claim to have dealt with Landlord in
connection with the negotiation or consummation of this Lease.
 
59. Limitation on Landlord’s Liability.
 
A.           Tenant shall look solely to Landlord's estate and interest in the
Building, including any condemnation, insurance and sale proceeds derived
therefrom, for the satisfaction of any right of Tenant for the collection of a
judgment or other judicial process requiring the payment of money by Landlord,
subject, however, to the prior rights of any Superior Mortgagee or Superior
Lessor, and no other property or assets of Landlord, Landlord's agents,
officers, directors, members, principals (disclosed or undisclosed) or
affiliates shall be subject to levy, lien, execution, attachment, or other
enforcement procedure for the satisfaction of Tenant's rights and remedies under
or with respect to this Lease, the relationship of Landlord and Tenant hereunder
or under law, or Tenant's use and occupancy of the Demised Premises or any other
liability of Landlord to Tenant.  Neither the members or partners comprising
Landlord (the "Landlord Parties"), nor the partners, members, shareholders,
directors or officers of Landlord or the Landlord Parties shall be liable for
the performance of Landlord's  obligations under this Lease.
 
B.           Except to the extent solely and directly due to the gross
negligence or willful misconduct of Landlord or its agents, contractors or
employees, Tenant covenants and agrees that Landlord shall not be liable to
Tenant, its agents, servants or employees for any action of the elements, or for
any injury or damage to the property of Tenant or others whose property is
within or upon the Demise Premises, because of water or other liquids, rain or
snow which may leak or flow from or to any part of the Building, including but
not limited to water or liquids which may leak or flow from any pipes, gutters,
leaders, appliances, plumbing, fixtures, roof or any other place or source to,
from or within the Building or from the appurtenant street or sewer or as the
result of surface or subsurface conditions.
 
60. Miscellaneous.
 
A.           Tenant shall not at any time prior to or during the term hereof
either directly or indirectly use any contractors or labor or materials whose
use in Landlord's sole judgment would create or creates any difficulty with
other contractors or labor employed by Tenant or Landlord or others in the
construction, maintenance or operation of the Demised Premises or the Building.
 
 
 

--------------------------------------------------------------------------------

 
B.           If more than one person executes this Lease as Tenant, each of them
understands and hereby agrees that the obligations of each of them under this
Lease are and shall be joint and several, that the term "Tenant" as used in this
Lease shall mean and include each of them jointly and severally and that the act
of or notice from, or notice or refund to, or the signature of any one or more
of them with respect to the tenancy of this Lease, including, but not limited
to, any renewal, extension, expiration, termination or modification of this
Lease shall be binding upon each and all of the persons executing this Lease as
Tenant with the same force and effect as if each and all of the persons
executing this Lease had so acted or so given or received such notice or refund
or so signed.
 
C.           As of the Commencement Date, this Lease supersedes all prior leases
between Landlord and Tenant with respect to any of the space included within the
Demised Premises.  All prior conversations or writings between the parties
hereto or their representatives with respect to the Demised Premises are merged
herein and extinguished.
 
D.           This Lease may not be extended, renewed, terminated or otherwise
modified except by an instrument in writing signed by the party against whom
enforcement of any such modification is sought.
 
E.           This Lease is offered to Tenant for signature with the
understanding that it shall not be binding upon Landlord unless and until
Landlord shall have executed and unconditionally delivered to Tenant a fully
executed copy of this Lease.
 
F.           Tenant hereby irrevocably waives any and all right(s) it may have
in connection with any zoning lot merger or transfer or development rights with
respect to the Demised Premises including, without limitation, any rights it may
have to be a party to, to contest, or to execute, any Declaration of
Restrictions (as such term is defined in Section 12-10 of the Zoning Resolution
of the City of New York effective December 15, 1961, as amended) with respect to
the Demised Premises, which would cause the Demised Premises to be merged with
or unmerged from any other zoning lot pursuant to such Zoning Resolution or to
any document of a similar nature and purpose, and Tenant agrees that this Lease
shall be subject and subordinate to any Declaration of Restrictions or any other
document of similar nature and purpose now or hereafter affecting the Land or
the Building. In confirmation of such subordination and waiver, Tenant shall
execute and deliver promptly any certificate or instrument that Landlord
reasonably may request.
 
G.           Nothing contained in Article 17 of the printed form shall be deemed
to require Landlord to give the notices therein provided for prior to the
commencement of a summary proceeding for nonpayment of rent or a plenary action
for the recovery of rent on account of any default in the payment of the same,
it being intended that such notices are for the sole purpose of creating a
conditional limitation hereunder pursuant to which this Lease shall terminate
and if Tenant thereafter remains in possession or occupancy, it shall become a
holdover tenant.
 
 
 

--------------------------------------------------------------------------------

 
H.           All of the information obtained by Tenant, its agents and/or
employees with respect to financial matters (including, without limitation,
costs, expenses and income) and any other matters pertaining to the Landlord
and/or the Building shall be confidential, and shall not be subject to
disclosure except to auditors, accountants and other professionals on a
need-to-know basis, or if disclosure is required by law or in connection with
any litigation.
 
I.           Except as expressly provided otherwise in this Lease, neither this
Lease nor any obligation hereunder on  Tenant’s part to be performed (including,
but not limited to, Tenant’s obligation to pay the rents provided for hereunder)
shall in any way be released, discharged, impaired, excused, or otherwise
affected because of Landlord’s inability to supply, furnish or make such
services, fixtures, equipment, repairs, additions, improvements, alterations,
and/or decorations, if any, as Landlord may be required to supply, furnish, or
make hereunder or in connection herewith, or because of any delay in supplying,
furnishing or making any of the foregoing, if such inability or delay directly
or indirectly results from or is caused by or attributable to any cause or thing
whatsoever beyond Landlord’s control, including, but not limited to, any law or
ordinance or any governmental order, rule, regulation or requirement, or any
shortages in supplies, materials or labor, or any acts of God, or any labor
difficulties, disasters or acts of public enemies, and in any such event
Landlord shall be relieved of any liability to Tenant which it might otherwise
have had by reason of any such requirements.
 
J.           Except as expressly provided otherwise in this Lease, Landlord
reserves the right, without any liability to the Tenant, except as otherwise
expressly provided in this Lease, and without being in breach of any covenant of
this Lease, to stop, interrupt, delay, suspend or stop service of any of the
electrical service, heating, elevator, or the rendition of any other services
required of Landlord under this Lease, whenever and for so long as may be
necessary, by reason of accidents, emergencies, and making of repairs, or
changes which Landlord is required by this Lease or by law to make or in good
faith, deems advisable, or by reason of inadvertent delays. In each instance,
Landlord shall exercise reasonable diligence to eliminate the cause of stoppage
and to effect restoration of service and shall give Tenant reasonable notice
whenever practicable of the commencement and anticipated duration of such
stoppage. Except as expressly provided otherwise in this Lease, Tenant shall not
be entitled to any diminution or abatement of rent or other compensation nor
shall this Lease or any of the obligations of Tenant be effected or reduced by
reason of the interruption, stoppage or suspense of any of the Building’s
systems or services arising out of the clauses set forth herein.  Except as
expressly provided otherwise in this Lease, Tenant shall not be released or
excused from the performance of any of its obligations under this Lease for any
failure or for interruption or curtailment of any electric energy, elevator
service, heat, or for any reason whatsoever and no such failure, interruption or
curtailment shall constitute a constructive or partial eviction unless due to
Landlord’s willful misconduct or negligence.
 
K.           In the event that Landlord shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lockouts, labor troubles, inability to procure labor or materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrection, war, fire or other casualty or other reason of a similar or
dissimilar nature beyond the reasonable control of Landlord in performing work
or doing acts required under the terms of this Lease, then performance of such
act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay.  The provisions of this paragraph shall not operate to
excuse Tenant from prompt payment of Annual Fixed Rent or Additional Rent or any
other payments required by the terms of this Lease and shall not be construed or
interpreted to extend the term.
 
 
 

--------------------------------------------------------------------------------

 
L.           In the event of a lease termination, re-entry or dispossess by
summary proceedings pursuant to Article 17 of the printed form, the Landlord may
elect as damages, in lieu of liquidated damages under Section 18(c), accelerated
rent ("Accelerated Rent"), discounted to present value as provided below:
 
(1) Accelerated Rent shall be a sum equal to the aggregate of the Fixed Annual
Rent and the Additional Rent payable hereunder which would have been payable by
Tenant for the period commencing with such earlier termination of this Lease or
the date of any such re-entry, as the case may be, and ending with the
Expiration Date, had this Lease not so terminated or had Landlord not so re­
entered the Demised Premises, less the aggregate fair rental value of the
Demised Premises for the same period.
 
(2) The Accelerated Rent shall be discounted to the date payable at an annual
interest rate equal to six percent (6%) per annum.
 
(3) The amount of Additional Rent payable under clause (i) above shall be the
Additional Rent payable pursuant to this Lease during the twelve month period
immediately preceding the event of default, increased at the rate of 5% per
annum for the balance of the term.
 
(4) If the Demised Premises or any part thereof be relet by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair
rental value for the Demised Premises, or part thereof, so relet during the term
of the reletting.
 
M.           This Lease shall not be modified except by a writing signed by the
party to be charged, and which writing expressly refers to this Lease, nor may
this Lease be cancelled by Tenant or the Demised Premises surrendered except
with the written express authorization of Landlord.
 
N.           The Article numbers, captions and table of contents appearing
herein are inserted only as a matter of convenience and are not intended to
define, limit, construe or describe the scope or intent of any Article, nor in
any way affect this Lease.
 
O.           If any provision of this Lease or the application thereof to any
person or circumstances shall to any extent be held void, unenforceable or
invalid, then the remainder of this Lease or the application of such provisions
to persons or circumstances other than those as to which it is held void,
unenforceable or invalid shall not be affected thereby, and each provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.
 
 
 

--------------------------------------------------------------------------------

 
P.           Words and phrases in the singular shall be deemed to include the
plural and vice versa, and nouns and pronouns used in any particular gender
shall be deemed to include any other gender.
 
Q.           The rule of "ejusdem generis" shall not be applicable to limit a
general statement following or referable to an enumeration of specific matters
to matters similar to the matters specifically mentioned.
 
R.           This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted.  In the event of any action, suit, dispute or proceeding affecting the
terms of this Lease, no weight shall be given to any deletions or striking out
of any of the terms of this Lease contained in any draft of this Lease and no
such deletion or strike out shall be entered into evidence in any such action,
suit, dispute or proceeding nor given any weight therein.
 
S.           Tenant hereby acknowledges that (i) any statement of square footage
set forth in this Lease is intended only as a reasonable approximation thereof
and (ii) no representation is or shall in any way be deemed to have been made by
Landlord in this Lease with respect to any such statements.
 
T.           In the event any payment under this Lease shall be made in the form
of a check from any person, firm or corporation other than the person, firm or
corporation named in this Lease, the acceptance of same by Landlord shall not,
under any circumstances, be deemed recognition of a subletting or an assignment
of this Lease, regardless of the number of times that such payment shall be made
by such other person, firm or corporation.
 
U.           No payment by Tenant or receipt by Landlord of a lesser amount than
any installment or payment of Fixed Annual Rent or Additional Rent due shall be
deemed to be other than on account of the amount due, and no endorsement or
statement on any check or payment of Fixed Annual Rent or Additional Rent shall
be deemed an accord and satisfaction.  Landlord may accept any such check or
payment without prejudice to Landlord's right to recover the balance of such
installment or payment of Fixed Annual Rent or Additional Rent, or pursue any
other remedies available to Landlord.
 
V.           In the event of a breach or threatened breach by Tenant of any of
the covenants or provisions of this Lease, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided
for.  Mention in this Lease of any particular remedy shall not preclude Landlord
from any other remedy, at law or in equity.  Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Tenant's being evicted or dispossessed, or in the event of
Landlord's obtaining possession of the Demised Premises by reason of Tenant's
violation of the provision of this Lease.  Tenant further agrees that it shall
not interpose any noncompulsory counterclaim or counterclaims in a summary
proceeding or in any other action or proceeding to evict the Tenant or otherwise
recover possession of the Demised Premises and Tenant hereby waives the right to
interpose any counterclaim or counterclaims in any such proceeding(s).
 
 
 

--------------------------------------------------------------------------------

 
61. Real Property Law Section 223-a.  Except as expressly provided otherwise in
this Lease, Tenant expressly waives any right to rescind this Lease under
Section 223- a of the New York Real Property Law or under any present or future
statute of similar import then in force and further expressly waives the right
to recover any damages which may result from Landlord’s failure to deliver
possession of the Demised Premises in accordance with the terms hereof.  Tenant
agrees that the provisions of this Paragraph and Paragraph 24 are intended to
constitute "an express provision to the contrary'' within the meaning of said
Section 223-a.
 
62. Legal Rent Restrictions.  If any of the rents payable under the terms of
this Lease shall be or become uncollectible, reduced or required to be refunded
because of any applicable law, ordinance, order, rule, requirement or
regulation, Tenant shall enter into such agreement(s) and take such other steps
(without additional expense to Tenant) as Landlord may reasonably request and as
may be legally permissible to permit Landlord to collect the maximum rents which
from time to time during the continuance of such legal rent restriction may be
legally permissible (and not in excess of the amounts reserved therefor under
this Lease).  Upon the termination of such legal rent restriction, (a) the rents
shall become and thereafter be payable in accordance with the amounts reserved
herein for the periods following such termination and (b) Tenant shall pay to
Landlord, to the maximum extent legally permissible, an amount equal to (i) the
rents which would have been paid pursuant to this Lease but for such legal rent
restriction less (ii) the rents paid by Tenant during the period such legal rent
restriction was in effect.
 
63. Right to Cure Defaults.  If Tenant shall fail to comply fully with any of
its obligations under this Lease (including, without limitation, its obligations
to make repairs, maintain public liability and other insurance and comply with
all Legal Requirements), beyond the expiration of all applicable notice and cure
periods (except in an emergency), Landlord, without thereby waiving such default
and without liability to Tenant, may, but shall not be obligated to, perform the
same for the account and at the expense of Tenant, without notice in case of
emergency and upon ten (10) days' prior notice in all other cases. Landlord may
enter the Demised Premises at any time to cure any default which continues
beyond the expiration of any applicable notice or cure periods.  Bills for
expenses incurred by Landlord in connection with any such performance or
involved in collecting or endeavoring to collect rent or enforcing or
endeavoring to enforce any rights against Tenant under or in connection with
this Lease or pursuant to law, including any costs, expense and disbursement
involved in instituting and prosecuting summary proceedings, as well as bills
for any property, material, labor or services provided, furnished or rendered,
including reasonable attorneys' fees and disbursements, together with interest
on the amount of such costs, expenses and disbursements at the default rate
shall be paid by Tenant as Additional Rent within thirty (30) days after demand
therefor.
 
64. Consents.  Wherever in this Lease Landlord's consent or approval is required
and Landlord agrees that such consent or approval shall not be unreasonably
withheld, or not be unreasonably withheld, delayed or conditioned, if Landlord
shall withhold, delay or condition such consent or approval Tenant in no event
shall be entitled to and shall not make any claim, and Tenant hereby waives any
claim, for money damages (nor shall Tenant claim any money damages by way of
set-off, counterclaim or defense) based upon any assertion by Tenant that
Landlord unreasonably withheld, delayed or conditioned its consent or
approval.  Tenant's sole remedy in such circumstance shall be an action or
proceeding to enforce any such provision by way of specific performance,
injunction or declaratory judgment.  Tenant may, at its option, submit such
dispute to arbitration in the City of New York under the Expedited Procedures
provisions of the Arbitration Rules for the Real Estate Industry of the AAA as
provided above. The sole discretion to be made in the Expedited Arbitration
Proceeding shall be whether Landlord unreasonably withheld, delayed or
conditioned its consent with respect to the particular matter being
arbitrated.  If the decision in the Expedited Arbitration Proceeding is that
Landlord unreasonably withheld, delayed or conditioned its consent with respect
to such matter, then (i) Landlord shall be deemed to have consented to such
matter without such unreasonable conditions, if any, and (ii) Landlord shall
execute and deliver documentation that is reasonably requested by Tenant to
evidence such consent.
 
 
 

--------------------------------------------------------------------------------

 
65. Cleaning.  During the term of this Lease, Tenant, at its sole cost and
expense, shall cause the Demised Premises to be cleaned on a regular
basis.  Landlord shall not be responsible to clean any portion of the Demised
Premises. Tenant covenants and agrees to use only contractors previously
approved in writing by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, to provide cleaning services in the Demised
Premises and shall comply with all reasonable rules and regulations of Landlord
from time to time with respect thereto.  Notwithstanding the foregoing, Tenant
may use its own employees to perform minor cleaning services to the Demised
Premises.
 
66. Notices.
 
               A.     Except as otherwise expressly provided in this Lease,
every notice, demand, consent, approval, request or other communication
(collectively, "notices") which may be or is required to be given under this
Lease or by law shall be in writing and shall be personally delivered or sent by
nationally-recognized overnight courier service, and shall be addressed as
follows:
 
(1) If intended for Landlord,
 
MHP Real Estate Services
277 Park Avenue – 21st Floor
New York, NY 10172
Attn:  Roxana Q. Girand


or to such other address or addresses as may from time to time hereafter be
designated by Landlord by like notice, with a copy to Landlord's  attorney:
 
Belkin Burden Wenig & Goldman, LLP
270 Madison Avenue
New York, New York 10016
Attn:  Daniel T. Altman, Esq.
 
(2) If intended for Tenant:


Premier Exhibitions, Inc.
3340 Peachtree Road, NE (Suite 900)
Atlanta, Georgia 30326
Attn: Chief Operating Officer


 
 

--------------------------------------------------------------------------------

 
with a copy to:


Premier Exhibitions, Inc.
3340 Peachtree Road, NE (Suite 900)
Atlanta, Georgia 30326
Attn: General Counsel


or to such other address or addresses as may from time to time hereafter be
designated by Tenant by like notice, with a copy to Tenant's attorney:
 
Thompson Hine LLP
Attn: Mario J. Suarez, Esq.
335 Madison Avenue, 12th Floor
New York, New York 10017


B.           Except as otherwise provided herein, all such notices shall be
deemed to have been served or delivered on the next Business Day following the
date personal delivery is made, or the next Business Day after being deposited
with the overnight courier service.  A notice given by counsel for Landlord or
Tenant shall be deemed a valid notice if addressed and sent in accordance with
the provisions of this Article.  Each of the parties hereto waives personal or
any other service other than as provided for in this Article.  Notwithstanding
the foregoing, either party hereto may give the other party oral notice of the
need for emergency repairs.
 
67. Security Deposit. Supplementing Article 34:
 
A.           Upon the execution of this Lease, Tenant shall deliver to Landlord,
an irrevocable letter of credit (the "Initial Letter of Credit") in the stated
principal amount of Eight Hundred Thousand Dollars and 00/100 Dollars
($800,000.00) issued or confirmed by a New York City commercial bank acceptable
to Landlord in its discretion, to be held by Landlord as the initial Security
Deposit in accordance with Article 34 and this Article 67.  The Initial Letter
of Credit shall (i) initially expire not less than one (1) year from the date of
this Lease, (ii) provide for automatic renewals for periods of not less than one
(1) year unless notice of non-renewal is given to Landlord at least forty-five
(45) days prior to the expiration date thereof, and (iii) have a final
expiration date not less than three (3) months after the Expiration Date.
 
B.           Not later than March 1, 2015, Tenant shall deliver to Landlord, an
irrevocable letter of credit (the “Supplemental Letter of Credit”) in the stated
principal amount of Nine Hundred Thousand Dollars and 00/100 Dollars
($900,000.00) issued or confirmed by a New York City commercial bank acceptable
to Landlord in its discretion, to be held by Landlord as an additional Security
Deposit in accordance with Article 34 and this Article 67.  The Supplemental
Letter of Credit shall (i) initially expire not less than one (1) year from the
date of this Lease, (ii) provide for automatic renewals for periods of not less
than one (1) year unless notice of non-renewal is given to Landlord at least
forty-five (45) days prior to the expiration date thereof, and (iii) have a
final expiration date not less than three (3) months after the Expiration
Date.  The failure of Tenant to deliver to Landlord the Supplemental Letter of
Credit on or before March 1, 2015 shall be a material default hereunder
entitling Landlord to (i) immediately draw down on the Initial Letter of Credit,
and/or (ii) terminate this Lease, in addition to any and all other remedies
available to Landlord under this Lease and/or at law and/or in equity due to
Tenant’s default hereunder.
 
 
 

--------------------------------------------------------------------------------

 
C.           Tenant shall pay to Landlord, on demand and as Additional Rent
hereunder, all fees and charges paid by Landlord to the bank issuing the Initial
Letter of Credit and/or the Supplemental Letter of Credit in connection with the
transfer of same to any future owner of the Building or of the lessee's interest
under any Superior Lease.
 
D.           In the event of a default by Tenant in the performance of any of
the terms, provisions and conditions of this Lease which continues beyond
applicable periods of notice and grace, Landlord shall be permitted to draw down
any portion or the entire amount of the Initial Letter of Credit and/or the
Supplemental Letter of Credit and apply the proceeds or any part thereof in
accordance with Article 31 of this Lease and retain the balance for the Security
Deposit.  Landlord shall also have the right to draw down any portion or the
entire amount of the Initial Letter of Credit and/or the Supplemental Letter of
Credit if Landlord receives notice that the date of expiry will not be extended
by the issuing bank and if a replacement letter of credit meeting the
requirements of this Article is not delivered by Tenant within fifteen (15) days
prior to the expiration date, and may retain the proceeds as and for a cash
Security Deposit.  If Landlord shall have drawn against the Initial Letter of
Credit and/or the Supplemental Letter of Credit and applied all or any portion
thereof, then Tenant shall deposit with Landlord, within five (5) days of demand
therefor, a sufficient amount of cash to bring the balance of the monies held by
Landlord to the amount of the Security Deposit then required to be maintained by
Tenant hereunder (e.g. $800,000.00 prior to March 1, 2015 and $1,700,000.00 from
and after March 1, 2015).  Tenant's failure to comply with the provisions of
this Article will entitle Landlord to exercise all of the same remedies as are
available to Landlord in the event of a default by Tenant in the payment of
Fixed Annual Rent hereunder.
 
68. Building Issues.
 
A.           Landlord represents that the courtyard inside the Building is not a
fire tower as defined by the 1938 Building Code of the City of New York (the
"1938 Code") and that, subject to compliance with the requirements hereof,
Tenant may add fresh air intakes, exhaust air louvers and other openings into
said courtyard as would have been allowed in a courtyard under the 1938 Code.
 
B.           Any perimeter radiator valves in the Demised Premises which become
inoperable or defective during the term of this Lease shall be repaired or
replaced by Landlord at its own cost and expense promptly after notice from
Tenant, unless the need for such repair or replacement is due to the negligent
or wrongful acts or omissions of Tenant, its agents, contractors, employees or
invitees, in which event, the cost of such repair and/or replacement shall be
paid by Tenant upon demand as Additional Rent.
 
69. Rubbish.
 
 
 

--------------------------------------------------------------------------------

 
A.           Landlord shall be responsible for the removal of Tenant’s refuse
and rubbish from the Demised Premises (i) to the extent not in excess of
customary office quantities, and (ii) only from the “office portion” of the
Demised Premises dedicated to administrative and office use. Tenant shall be
responsible, at its sole cost and expense for all other rubbish and refuse
removal from the Demised Premises.
 
B.           Tenant shall be obligated to secure a separate rubbish, refuse and
waste removal contract utilizing Landlord’s designated cartage contractor for
the Building, provided that the rates charged by Landlord’s carter are
competitive with those of other union carters performing similar services in the
Midtown Manhattan area and shall comply with all reasonable rules and
regulations of Landlord from time to time with respect thereto and with the
requirements of this Article 69.  Tenant shall cause such carter to remove daily
all rubbish, refuse and waste, at Tenant’s sole cost and expense.  The removal
of such rubbish, refuse and garbage shall be subject to such reasonable rules
and regulations as, in the reasonable judgment of Landlord, are necessary for
the proper operation of the Building, and Tenant shall utilize the Delivery Path
for all such removal (it being understood and agreed that the use of any
passenger elevator for the removal of rubbish, refuse and/or garbage is strictly
prohibited).
 
C.           Tenant shall comply with all applicable requirements, if any, of
the Departments of Health and Sanitation of the City of New York relating to the
separation and/or treatment of such rubbish prior to its placement for
disposal.  Tenant shall accumulate garbage for collection in a closed
refrigerated garbage room within the Demised Premises (it being understood and
agreed that all so-called “wet” refuse and kitchen garbage shall be required to
be refrigerated until its removal from the Demised Premises and the Building)
and shall keep such garbage in industry-standard garbage bags and/or closed
containers located in such garbage room until its removal from the Demised
Premises and the Building.  Tenant shall appropriately close or tie all garbage
bags and/or containers in accordance with the foregoing so as to prevent the
emission of any odors, fumes, vapors, steam, smoke, or other airborne sensory
triggers, or any water, within or outside of the Demised Premises.  As an
essential inducement for Landlord to enter into this Lease, Tenant agrees that
no supplies or deliveries, nor any of Tenant’s refuse or rubbish, shall be kept,
or be permitted to be kept, in any area outside of the Demised Premises or
brought through any area outside of the Delivery Path, and Tenant must keep
clean at all times and not leave residue of any smell, odor, fumes, vapors,
steam, smoke, or other airborne sensory triggers, or of any moisture, water, or
dirt, along the Delivery Path or in the location designated by Landlord for
street-side pickup of the same.  If at any time Tenant’s and/or its carter shall
neglect, refuse or fail to remove any garbage, rubbish, refuse and/or waste by 8
A.M. on any day during the Lease Term, Landlord, at its sole option, may remove
the same at Tenant’s expense, subject to reimbursement hereunder, upon demand,
as an item of Additional Rent.  If the Demised Premises is used at any time for
the preparation or servicing of food, Tenant shall submit for Landlord’s
consent, at least sixty (60) days prior to commencement of such operations, a
detailed plan showing the locations for storage of Tenant’s wet and dry refuse
and rubbish within the Demised Premises, the hours when such refuse and rubbish
will be brought to the street and removed therefrom, the location in which such
refuse and rubbish shall be piled for street-side pickup, which shall be
determined as set forth above, and any other information reasonably requested by
Landlord with respect thereto (the “Refuse Plan”).  No changes in, additions to
or deviations from the information provided in the Refuse Plan shall be made
without Landlord’s further written approval, and Tenant shall make such
reasonable changes to the Refuse Plan as Landlord may reasonably request from
time to time.
 
 
 

--------------------------------------------------------------------------------

 
70. Estoppel Certificate.  Tenant shall, without charge, at any time and from
time to time, within fifteen (15) days after request by Landlord, the lessor
under any Superior Lease and/or the holder of a Superior Mortgage, as the case
may be, execute, acknowledge and deliver to Landlord or any other person, firm
or corporation specified by Landlord, a written instrument (an "Estoppel
Certificate") in the form attached hereto as Exhibit F, having attached thereto
a copy of this Lease and all amendments hereto, if any, or such other form as
may be required by Landlord, the lessor under any such Superior Lease and/or the
holder of any such Superior Mortgage, it being intended that any such statement
shall be deemed a representation and warranty to be relied upon by the party to
whom such statement is addressed.  Landlord shall, without charge, at any time
and from time to time, within fifteen (15) days after request by Tenant execute,
acknowledge and deliver to Tenant, an estoppel certificate certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), certifying the Commencement Date, the Expiration Date and
the dates to which the Fixed Rent and Additional Rent have been paid and stating
whether or not, to the knowledge of Landlord, Tenant is in default in
performance of any of its obligations under this Lease, and, if so, specifying
each such default of which Landlord has knowledge, it being intended that any
such statement shall be deemed a representation and warranty to be relied upon
by the party to whom such statement is addressed.
 
71. Consequential Damages.  Except as expressly provided otherwise in this
Lease, Landlord and Tenant agree that as to the other, Landlord and Tenant shall
not have any right to sue for or collect, and Landlord and Tenant shall never
have any liability or responsibility whatsoever for, any consequential or
indirect damages including, without limitation, lost profits, whether
proximately or remotely related to any default of the other under this Lease or
any act, omission or negligence of Tenant and/or Tenant’s employees, licensees,
tenants, subtenants, agents, assignees, contractors, heirs, successors, legatees
and devisees or of Landlord, its agents, contractors or employees, as the case
may be, and Landlord and Tenant hereby waive any and all such rights.
 
72. Antennas. No aerials, cell phone towers or antennas shall be erected on the
roof or exterior walls at the Demised Premises or on the Building, grounds,
without in each instance, Tenant first obtaining the written consent of Landlord
and Tenant’s furnishing Landlord with evidence of receipt of the necessary
permits for operation of same.  No radio, television, loudspeaker, amplifier or
other device shall be installed or used in such a manner as to be audible in the
public areas or common areas of the Building or in other Leased areas of the
Building or on the sidewalk adjacent to the Demised Premises.
 
 
 

--------------------------------------------------------------------------------

 
73. Fire Stairs.  The parties hereto agree that as of the date hereof, the
second (2nd) Floor of the Building is not currently, and shall not hereafter be
designated, as a "re-entry” floor, unless and to the extent required by a change
in applicable Legal Requirements. Tenant shall have the non-exclusive right to
use the existing egress stairs as shown on Exhibit D annexed hereto (the “Fire
Stairs”) for the sole purpose of ingress and egress from the second (2nd) floor
of the Building on which the Demised Premises are located, at no additional
charge to Tenant, provided that:  (1) Landlord makes no representation or
warranty that any of the Fire Stairs are in compliance with laws and/or
sufficient or adequate for Tenants’ Initial Uses and/or any other Lawful Use,
and, except as expressly hereinafter provided, under no circumstances shall
Landlord be obligated to make any changes, upgrades or other alterations to any
of the Fire Stairs in connection with Tenant’s use or occupancy of the Demised
Premises (including, without limitation, in connection with Temporary Occupancy
Permit and/or the Final Occupancy Permit); (2) such use shall be permitted by,
and at all times in accordance with, all applicable laws; (3) Tenant shall
comply with all of Landlord’s reasonable rules and regulations which may be
adopted from time to time with respect thereto; (4) Tenant shall not prop or
block open the doors from the Demised Premises to the Fire Stairs; (5) Tenant
shall not store or place anything in the Fire Stairs, or otherwise impede
ingress thereto or egress therefrom; (6) Tenant shall not permit or suffer any
of its agents, servants, employees, contractors, licensees or invitees to use
any portion of the Fire Stairs other than for ingress and egress between the
floors of the Building on which the Demised Premises are located, except in the
event of a fire or other emergency, and shall be responsible for ensuring that
its agents, servants, employees, contractors, licensees or invitees do not use
the Fire Stairs for loitering or any purpose other than ingress and egress
between the floors of the Building on which the Demised Premises are located,
and use in the event of a fire or other emergency; (7) Tenant, at its sole cost
and expense (and which shall be included as part of the Proposed Plans) prohibit
access from the Demised Premises to other areas of the Building (such as, for
example purposes only, installing a so-called “caged door” system); (8) Tenant
shall leave the interior push bars and automatic door closing devices currently
existing on all doors between the Fire Stairs and the floors of the building on
which the demised premises are located as of the date hereof, and Tenant shall,
at its sole cost and expense, repair and maintain such bars and devices in good
working order and condition at all times during the Term; and (9) Tenant shall,
at its sole cost and expense, install a card key locking system in accordance
with the terms, covenants, conditions, provisions and agreements of this Lease
on all doors in the interior of/facing into the fire stairway between the Fire
Stairs and the floors of the Building on which the Demised Premises are located,
provided that such locking system complies with all applicable laws and in no
way interferes with the ability of the doors to open from the demised premises
into the Fire Stairs at all times. Tenant shall be solely liable and responsible
for the operation of the card key locking system on the doors from the Fire
Stairs to the Demised Premises, and hereby waives any and all claims against
Landlord and Landlord’s managing agent arising out of, or in connection with,
parties gaining access to and from the demised premises through any of the Fire
Stairs. Tenant shall have no right to change, alter or otherwise modify in any
manner the Fire Stairs or other stairwells without Landlord’s prior consent.
Tenant shall reimburse Landlord, as additional rent, for any additional cleaning
costs and/or any other costs and expenses reasonably incurred by Landlord as a
result of Tenant’s use of the Fire Stairs.  If (i) the Fire Stairs are
non-compliant with applicable building codes for standard office use and are
required to be repaired in order to obtain a Temporary Occupancy Permit and/or a
Permanent Occupancy Permit, and (ii) such non-compliance does not relate to the
proposed use of the Demised Premises for the Initial Uses, then Landlord, at its
sole cost and expense, shall perform the work to the Fire Stairs required to
comply with applicable law (the “Landlord Fire Stair Work”).   Landlord shall
complete the Landlord Fire Stair Work on or prior to the Initial Work Completion
Date. If the Fire Stairs are insufficient or inadequate for the Initial Uses, as
determined by any applicable governmental agency, Tenant, at its sole cost and
expense (subject to the provisions of Sections 46.D(5) and D(6) herein), shall
be responsible for the cost to cause the Fire Stairs to be compliant for the
Initial Uses and/or to provide alternate fire, life/safely egress design
elements within the Demised Premises (the “Tenant Fire Stair Work”).
 
74. Attorneys’ Fees and Related Expenses.   In the event of any litigation or
arbitration between the parties relating to this Lease, the Demised Premises,
the Building or Property (including pretrial, trial, appellate, administrative,
bankruptcy or insolvency proceedings), the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and costs as part of the judgment, award
or settlement therein.  In the event of a breach of this Lease by either party
which does not result in litigation but which causes the non-breaching party to
incur attorneys’ fees or costs, the breaching party shall reimburse such fees
and costs of the non-breaching party not later than ten (10) Business Days after
receipt of a demand therefor from the non-breaching party, together with such
information substantiating such fees and costs as the breaching party shall
reasonably require.  If a party’s officers, directors, trustees, beneficiaries,
partners, agents, affiliates or employees shall be made a party to any
litigation or arbitration commenced by or against the other party and is found
not at fault, the other party shall pay all costs, expenses and reasonable
attorneys’ fees incurred by such parties in connection with such litigation. The
obligations of Landlord and Tenant under this Article shall survive the
expiration of the Lease Term or any other termination of this Lease. This
Article is intended to supplement (and not to limit) other provisions of this
Lease pertaining to indemnities and/or attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 
75. Corporate Tenant.  If Tenant is a corporation, limited liability company or
other entity, the persons executing this Lease on behalf of Tenant hereby
covenant, represent and warrant that Tenant is a duly formed or duly qualified
or registered (if foreign) entity and is authorized to do business in the State
of New York (a copy of evidence thereof to be supplied to Landlord upon
request); and that the person or persons executing this Lease on behalf of
Tenant is an officer or are officers, members or other authorized signatories of
such Tenant, and that they as such officers, members or authorized signatories
are duly authorized to execute, acknowledge and deliver this Lease to Landlord
(a copy of a resolution to that effect to be supplied to Landlord upon request).
 
76. Right of First Offer.
 
A.           Subject to the rights of any existing tenants, so long as: (i)
Tenant is not in default of any of the terms, covenants, conditions, provisions
and agreements of this lease, beyond the expiration of any applicable notice and
cure period; (ii) this Lease is in full force and effect; and (iii) the Tenant
named on the first page hereof and/or its Affiliate is occupying at least
seventy-five (75%) percent of the Demised Premises and is operating in all or
substantially all of the Premises for a Lawful Use, then, Landlord agrees that
during the Term of this Lease in the event (i) Landlord obtains vacant
possession of an entire floor in the Building contiguous to the Demised Premises
(the “Subject Space”), and (ii) Landlord intends to lease the Subject Space to a
Bona Fide Third Party Tenant (as hereinafter defined) (the “Offer Space”).
Landlord shall give to Tenant notice of Landlord’s intention to so lease the
Offer Space (the “Offer Space Notice”) setting forth the material terms and
conditions upon which Landlord is willing to lease the Offer Space.  If,
together with the portion of the Subject Space that Landlord intends to lease to
a Bona Fide Third Party Tenant, Landlord intends to lease to such third party
tenant a portion of the Building that is not part of the Subject Space, then, at
Landlord’s option (to be exercised in Landlord’s sole and absolute discretion),
such portion of the Building that is not part of the Subject Space shall be
deemed part of the Offer Space in question shall be covered by the Offer Space
Notice and the provisions of this Article shall apply thereto.  The Offer Space
Notice shall set forth the following terms (the “Offer Terms”):  (i) the
commencement date of the proposed letting (the “Offer Space  Commencement Date”)
and the expiration date of the proposed letting (the “Offer Space Expiration
Date”), (ii) the annual rental payable during the Offer Space Term (as
hereinafter defined), (iii) any material additional rent payable with respect to
the Offer Space, including, without limitation, any additional rent related to
increases in real estate taxes or operating expenses for the Building, increases
in any price index or wage or labor rate, and any sprinkler or water charges,
(iv) the dollar amount of any work which Landlord is willing to perform or pay
for in the Offer Space, (v) any concession or free rent period applicable to the
proposed letting, (vi) any other terms and conditions which Landlord deems
material, and (vii) the rentable area of the Offer Space (which rentable area
shall be reasonably determined by Landlord in good faith, in a manner consistent
with the method used to measure the rentable area of the Demised Premises and
shall be conclusive and binding upon Tenant).  During the twenty (20) day period
commencing on the date that Landlord gives the Offer Space Notice to Tenant,
Tenant shall have the option (the “Offer Space Option”) to lease the Offer Space
from Landlord for the period (the “Offer Space Term”) commencing on the Offer
Space Commencement Date and expiring on the Offer Space Expiration Date.  Tenant
shall exercise the Offer Space Option by giving Landlord written notice thereof
(the “Exercise Notice”) on or before the last day of such 20-day period (which
last day is the “Exercise Notice Date”), TIME BEING OF THE ESSENCE.
 
 
 

--------------------------------------------------------------------------------

 
B.           Tenant shall not have the Offer Space Option if at the time
Landlord intends to lease the Offer Space to a Bona Fide Third Party Tenant this
Lease is not in full force and effect or if Tenant is in default under any of
the terms, covenants, conditions, or provisions of this Lease beyond the giving
of any required notice or expiration of the applicable cure period, if
any.  Tenant’s Offer Space Option shall be subject and subordinate to any tenant
of the Building as of the Effective Date which has a superior right to lease the
all or a portion of the Offer Space pursuant to the terms of their existing
lease.
 
C.           Notwithstanding anything contained in this Article to the contrary,
the Offer Space Option shall be deemed revoked, null and void and of no further
force or effect, and the Exercise Notice (or purported Exercise Notice) given in
connection with Tenant’s attempt to exercise the Offer Space Option shall be
ineffective and void ab initio as an Exercise Notice, (i) if Tenant fails to
give the Exercise Notice to Landlord on or before the Exercise Notice Date, TIME
BEING OF THE ESSENCE, in the manner hereinbefore provided, or (ii) if the notice
given to Landlord amends, modifies or supplements (or attempts or purports to
amend, modify or supplement) any of the Offer Terms set forth in the Offer Space
Notice, or (iii) if Tenant fails to duly execute, acknowledge and deliver to
Landlord an amendment of this Lease (the “Offer Space Amendment”) with respect
to the Offer Space, prepared by or on behalf of Landlord and in the form and
content set forth in Section D below, within fifteen (15) Business Days after
Landlord delivers counterparts of the Offer Space Amendment To Tenant.
 
D.           If Tenant shall give the Exercise Notice to Landlord on or before
the Exercise Notice Date, TIME BEING OF THE ESSENCE, and in the manner set forth
in Section A above, the parties hereto shall enter into the Offer Space
Amendment with respect to the Offer Space, which Offer Space Amendment shall
contain all of the same terms, covenants and conditions contained in this Lease,
except that:
 
 
 

--------------------------------------------------------------------------------

 
(i) those terms and conditions set forth in the Offer Space Notice that are
expressly different than the corresponding provisions in this Lease, shall
supersede and replace such corresponding provisions, or shall modify such
corresponding provisions accordingly;
 
(ii) those terms and conditions set forth in the Offer Space Notice that are in
addition to the terms and conditions of this Lease, shall be added to the Offer
Space Amendment; and
 
(iii) Article 46, Article 73, this Article 76, and Exhibit B  of this Lease
shall be omitted unless the Offer Space Notice provides otherwise (in which case
such provisions shall be amended accordingly) and the Offer Space Amendment
shall provide that Tenant has inspected the Offer Space, is fully familiar with
the condition thereof, shall accept possession of the Offer Space on the Offer
Space Commencement Date in its then “as-is” condition and acknowledges that
neither Landlord, nor any of Landlord’s representatives, agents or employees has
made any representations or warranties with respect to the Offer Space.
 
E.           Notwithstanding anything contained in this Article to the contrary,
the Offer Space Option shall apply only to, and may not be exercised by any
person or entity other than the Tenant expressly named on the first page of this
Lease and/or its Affiliate and occupies the entire rentable area of the Demised
Premises.  In addition, the Offer Space Option shall apply only to the first
letting of each Offer Space after the date hereof and shall not apply to any
Offer Space in respect of which an Offer Space Option has been waived, rejected
or revoked or deemed to have been waived, rejected or revoked.  For the purposes
of this Article, a “Bona Fide Third Party Tenant” shall mean any person or
entity with whom Landlord has no direct or indirect relationship (other than as
a prospective tenant of the Building).  For purposes hereof, Bona Fide Third
Party Tenant shall exclude the then tenants and occupants of the Subject Space
or any tenant or occupant of the Building who, as of the date of this Lease, has
the right to lease any portion of the Subject Space, and each and every
assignee, subtenant, affiliate, subsidiary, or parent of such tenants and
occupants.  Therefore, Tenant shall have no Offer Space Option if Landlord
desires or intends to lease the Offer Space to a person or entity that is not a
Bona Fide Third party Tenant.  Landlord makes no representation or warranty as
to the present or future availability of the Subject Space, or with respect to
the rights of others, including present tenants and occupants, to lease or
occupy the Offer Space.
 
F.           If Landlord gives to Tenant the Offer Space Notice and if Tenant
fails to give the Exercise Notice to Landlord on or before the Exercise Notice
Date and in the manner hereinbefore provided, and thereafter Landlord intends to
lease the Offer Space to a Bona Fide Third Party Tenant at a net effective rent
that is less than ninety percent (90%) of the net effective rent reflected in
the Offer Space Terms, then, subject to and in accordance with the provisions of
this Article, Landlord shall give to Tenant a new Offer Space Notice, and Tenant
shall have the Offer Space Option with respect to such new Offer Space Notice,
as set forth above, except that the new Offer Space Notice shall set forth such
new terms and conditions.  For purposes of this Section, “net effective rent”
shall mean, on a dollar per rentable square foot basis, the present value of the
projected future rent payments, including escalations, free rent and amortized
Landlord concessions, expressed as an equivalent annuity over the term of this
Lease or the remaining portion thereof, using the same discount rate (expressed
monthly or annually) for all calculations.
 
 
 

--------------------------------------------------------------------------------

 
G.           If for any reason the Offer Space Option is not exercised in
accordance with, and subject to, the applicable provisions of this Article, or
is waived, rejected or revoked or deemed waived, rejected or revoked, Landlord
may, but shall not be obligated, at any time or from time to time, lease,
license or otherwise permit the use of, all or any portions of the Offer Space
upon any terms and conditions that are acceptable to Landlord.
 
77. Renewal Option.
 
A.           Provided that Tenant shall not be in default under this Lease,
beyond the giving of any required notice and expiration of the applicable cure
period contained herein, either at the time of the exercise thereof or at any
time on or before the effective date thereof, and Tenant remains in possession
of the entire Demised Premises, Tenant shall have two (2) options (each, a
“Renewal Option”) to extend the term of this Lease for a period of five (5)
years each (each, a “Renewal Term”).  The Renewal Option(s) shall apply to the
entire Demised Premises only.  Tenant may exercise its option for the Renewal
Term only by notice to Landlord of such exercise given not less than twelve (12)
months before the then Expiration Date.  Tenant shall forever waive its right to
exercise the Renewal Option if it shall, for any reason whatsoever, fail to give
such notice to Landlord within the time and in the manner provided for the
giving of such notice, whether such failure is inadvertent or intentional, TIME
BEING OF THE ESSENCE as to the exercise of such option and the giving of such
notice.  If Tenant shall elect to exercise such Renewal Option(s), the term of
this Lease shall be automatically extended for the Renewal Term(s) without the
execution of an extension or renewal lease.  Within ten (10) days after request
by Landlord, Tenant shall execute, acknowledge and deliver to Landlord an
instrument confirming that such Renewal Option has been effectively exercised,
confirming the extended Expiration Date and confirming the Fixed Annual Rent for
the Renewal Term(s).  The terms and conditions applicable during the Renewal
Term(s) shall be the same terms and conditions of this Lease as are in effect
immediately preceding the commencement of the Renewal Term, except that: (i) the
Fixed Annual Rent payable during the Renewal Term(s) shall be determined
pursuant to Section B below; (ii) Tenant shall have no right or option to extend
the term of this Lease for any period of time beyond the expiration of the
Renewal Term(s); and (iii) the provisions of Section A shall not apply during
the second (2nd) Renewal Term (it being agreed and understood that during the
first (1st) Renewal Term Tenant shall have one (1) remaining Renewal
Option).  Any termination, expiration, cancellation or surrender of this Lease
on or prior to the Expiration Date shall terminate the Renewal Option.  The
Renewal Option may not be severed from this Lease nor separately sold, assigned
nor otherwise transferred.
 
B.           The Fixed Annual Rent for the respective Renewal Terms shall be
equal to one hundred percent (100%) of the fair market rental value of the
Demised Premises for the respective Renewal Term, taking into consideration all
relevant factors, including, but not limited to, the value of such rental
abatements, tenant improvement allowances, brokerage commissions and any other
tenant inducements customarily being granted by landlords at such times to new
tenants entering into leases at comparable first class office buildings in
Midtown Manhattan and determined in accordance with Section C below.  In no
event shall the Fixed Annual Rent payable for any year during (x) the first
(1st) Renewal Term be less than the Fixed Annual Rent for the initial term of
this Lease, and (y) the second (2nd) Renewal Term be less than the Fixed Annual
Rent for the first (1st) Renewal Term.
 
 
 

--------------------------------------------------------------------------------

 
C.           The fair market rental value of the Demised Premises for the
Renewal Term(s) shall be determined by appraisal in accordance with the
provisions of this Article.  Within sixty (60) days after Tenant exercises the
applicable Renewal Option, Landlord shall request an appraisal, by notice to
Tenant, and shall designate an independent MAI appraiser selected by
Landlord.  Within twenty (20) days after the giving of such notice, Tenant shall
notify Landlord of an independent MAI appraiser selected by Tenant.  Within ten
(10) days after selection of Tenant’s appraiser, the two appraisers shall meet
and attempt to agree as to the fair market rental value for the Demised Premises
for the applicable Renewal Term.  In the event that such appraisers are unable
to agree as to such annual fair market rental value then:  (i) if the difference
between the two determinations is less than five percent (5%) of the lower
determination, then the average of the two determinations shall be deemed to
constitute such annual fair market rental value; or (ii) if the difference
between the two determinations is equal to or greater than five percent (5%) of
the lower determination, then the two appraisers shall jointly select a third
independent MAI appraiser, which appraiser shall select which of the
determinations of the first two appraisers shall constitute such annual fair
market rental value.  Such third appraiser shall not have the right to vary or
modify the determinations of the appraisers selected by Landlord and Tenant.  In
the event that Tenant fails to select its appraiser within such ten (10) day
period, the determination of Landlord’s appraiser shall constitute such fair
market rental value.  In the event that the two appraisers are unable to select
a third appraiser, the third appraiser shall be selected by President of the
Real Estate Board of New York, Inc. at the request of either Landlord or
Tenant.  Any appraiser under this Article must have at least ten (10) years’
experience in appraising commercial real estate in the City of New York similar
to the property in which the Demised Premises is located.  The appraisers shall
not have the right to amend, modify or vary any of the terms of this Lease and
the determination of the appraisers in accordance with this Article shall be
final, binding and conclusive upon Landlord and Tenant.
 
D.           Any delay or failure of Landlord in computing or billing for any
rent adjustments permitted under this Article shall not constitute a waiver or
in any way impair the continuing obligation of Tenant to pay such rent
adjustment hereunder.  Notwithstanding any termination of this Lease prior to
the Expiration Date, Tenant’s obligation to pay rent as adjusted under this
Article shall continue and shall cover all periods up to the Expiration Date and
shall survive any expiration or termination of this Lease.
 
78. Basement Space.
 
A.           Subject to the provisions hereinafter set forth, at any time during
the term of this Lease, provided this is in full force and effect without
default on the part of Tenant in the performance of any of the terms and
conditions herein, Tenant shall have the right (the “Expansion Right”) to lease
the basement space located below the 37th Street Ground Floor, as depicted on
Exhibit A as “Basement Space” (the “Basement Space”) upon the terms and
conditions hereinafter set forth.   Tenant shall exercise the Expansion Right by
delivering notice to Landlord thereof (the “Expansion Notice”), which notice
shall specify the date upon which Tenant shall take possession of the Basement
Space (the “Basement Space Possession Date”), which date shall not be less than
thirty (30) days, nor more than ninety (90) days, after Landlord receives the
Expansion Notice.
 
 
 

--------------------------------------------------------------------------------

 
B.           Effective as of the Basement Space Possession Date (as set forth in
the Expansion Notice) or the Basement Delivery Date (as defined below) if Tenant
sends Landlord the Tenant’s Notice (as defined below): (i) Landlord leases to
Tenant and Tenant hires from Landlord the Basement Space and Tenant’s use and
occupancy of the Basement Space and its obligations with respect thereto shall
be in accordance the terms, provision, conditions and agreements contained in
this Lease, except as otherwise expressly set forth in this Article 78 to the
contrary;  (ii) this Lease shall be deemed amended to include the Basement Space
as part of the Demised Premises for the balance of the term of this Lease; (iii)
all references in the Lease to “premises” or “Demised Premises” or “demised
premises” shall be deemed to include the Basement Space as of the Basement Space
Possession Date or the Basement Delivery Date, as applicable, (iv) Tenant shall
pay fixed annual rent on the Basement Space as set forth in subparagraph 78.D
below; (v) Tenant’s Percentage and Tenant’s Operating Cost Share shall be deemed
to be (a) 13.60% if Tenant is operating the Demised Premises pursuant to Use
Plan A, or (b) 13.00% if Tenant is operating the Demised Premises pursuant to
Use Plan B, and (vi) all of the Additional Rent payable under this Lease,
including but not limited to Real Estate Taxes and charges for electricity shall
also be payable for the Basement Space.
 
C.           The Basement Space shall be delivered to Tenant on the Basement
Possession Date (or the Basement Delivery Date, as applicable) in its then
“as-is”, “where-is” condition, with all faults.  Landlord shall not be required
to make any repairs or perform any work with respect to the Basement Space in
order to prepare the Basement Space for Tenant’s initial or continued occupancy
or to provide any work allowance, free rent period or other concession in
connection with Tenant’s occupancy of the Basement Space.
 
D.           If Tenant exercises the Expansion Right (or if Tenant sends
Landlord the Tenant’s Notice electing to lease the Basement Space pursuant to
the provisions of Article 78.E below), commencing on the Basement Space
Possession Date (or the Basement Delivery Date, as applicable), the Fixed Annual
Rent shall be increased for the balance of the term by an amount equal to
Seventy-Five Thousand Dollars and 00/100 ($75,000.00) per annum (the “Basement
Space Rent”), which shall be payable in equal monthly installments of Six
Thousand Two Hundred Fifty and 00/100 Dollars ($6,250.00).  Each monthly
installment shall be due in advance, on the first (1st) day of each and every
calendar month throughout the balance of the term of this Lease.
 
E.           Notwithstanding the foregoing, at any time prior to Tenant
exercising the Expansion Right, Landlord shall have the right to market the
Basement Space and to offer to lease the Basement Space to another tenant or
occupant, provided, however, that prior to entering into a lease or other
agreement with such tenant or occupant for the Basement Space, Landlord shall
send written notice to Tenant (the "Landlord's Notice") notifying Tenant of
Landlord’s intention to lease or otherwise allow another person or entity occupy
the Basement Space and the date upon which such possession will be given to such
other tenant or occupant (the “Basement Delivery Date”), in which event, Tenant
shall have ten (10) Business Days from receipt of Landlord's Notice to notify
Landlord of its election to lease the Basement Space (time being of the essence
with respect thereto) (the “Tenant’s Notice”).  Tenant’s delivery of Tenant’s
Notice shall be a binding and irrevocable obligation of Tenant to take
possession of the Basement Space on the Basement Delivery Date and continuing
for the balance of the Term, which use and occupancy shall be in accordance with
the provisions of Article 78.B, C and D set forth above.  Tenant's election to
not lease the Basement Space after receipt of Landlord’s Notice, or the failure
of Tenant to notify Landlord of its election to lease the Basement Space by
sending Landlord the Tenant’s Notice within such ten (10) Business Day period
shall be deemed a waiver of Tenant’s right to lease the Basement Space, and
Landlord shall thereafter be free to dispose of the Basement Space in any manner
it choose and Tenant’s Expansion Right shall be deemed null and void and of no
further force or effect for the remainder of the term of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
F.           Landlord and Tenant, at either party’s request, shall promptly
execute and exchange an appropriate amendment to this Lease evidencing the
addition of the Basement Space, and the terms thereof, in a form reasonably
satisfactory to both parties, but no such agreement shall be necessary in order
to make the provisions hereof effective.
 
79.           Confidentiality.  Landlord and Tenant each agree that the terms of
this Lease are confidential, and that disclosure of the terms hereof could
adversely affect the ability of Landlord and Tenant to negotiate other
leases.  Landlord and Tenant each hereby agree that  each such party and their
partners, officers, directors, employees, agents, real estate brokers, and sales
persons and attorneys shall not disclose the terms of this Lease to any other
person without the other party’s  prior written consent (which consent may be
denied in either party’s sole and absolute subjective discretion), except to (a)
to an entity or person to whom disclosure is required by applicable law or in
connection with any action brought to enforce this Lease, (b) to consultants,
agents, architects, accountants or attorneys representing Landlord or Tenant in
connection with this Lease, or (c) to investors or lenders of Landlord or
Tenant, provided that any such person is informed of the confidential nature of
this Lease and the information contained herein and only so long as such person
agrees to act in accordance with the provisions of this Article 79.  In the
event of a breach of the covenant to keep the Lease confidential, the breaching
party shall indemnify and hold harmless the non-breaching party from and against
any and all losses, liabilities, damages, claims, costs, fee charges and
expenses including, but not limited to, attorney’s fees, costs and expenses
incurred by the Landlord as determined by a court of competent jurisdiction
resulting from breach of this Article 79 and/or the enforcement of any of the
such party’s rights and remedies hereunder.  Because money damages alone would
not be sufficient remedy for any breach of this Article 79, in addition to all
other remedies, the either party shall be entitled to specific performances and
injunction or other equitable relief as a remedy for any such breach.


80.           Waiver of Security Interest in Titanic Artifacts.  Landlord waives
any and all rights to impose or enforce any landlord's lien or other lien or
charge, upon any and all art, artifacts and objects associated with the RMS
Titanic.




 
[balance of page intentionally blank
 
[signatures follow on next page]


 
 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the parties have caused this Rider to be executed
as of the date first above written.
 
 
 
 
LANDLORD:
 
417 FIFTH AVE REAL ESTATE LLC
 
By: /s/ Roxana Girand
Name: Roxana Girand
 
 
TENANT:
 
PREMIER EXHIBITIONS, INC.
 
By: /s/Michael Little
Name: Michael Little
Chief Financial Officer and Chief Operating Officer





